Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any objections.
Mr President, my point concerns the Minutes. I refer to an intervention by Mr Macartney in which he said there had been some confusion and an error in translation from the original version in French into English. I have checked the original French version and it quite clearly states 'la viande britannique' . My understanding is that 'britannique' means British, it does not mean English, and therefore it includes all British beef including Scottish beef.
Mr President, I appreciate my colleague's concern for linguistic accuracy but as you know the President in the Chair at the time was David Martin who is also from Scotland. We have checked the original version signed by the group and it said 'anglaise' . That is why I raised the point of order, just for the record.
Thank you. I think we have looked at all the details of this question, and so the facts of this matter must now be clear.
(The Minutes were approved)
Decision on urgency
Mr President, The Committee on External Economic Relations requests that you reject the urgency application. The Commission asked on 17 November for an urgent priority according to article 97. The Committee on External Economic Relations debated the application at a session on 18 November, and rejected it unanimously on grounds both of procedure and content. The following concerns the procedure followed. At the time of the application for urgent priority the Committee was in possession only of a copy of the covering sheet to the basic document containing the Commission's proposal. Under such circumstances we cannot be expected to give a Commission proposal serious consideration, however urgent it may appear to be. Despite this, it would be possible to make an exception for the Ukraine on financial grounds, but as a tranche of ECU 100 million was to be made available, we do not believe that it was not capable of rejection on financial grounds alone. We need time for consultation and request the rejection of the urgency application.
(Parliament rejected the request)
Organized crime
The next item is the joint debate on the following five reports on behalf of the Committee on Civil Liberties and Internal Affairs:
A4-0333/97 by Mrs Cederschiöld, on the Action Plan to combat organized crime (7421/97 - C4-0199/97)-A4-0348/97 by Mr Bontempi, on the draft Joint Action on making corruption in the private sector a criminal offence (10017/97 - C4-0478/97-97/0914(CNS))-A4-0351/97 by Mr Bontempi, on proposals for a Joint Action to create a European judicial network (9804/97 - C40428/97-97/0911(CNS))-A4-0355/97 by Mr Orlando, on the draft Joint Action establishing a mechanism for evaluating the application and implementation at national level of international undertakings in the fight against organized crime (10406/2/97 - C40479/97-97/0912(CNS))-A4-0349/97 by Mr Orlando, on the draft Joint Action adopted by the Council on the basis of article K.3 of the Treaty on European Union on making it a criminal offence to participate in a criminal organization in the Member States of the European Union (10407/97 - C4-0480/97-97/0913(CNS))
Mr President, organized crime moves across frontiers in precisely the same way as environmental pollution. Joint action is required. Concerted efforts at global, European, national, regional and local level, but also within communities and on the part of the individual. The European level must be reinforced, but without weakening the other levels.
The narcotics syndicates know no frontiers. People are smuggled via organizations between different parts of the world. They have the whole world as their playground. Hundreds of mafia organizations already have interests within our Union. We must increase the cooperation within the Union&#x02BC;s frontiers, but also outside these frontiers towards the east and west.
The plans to start a more comprehensive initiative in this area began at international level a few years ago. One year ago in Dublin the foundations were laid for the programme of action, which was discussed in Amsterdam last summer, with 30 different proposals for fighting organized crime. Today we shall be discussing Parliament&#x02BC;s views on this matter. We also have a number of legal acts with detailed question that will be discussed at the same time.
It is a question of building a fence - the fence of legal security - which is so clear-cut that we still manage to take targeted and very effective measures against crime, since this strikes a balance not only between the constitutional state and integrity, but also the effectiveness of the measures.
In my proposals I have developed some of the points and gone further than the Council wishes. I am more specific on some points. I build a higher safety net on some points, while at the same time trying to increase effectiveness. I have even rejected some of the Council&#x02BC;s conclusions. In addition, I have included in the report some new points of view that were not included, that is, areas that had not been discussed.
The report is, of course, very comprehensive. In particular, I would like to draw attention to the practical work, since I believe that it is extremely important. I have endeavoured to listen to my colleagues and also to understand their points of view. I feel that this has been an extremely good cooperation.
Profit lies at the heart of organized crime. Many of the proposals are therefore directed at profit, but also at the points of evidence, since this is the narrow sector in this context. It is a question of finding various new ways of moving forward as far as evidence is concerned. This is, in fact, extremely difficult in this context. That is because organized crime often operates in such a way that it is not the people who actually take charge of the profits who are made to carry out the criminal activities, instead, it tends to be other people who do this - which means it is frequently difficult to sort out the evidence.
I believe that practical cooperation through the network is one of the key factors. In the long term, this will help us to create an area for legal security within the Union. In this context I would also like to take the opportunity to look at cooperation in the Nordic region. We in the Nordic countries have had practical cooperation of this kind for a long time, which means that the parliaments take advantage of each others&#x02BC; experiences before we introduce new proposals. We also have day-to-day cooperation, which in my opinion is among the most important areas for further development. We must establish compatible legal systems in Europe and we must harmonize in those areas where we cannot move forward in any other way.
I would like to take the opportunity to extend a vote of thanks to the minister, Mr Fischbach, who has come to Parliament and is holding discussions and consultations with us for the first time on these questions, with the result that we shall have the opportunity to present Parliament&#x02BC;s views on an important issue under the third pillar - this is, in fact, in accordance with what was decided in Amsterdam, even though it has not yet been ratified. I would like to extend our special thanks for this.
I think there is a wide range of opinion as to what the issue of organized crime actually involves. We must establish a definition. In order to be able to take effective measures, we must know what it is we are talking about. I therefore believe that the definition is extremely important. This, like the current law, will also be discussed on 3 and 4 December at the Council of Ministers. It will be interesting for us to see what actually transpires, and whether they will listen to Parliament&#x02BC;s views on these questions.
I hope that they will also begin to look a little more closely at special methods of investigation, that is, more clandestine methods. These are extremely sensitive, but I hope that the Council will address them. I have addressed these issues in more detail in my report than the Council has previously chosen to do; they are, of course, sensitive questions.
It is also important to address questions relating to information technology. We must prevent what happens within the field of information technology when the criminal world begins to make use of it. We must also ensure that the police have the right opportunities to make use of information technology in order to prevent crime. These issues should, I believe, also be explored more fully than they have been in the past.
Ninety per cent of the report was passed by the committee. On those points where other views were expressed we have now put forward compromise proposals. I would particularly like to express my thanks to those colleagues who have attended and taken part in the discussions, since I feel there has been exceptionally committed, productive and interesting cooperation. I myself have been able to learn a great deal and therefore hope that the chamber will support this proposal in full. If it does not, it would, in a sense, be a shame if Parliament did not succeed in taking advantage of the opportunity Mr Fischbach is giving us to put forward our views. This also lends this issue a weight that it would not otherwise have had. I therefore feel it is right for Parliament to be able to put forward its views. I also hope and believe that the lengthy work we have behind us will give rise to good opportunities to give prominence to this issue, even though not everyone has had all of their views adopted in detail.
That is why I also want to mention Italy. The Group Union for Europe is proposing some changes we have had little discussion about. Organized crime can take many different forms. I have worked with many Italians and it is clear that experience in Sweden and Italy is very different in this area. But we have a great deal to learn from Italy, since the Italians have taken some extremely drastic measures. I am especially addressing the Group Union for Europe when I say this. We must bear in mind - and this is also my personal experience of Italy - that the Italian situation shows how exceptionally important it is to uphold the principles of the constitutional state in this context, to keep up the fight for human rights and the integrity of the individual, and not to forget this whenever we wish to take really effective action.
I eagerly await the Council of Ministers meeting in December, when we shall see whether the Heads of Government are able to live up to the hope they have given the citizens of the Union that they will make this Union an effective instrument against organized crime.
Mr President, I think the direction we have taken of concentrating the entire package of measures to be taken against organized crime into one morning is a positive one. It is a significant innovation. We have been talking about the total lack of any international or European campaign against organized crime for a long time. Today I think we can finally say with some satisfaction that real changes are taking place.
The action plan is a significant change. For the first time we have had to reflect and give our opinion on a global plan and a coordinated and consistent approach to the campaign against organized crime, although unfortunately the plan has already been drawn up, I think the most significant changes are those resulting from the operating plan, from that fact that since July 1997 the Council has set to work to define specific legislative measures as well. Today, in fact, our examination relates to the plan and to five joint measures.
Finally, one particularly important change to be noted by the Luxembourg Presidency is that the European Parliament has finally been consulted on these actions in advance. I should like to remind the Presidency that this relationship will have to be regulated in future as we are forced to run a long way, further than a Parliament can normally do to be able to give a reasoned opinion.
But we have done this to show that we really want to participate and make our contribution.
With regard to the action plan, after this positive decision, I just want to say there are still a few gaps I would like to point out to Council so that subsequent actions can take them into account. It seems to me, for example, that the problem of urban crime has not been focused on a great deal; we know it is different from, but also connected with, organized crime. I can think of some areas of my country, particularly cities such as Naples or other cities in the south and north, where communal crime exists: small, widespread crime connected with drugs trafficking and organized crime. This problem deserves a specific speech indicating the measures that need to be taken with regard to social prevention and specific intervention. Perhaps we should talk about city business, but I want to mention this as a key point, as a critical point that has not been dealt with sufficiently - it has not been dealt with.
Besides the social prevention measures, I also recall a very delicate issue regarding the organization of financial crime: tax havens. Action on tax havens is certainly difficult, but we are still having difficulties in establishing specific actions to reduce or oppose organized crime in respect of tax havens. We know that tax havens do not just exist in overseas countries, but in our own countries as well, in a variety of ways: in the form of anonymous accounts held in Austria or in excessively protected bank confidentiality. I believe these points should be recalled in a plan I believe should provide great political, operational and institutional change.
I wish to make one important point in passing. In the amendments and discussion that at times are the inevitable but also exaggerated echo of national debates, we have a pattern that ought to be superseded: that of a confrontation between the effectiveness of the state's capacity to pursue crime and its complex, sophisticated current manifestations, particularly at international level, and the sacred principle of guaranteeing citizens' rights.
I think that this confrontation, considered in a static and old-fashioned way, no longer works, and no longer satisfies us; we have to start from another angle, that of establishing or recognizing a fundamental right to legality as one of the central aspects of human rights which should be better guarded today in a complex society that is changing a great deal.
The right to legality certainly means a right, a citizen's guarantee in respect of the law, the state and the courts, but also and above all a right not to have the territory occupied by crime, the economy distorted by crime, and the risk of citizens having to surrender democracy owing to the spread and pervasiveness of organized crime.
A new balance should be sought from this angle and new means introduced. I am pleased to see that those who have had a very painful experience, as our country has, have been able to try out these new means. When I say try out, I mean that at the time we introduce these means, I am thinking of participation in organized crime, which, if it becomes common, will be exceptionally important for favouring legal cooperation, I am thinking of the organization of the judicial network which is no more than a collection of judges who, with those connections introduced one or two years ago, must constitute the basis for promoting rapid legal cooperation.
All this stems from the fact that we clearly need to deal with the citizen's problem by defending his rights vis-à-vis the state - this is a point we always have to emphasize and analyze when that right is violated. But we also have to realize that other means are required, and so it seems dangerous and wrong to me to deny the potential of these means, when we should be assessing their operation, practice, management and efficacy.
From this point of view, if Europe draws up a plan for combatting organized crime, as it is preparing to do, trying as far as possible to reproduce the conditions guaranteeing a state of law and transferring them to the first pillar, or at all events initiating all the actions which give Parliament a means of control over the Court of Justice (which, unfortunately, has not yet happened), then I believe that, while we are establishing these means, we should point out, with great critical concern as the report does, the need for a system that protects this new principle of legality. This principle of legality should be based on the need for the democratic system to provide an answer to the destruction of life and democracy by crime but also for the citizens to enjoy their full rights and protection.
We therefore need to approach the citizen's point of view. I think that certain figures prove that concern about largescale, organized crime and widespread crime taking various forms is a prevailing concern among Union countries. The Union should therefore contribute towards finding an answer. I think that, with Parliament engaged in a lively debate on the possibility of giving an opinion, we will ensure that we move towards a declaration of the right to legality in general as a fundamental new category of human right. To achieve this objective, I think we have the very important duty of discussing but also supporting the changes that will enable us to fight organized crime and its fundamental attack on the democratic system, not just with words but in a visible, concrete and democratically guaranteed fashion.
Mr President, ladies and gentlemen, in completing the presentation begun by Mrs Cederschiöld and Mr Bontempi, I too wish to emphasize the importance of this debate on the affirmation of legality in Europe. I wish to express my appreciation for the sensitivity shown by the Council and the Luxembourg Parliament and my satisfaction with the discussion held by the Committee on Public Liberties. I am sorry we have so little time available, but, despite the strict deadlines, we have sought in every way to honour the commitment not to miss this important transition in the life of the Union.
We are dealing with an organic measure and I wish to talk about three of its aspects. The first relates to the systems of assessing and implementing ways of combatting organized crime; the second to penalties for taking part in organized crime; and the third to the Falcone programme. This third aspect is not on Parliament's agenda. The relevant Council documents only arrived on 6 November. As far as I am concerned, I have done my duty and I too ask the Presidency for this point to be postponed, so as to allow Parliament to express its opinion. I have performed my own duty of indicating the positions held on the Council's motion.
Of the two documents examined by Parliament this morning, the first relates to the system of assessing the implementation of measures to combat organized crime. I consider this document to be highly important politically as it introduces a criterion of consistency in the behaviour of the Member States with regard to the important issue of combatting organized crime and it constitutes in itself perhaps a clearer recognition of why this issue should be regarded as an issue of European interest. Within the committee, we have sought to praise the role played by the Commission and Parliament and we have provided for several amendments, which are largely shared within the committee, to try and clarify some of the changes.
Again with regard to the first of the two documents, we should remember that, as a result of the position assumed by the Committee on Civil Liberties, the Council has made several changes and some of them, which I will refer to at voting time, have in some way absorbed the motions tabled by the Committee on Civil Liberties.
With regard to the second document, a commendable and truly important attempt has been made, even if a little late, to establish a unified definition of the issue of combatting organized crime, including the establishment of penalties for belonging to a criminal organization.
European cooperation in combatting organized crime can only prove effective if there is a common reference framework for organized crime, if there is a common awareness of the existence of criminal associations with different forms of participation. One premise stands out in this connection: the states and their criminal law have to adapt to the change in crime. If crime changes and the laws remain the same, they end up being ineffective and facilitating crime.
The basic problem we have to face is whether today, not just in Italy although it began mainly in Italy, there is a particular criminal phenomenon that deserves particular attention. That is the basic question! If we do not think there is any particular criminal phenomenon and there is no particular need to combat this particular phenomenon, we can continue to combat changing crime with antiquated systems, but we must realize that we will not be effective!
The committee thought and still thinks, by a large majority, that there is a special case of a criminal association composed of individuals who participate in differentiated ways. If this is true, and it is true as proven by the dramatic experience of my country, that the criminal organization involves and has involved not just the traditional criminal phenomenon, robbery rather than theft, but involves sectors of the church, the state and politics, it seems to me that the criminal law should take this into account; in fact, if it is not taken into account, the risk is to continue fighting a criminal organization that no longer exists or that is no longer really dangerous. For this reason, we believe that the Council's motion contains highly important and appreciable aspects and that the amendments presented by the committee comply with Council's approach.
The respect for fundamental rights certainly needs to be stated forcefully, and this is confirmed several times, in the amendments submitted by the Commission to Parliament, but we should also not forget that legality, democracy, corruption-free institutions and a free economy are direct, subjective positions that should be protected. We certainly need to find a balance in the knowledge that we need to guarantee the connection that exists between the right to legality and the right to personal freedom.
In the motions presented by the Commission, reference is made in particular to the requirement to take into account the fact that the criminal organization is trying to become less military and more financial; that is, it is having increasing recourse to aspects connected with finance and money laundering, while the armed military phenomenon, the phenomenon of massacres, is tending to become less significant. That does not mean that the criminal organization has ceased to exist, it means it is becoming more pervasive and dangerous.
The motions put forward are fairly interesting and I think we will have to call upon Parliament to accept the invitation offered by a very large majority of the Committee on Civil Liberties which is seeking to take a step forward towards the European Union and the whole of Europe campaigning against organized crime, to prevent undesirable forms of it infecting the whole of Europe. With regard to the Mafia in particular, we are all dramatically aware that it is no longer an Italian or Sicilian phenomenon, but has become and is tending to become more and more of a European phenomenon. I confess that, with the pain of someone who is well aware of coming from a country that is the source of that infection, but with the loyalty of someone who knows that the others need to be forewarned of this phenomenon.
The Mafia wants it said that it does not exist. The various theories as to the origin of the word "mafia' include one applying Arabic etymology: in Arabic, "ma fiiha' means "does not exist' . The Mafia needs people to think that it does not exist. When you are in a country other than Italy or in a city other than Palermo, and it is said that the Mafia does not exist, that is like an official invitation to the Mafia to go to that country and that city.
I would like to thank the three rapporteurs for these outstanding reports. We shall now hear from the draftsmen of the opinions of the other committees.
Mr President, I should like to congratulate the rapporteurs very sincerely, particularly Mrs Cederschiöld, on their reports, on which I have prepared this opinion by the Committee on Budgetary Control. I believe it is most appropriate that we should be debating these reports during a week which started with a visit by the President of the Court of Auditors and in which we have been concerned with his report on the financial situation and the weaknesses of our European budget.
It is one of the principle duties of this people's Parliament to see that the interests of the citizens and taxpayers of this united Europe are not forgotten.
The Court drew attention to the vulnerability of the European budget as a subsidy budget. I think that was very important. If we look at this vulnerability a little more closely, we discover that major frauds occur in the field of personal income by a ratio of about two to one. We have seen as recently as the Committee of Inquiry into transit fraud what that can mean. It means billions of ECUs lost to our taxpayers. What is going on there - the disappearance of whole truckloads of cigarettes or meat - is obviously nothing less than organized crime.
It is really very much in our interests that this situation is combatted. It really is a scandal, as the President said, how little Member States cooperate in this. I believe it is the duty of the European Parliament constantly to point out these abuses. This has been done in your report and I should like to thank you most sincerely for it.
Mr President, ladies and gentlemen, I have been following the debate with a great deal of interest. I would first like to recall that in fact this is the first time Parliament has been called upon to deal with seven justice and home affairs dossiers. For this morning's debate, Parliament has prepared six reports, five of which are directly connected with organized crime, and also an action plan which was drawn up by the High Level Group.
I have read the report by Mrs Cederschiöld closely. I would like to thank her for this very detailed report. It looks at the fight against organized crime with reference to the work carried out by the High Level Group which reflects the desire and determination of the Council to make progress on this issue. This is clearly a coherent, well-structured and decisive package, thanks largely to the schedule which sets out clear deadlines for the implementation of various measures. Of course it is regrettable that the time restriction and deadlines imposed by the High Level Group for presenting the report to the European Council have prevented consultation of Parliament on this matter.
However this may have enabled you to complete your own work - which I would like to stress is an excellent report - comfortably. Furthermore I hope to be able to take from Mrs Cederschiöld's report a number of proposals which could ultimately be very useful in giving depth to the High Level Group action programme. It is clear that this action programme has certain deficiencies, and these should be overcome as soon as possible, but the main thing was to stop dawdling and take firm action against organized crime.
Mr President, that is why the Luxembourg Presidency did not wait before submitting four motions for joint action to the Council which are also to be discussed this morning. I refer to the excellent reports by Mr Bontempi, one on the creation of a European judicial network and the other on making corruption in the private sector a criminal offence, and also to the useful reports by Mr Orlando on the evaluation of international undertakings in the fight against organized crime and on making it a criminal offence to participate in a criminal organization in the Member States.
I have repeated many times to the Committee on Civil Liberties and the Committee on Legal Affairs the intention of the Luxembourg Presidency to preempt the draft Amsterdam Treaty by ongoing consultation with Parliament on all the most important decisions. As you know, this consultation will be compulsory in the new Amsterdam Treaty and the draft Amsterdam Treaty not only for the instruments from the third pillar, in other words legal cooperation - mainly meaning agreements - but also for the new instruments such as decisions and framework decisions. I have particularly appreciated Parliament's ready capacity to react and engage in examining proposals for joint action submitted by the presidency as rapidly as possible.
I will not go into detail on the four actions which will be discussed this morning. All I will say is that we will give them our closest attention and that we will do our best to keep a certain number of proposals which could be integrated in the texts we will be presenting to the Justice and Home Affairs Council in Brussels on 4 and 5 December. I am optimistic that of the four joint actions which are being discussed this morning at least two can be adopted by the Council of Ministers for Justice and Home Affairs when they next meet in Brussels on 4 and 5 December.
Also in this context, Mr President, may I incidentally express my regret to Parliament that due to restrictions in the schedule you were unable to give your opinion on the motion for a joint action to establish an exchange programme, a training programme and a cooperation programme targeted specifically at those in charge of the fight against organized crime. By this I am referring to the Falcone programme which is indispensable in complementing the numerous measures planned in the framework of the action plan on organized crime.
Finally I would like to say to Mr Nassauer that we appreciate greatly his report on the priorities to be set by way of cooperation in the area of justice and home affairs from 1 January 1998 until the definitive entry into force of the draft Amsterdam Treaty. This is the first time of adopting this kind of action plan which will add new subjects to our list of priorities. The Council envisages that the draft resolution will be adopted at the latest on 4 December in Brussels whilst awaiting the entry into force of the Amsterdam Treaty which we hope will take place as soon as possible.
Mr President, ladies and gentlemen can I repeat how much I appreciate the Parliament's response to the proposals for joint action. I will be listening with interest to the speeches throughout the morning.
Mr President, if one were to ask the citizens of the European Union what concerns them most, the overwhelming majority would reply that the Union should prioritize the fight against internationally organized crime. I therefore welcome Mrs Cederschiöld&#x02BC;s report and the reports presented by Mr Bontempi and Mr Orlando.
One of the most important items on the agenda at the Dublin Summit was organized crime. A High Level Group including representatives of the Member States and the Commission was therefore set up for this purpose. The group&#x02BC;s mandate was to draw up a plan of action. The Commission has constantly been the driving force behind work on the plans of action. The Amsterdam summit adopted the plans. It can be regarded as a first step in our efforts to tackle the serious crime threat and to confront the anxieties of our citizens. It is therefore gratifying that the Council of Ministers is encouraging both the Member States and the institutions of the Union to jointly put their weight behind the text of the plans of action and make the fight against organized crime truly effective. The Commission bears an important responsibility for ensuring that 20 of the 30 recommendations in the plan become a political reality. Today&#x02BC;s debate shows that all of the Union&#x02BC;s institutions must accept their responsibilities in the fight against organized crime.
Let me also say something about the points at issue. Organized crime is nothing new - a fact which Mrs Cederschiöld also underlined - but with the new technology, increased trade and ever faster means of transport, it has grown and changed. Organized crime has adopted increasingly sophisticated methods and has increasingly become an international phenomenon. The development of the communications sector has brought with it many positive things. At the same time, however, the Internet and other electronic contact networks for business and monetary transactions provide organized crime with new opportunities.
The facts speak very clearly for themselves. We have today in the European Union 15 different legal systems. We have different definitions of fraud and we have major differences in the regulations for banks and financial activities. Organized crime understands how to exploit this fragmented situation. At the same time, this intensifies the need for increased cooperation and greater effectiveness in the Union&#x02BC;s fight against crime. It is also becoming increasingly clear to us how organized crime is forcing its way into the Union&#x02BC;s own areas of cooperation. This applies to agricultural and export subsidies, State purchasing and trade in environmentally harmful goods, not to mention the extensive trade in drugs and human beings.
At this moment UCLAF is busy investigating smuggling of hazardous substances that break down the ozone layer. This is an example of the new problems that we must address. The Cederschiöld report emphasizes that the plans of action are concerned partly with defining the problems and partly with proposing measures. I also feel that it is important that we should acquire more detailed knowledge about different criminal phenomena.
In order to make headway in the fight against organized crime, we must first have a common approach to dealing with these matters. This applies both under the current Maastricht Treaty and under the new Amsterdam Treaty. Unfortunately, it seems that the Member States all too often want to assert their own sovereignty in these matters. I therefore agree that we should proceed step by step on the basis of a common understanding of how we should handle the new crime problems. This applies equally to the sharp increase in criminality with regard to electronic devices, hacking into databases, money laundering, and so on.
The Cederschiöld report also advocates cooperation between Member State police forces and judicial authorities rather than a harmonization of legislation at EU level. I share the view that cooperation must be the first consideration. It was for this reason also that I recently proposed the long-term Falcone programme of action. This programme is targeted at education and exchanges between those working on the fight against organized crime within the different national authorities.
This is also the reason why I support the proposal in Mr Bontempi&#x02BC;s report to create networks for the Member States&#x02BC; legal experts. Another good suggestion along the same lines is the idea of a special liaison group for legal experts from the Member States within UCLAF. This proposal was made by Mr Tomlinson in the transit report which we discussed last spring.
But increased cooperation alone is not enough. Clear and well defined rules are also needed in order for the different judicial systems to be able to function together. I am thinking among other things about the need for mutual assistance in judicial matters, including mutual rules for the submission of evidence. It is not a question of harmonizing penal systems. It is, however, necessary to close the loopholes in the Union&#x02BC;s legal systems that are exploited by organized crime. It is necessary to create effective and equivalent protection in the Member States. The goal must be that criminals should not be able to escape because of differences in our various legal systems.
The Bontempi report on a joint action against corruption within the private sector is a good example in this connection. We must be able to get a result, even if the Member States do not have the same penalties for private corruption. We must, however, define these crimes in the same way and there must be reasonably similar minimum penalties for these.
In the same report, Mr Bontempi complains that the joint action against corruption does not grant any role to the Court. I completely agree. We should come back to this once the Amsterdam Treaty has been ratified. The problems surrounding the Court&#x02BC;s lack of jurisdiction have also been addressed in the Orlando report on a common system for the evaluation and application of international undertakings in the fight against organized crime. In the same report it was proposed that the Commission should be given an active role in this work. It goes without saying that I support this proposal.
The Cederschiöld report also underlines the need for preventive measures, which is also addressed in the plans of action. I share the view that those crime-prevention measures require support both in the form of adequate legislation and the effective application of carefully considered methods. I regret the fact that the plans of action have not given sufficient emphasis to the social and economic factors that are often at the root of criminality, not least in the cities. The plans do, however, establish a connection with the structural funds as a means of improving the ability to fight crime in the city. This is something that I think it is important for us to develop. The social misery in cities is a breeding ground for organized crime. I, for my part, see no contradiction in the context of the fight against crime between preventive work on the one hand and repressive work on the other. We need both.
The Orlando report addresses the question of participation in criminal organizations. The basis for sentencing a person for participation in a criminal organization is, in my opinion, that person&#x02BC;s conduct. I believe that it is important to establish this fact.
The Cederschiöld report also addresses the problem associated with the exchange of information in the same case between courts in different Member States. I have myself been able to witness how delays in the exchange of information between the different legal systems can directly benefit the criminals. It can take such a long time that the criminals are simply acquitted. The Council of Ministers is currently discussing a convention that is designed to improve the opportunities for mutual judicial support. Work on this is at a very advanced stage and I hope that a political decision can be taken in the course of the next year. Parliament&#x02BC;s proposal of a European public prosecutor is of interest in this connection.
I would also like to say a few words about the expansion of the Union towards Eastern and Central Europe. It is evident that the fight against organized crime and corruption will be an important component in the coming membership negotiations. The plans of action therefore propose a special cooperation pact against organized crime, and that this pact should be concluded between the candidate states and EU Member States. Together with the Presidency, the Commission is now busy studying how such a pact should be formulated. In my view, this cooperation pact should give clear guidelines on how we are to tackle organized crime within the framework of a pre-accession strategy. The proposals for action should be presented well in advance of the summit in Cardiff next spring. The aim should then be to include them in the partnership agreements that are to be established with each Member State.
Allow me finally to underline how important it is that we should use all of the instruments available to us in the fight against organized crime. The Member States already have a number of conventions lying on the table. I am thinking about Europol, the convention on extradition and the convention on fraud and cheating. I would like to appeal to Parliament&#x02BC;s Members to make use of their contacts in their respective countries in order to ensure that these conventions can be ratified as quickly as possible.
Many thanks, Madam Commissioner, for your clear presentation and for telling off our governments.
Mr President, ladies and gentlemen, on behalf of the Group of the Party of European Socialists I should like to thank all the rapporteurs for their intensive work over the last weeks and months. I shall start with Mrs Cederschiöld, who had a difficult task to perform, namely to combine very different views, different understandings of terminology, various initiatives in the definition of organized crime, and the definition of the necessity for combatting it. I think she has achieved this magnificently. That does not alter the fact that there will certainly continue to be other basic views about one problem or another. Despite this, we can concur with the basic concept of Mrs Cederschiöld's report.
That obviously applies also to the work of Rinaldo Bontempi and the preparatory work of Leoluca Orlando. One problem runs through all the reports: through the opinion by Mrs Cederschiöld on the report of the High Level Group, and through the proposals that have been prepared by Orlando and Bontempi on individual measures. It is music to our ears, Madam Commissioner, when you say that we as a Parliament play an important role, but I have to complete your sentence by adding "if unfortunately not in the right place' , because in the long term the European Parliament will have to be the primary legislative body for combatting organized crime in Europe, and I shall give my reason this morning for saying that. There is no point in appealing to our colleagues in the national parliaments and asking them to hurry up with ratification of the current conventions please, because it is the right thing to do. That makes no difference to the fact that for some fields of criminal activity we shall have to arrive at a Community solution, a European Union responsibility for combatting crime. I shall try to make this clear to you by using practical examples.
In recommendation 19, which Mrs Cederschiöld commented on in her report, the High Level Group wants to integrate the cooperation of penal authorities. Mrs Cederschiöld has said that cooperation should not be centralized, but take place directly between the penal authorities. Then she proposes a multilingual glossary of various legal terms. I accept that that is a fascinating idea. One day I should like to consult that work, just for fun. After Mr Orlando's speech, however, I have to ask myself if the Mafia issues a multilingual glossary of legal terms. Or perhaps it is working on one, while we wait. That is the real problem, and it is also the problem, Mr Fischbach, which has confronted us since Amsterdam. In Amsterdam we experienced what seemed to me to be a turning-point, as I said yesterday to my colleagues discussing the Méndez de Vigo and Tsatsos report. Amsterdam was the start of a new phase, not a continuation of the Maastricht phase. The reason for this is that with increasing economic intensification, and the addition now of the single currency, the accompanying - I might call it brave - de facto state control of internal security simply is not receiving equally necessary attention because national exemption continues to be claimed as a priority. Here, as in the past, national exemption is presented as a primary objective. For some elements we may possibly have advanced, for instance, political asylum policy - although my personal impression here is that this has arisen more out of opportunism than because of internal policy, in order to sweep it away somewhere else and remove this unpleasant subject from our agendas. For all other subjects to do with intensification, however, we saw at Amsterdam that we have a five-year deadline, at the end of which there has to be a unanimous resolution for transfer to the Community framework. And I wonder if in the final count all 15 Member States will not in fact claim priority for their national interests.
An end has now been put to this with the report Mr Orlando had to write - I commiserate with him on the task - and the title needs another look. We are being consulted about writing a checklist to examine national implementation of what were previously seen as Community measures. I prophesy now that we will soon be presented with a joint consultative measure to see what measures the European Union should adopt in order to flag up insufficient implementation at national level of what were previously seen as Community measures. I do not think this will take us any further in the suppression of organized crime. In my view we need a courageous decision which says that, if we detect that there are criminal areas that cannot be controlled at national level, either by police or penal measures, then these tasks must be delegated to the European Union within the competency of a Commissioner with the legislative authority of the European Parliament. That is the first obvious point.
The second point is that this may be just in the future, but I think we should define it precisely here today. The second point is also that we must in the meantime live with the fact that things are not as we should like to have them, and that we must make compromises. In making compromises, however, that is, when defining what is achievable now, we must show more courage. More courage means to me that we must arrive at the closest possible integration within a basis of inter-state cooperation - what Mrs Cederschiöld tried to demonstrate in her report. But that must not follow the pattern of Europol - and that has to be passed to you, Mr President of the Council.
Based on what I know from the debate in the German Bundestag and Bundesrat, delegates in the national parliaments fear that fundamental laws of a democratic constitution may be violated by the creation of this police force. If, when considering the proposals for the immunity of police forming a European police force, we at national level have to spend more time debating why Europol officers actually need integrated immunity than we do debating what they need in the way of technical equipment and training to hunt down criminals, then I have to say that the Council has the basic concept wrong.
At the same time I should draw attention to the following. The considerations introduced with the Europol Report, and which are repeated in every other Community measure such as the report by the High Level Group, are quite relevant to realizing that the end of border controls within the European Union, abandoned customs barriers, and the European Union itself with its huge economic activity, offer increasing opportunities for gangs of crooks and organized crime. The Commissioner has herself drawn attention to the fact that in our own areas of responsibility the acceptance of fraud and corruption is on the increase, but in my view we have still failed to realize that we must then pay more attention to the qualifications of officials and organizations which are supposed to combat that situation.
You referred to the Falcone programme, Madam Commissioner. I think that is essential. We need officials who are capable of handling modern technology. We need crime officers who are capable of understanding modern economic systems. I am fairly certain that in future it will be more important to have better police who are able to operate the most modern computer equipment, rather than to have faster cars with flashing blue lights. For that reason the main emphasis now being placed on integration of training and qualifications is one of the most important steps taken in recent years.
We have behind us a long period of very intensive cooperative work. On behalf of my group I should like to end by thanking not just the rapporteurs, but also the Council President, Mr Fischbach: you promised us in Luxembourg that you wanted to abide by all the Amsterdam results that were in Parliament's interests, including the obligatory consultation of the European Parliament, for all third pillar measures. In the cases we are considering you have done that. We should like to ask you to hand that on to the next presidency, as far as you are able to do so, because the European Parliament has some important input to make, as you have seen from this morning's debate and as you have yourself mentioned.
Mr President, ladies and gentlemen, Mr Schultz has correctly drawn attention to the fact that organized crime has a relatively easy time of it. It has money available in almost unlimited quantities, uses it for the purchase of the most up-to-date means of communication which the police can only dream of, purchases and trains people with it, has the most modern and most effective logistics and one huge, decisive advantage: it does not have to abide by our laws. All these advantages have led to the fact that organized crime in our society and our state is spreading and will finally undermine our society.
I have enquired of experts concerned with combatting crime, and they have made it clear that organized crime already has a hand in almost one third of all criminal statistics. It is high time, therefore, that effective measures were taken. Thus our thanks go out to everyone who wants to proceed with more intensive measures for cooperation, beyond the demands of national interests, to improve the lot of Europe's citizens.
In particular our thanks are due to the rapporteurs, led by Mrs Cederschiöld with her very comprehensive report and the highly important reports on legal cooperation by Mr Bontempi and Mr Orlando. Whilst we have been successful in achieving some success in police cooperation - I am thinking of Europol and Schengen - with judicial cooperation we are at the very beginning. It will be necessary here for us to set up additional main aims for measures, as the police will only be as effective as we are successful in establishing a common legal framework, not just for detection, but obviously also within the context of common elements of the criminal code.
On behalf of my group, therefore, I assess as most valuable the network proposed by Mr Bontempi, in which the judiciary and experts can be brought together to acquire the same level of knowledge, to learn a joint legal tradition, as the first steps towards that unification of the legal systems which will now be possible following the establishment of new elements of the criminal code.
It is essential, however, that this criminal code be established to cover the field of organized crime and complicity in organized crime, otherwise we shall remain unsuccessful in the battle against it. As elected representatives of the people we are responsible for seeing that all possible measures are taken, because our citizens do not like criminals to be enjoying freedom of action, when Europe's freedoms do not lead to more security for the citizen himself. I appeal to the Council, therefore, to act on all these measures, and I know that in the capable hands of Mr Fischbach and his colleagues this cooperation will be intensively developed.
Mr President, ladies and gentlemen, first of all I do not think there is a single lunatic in Europe who can say that the Mafia does not exist. The Mafia does exist! It is very powerful and very well organized; it is now an international and transnational phenomenon that uses far more effective means than the obsolete means of our small Member States of the European Union, and I would also say outside the European Union. Today, organized crime, a great threat to the lawful state, is a great threat to democracy in many countries; it is attacking the economic and production nerve centres of many countries and attacking many young democracies, by money laundering, by international trafficking in drugs, arms and anything else.
All this is now obvious, no-one can deny it. So it is absolutely essential to have a European judicial network, a stronger connection, more coordination between those involved in preventing and suppressing this phenomenon. Having said that, however, we cannot forget that, behind the legitimate requirement for more effective means, a temptation could be hiding for, after infecting Europe with unfavourable forms, such as organized crime, as Mr Orlando said, Europe could be infected with other viruses, legal substantialism, that of legal short cuts comprising exceptional laws, suspensions and compression of the right to the protection of individual rights.
We are asked for a balance. We too want a balance, with the full individual guarantee of rights of defence, such as the direct relationship between criminal fact and accused, something that some are beginning to deny. We believe it necessary for criminals to be convicted with objective controls and not just through information on changes in living conditions that are particularly advantageous. We do not regard this as a balance; otherwise, the fight against crime would be counterproductive: the remedy would be worse than the evil, because it would affect citizens who are defenceless against the excessive power of the state and we would leave the real criminals unpunished.
Mr President, Mr President-in-Office, ladies and gentlemen, the group of experts commissioned by the European Council of Dublin for this purpose has put together the outcome of its thoughts in record time in the form of an action plan against organized crime. Fifteen political groupings and thirty recommendations represent an enormous workload, but the pace of progress has been sustained despite the fact that the wider public is as yet unaware of the basics of what is involved.
In connection with this I would like to make the following comments. Firstly, we should endeavour to transpose into national law the joint actions in the fight against organized crime - the first of which will be adopted at the beginning of next month in the form of joint actions - as soon as reasonably possible. The state of ratification - or should I say nonratification - of the Europol Convention, or the agreements on extradition, for example, are sufficient justification for this pressing call to Member States.
Secondly as regards the fight against organized crime and the measures to be implemented in this area, it is clear that this is a highly sensitive area especially as regards respect for the right to a defence. It goes without saying that the Group of the Liberal, Democratic and Reformist Party, in whose name I am privileged to speak attaches particular importance to this.
Thirdly, as regards the authority set down in the third pillar, the improvement of parliamentary control, which Parliament is right to insist on, has acquired a new dimension in the course of the current Presidency-in-Office of the Council. At this point I would like to pay a particular tribute to Mr Marc Fischbach, the current President of the Justice and Home Affairs Council for having given parliamentary participation a new momentum which his successors will not be able - and, I hope - will not want to ignore.
Fourthly, I would also like to express my particular gratitude to Mrs Cederschiöld, Mr Orlando and Mr Bontempi, for successfully compiling our work within a timescale which allows the Council to make use of it in due course.
Mr President, today we are examining the action plan to combat organized crime adopted by the European Council at its meeting in Amsterdam, along with four draft joint actions implementing a number of the recommendations included in that plan.
Whilst a great many very interesting things have been said in this debate, I should like to draw attention to a number of other important points that must also be taken into account if we wish to ensure that the European Union takes coherent and coordinated action to combat organized crime.
The European Union must take wide-ranging, coordinated measures to improve, simplify and speed up international cooperation to prevent organized international criminals from increasingly exploiting the weaknesses and loopholes in the Union's existing judicial system.
In all these activities, however, the Union must pay constant attention to respect for legal and democratic principles and human rights - above all, fundamental freedoms, as interpreted by the European Court of Human Rights in Strasbourg.
In order to ensure this, it is essential to guarantee the democratic and judicial control of the various actions carried out. At this point it is appropriate to mention the democratic deficit with regard to these matters which exists in the European Union. I need only cite the fact that the European Parliament was not consulted on this action plan, and that constitutes a breach of the treaty.
Furthermore, I should like to draw attention to the importance of having global and coherent policies in the social, youth and education fields, aimed at preventing organized crime.
The social dimension of the action plan is too restricted. Crime is encouraged above all in areas in which the damage caused in the public domain is not repaired. The action plan must address social concerns such as the need for social security, the growth of poverty, the reduced ability of traditional social systems to integrate communities, the mistakes made in urban planning - resulting in shanty towns, slums, etcetera - and the negligence of town and city councils.
Mr President, ladies and gentlemen, to avoid any misunderstandings, let me say that there is clearly a serious threat from international crime, and this will have to be answered by international police cooperation. Constitutional procedures, however, require a precise knowledge of what the phenomenon of international crime consists of, and against whom one has to take steps.
A senior policeman once said that he knew what it was, but he could not really describe it. That is not enough for action to be taken. Thus my main criticism is aimed at the entirely imprecise definition of organized crime. Mrs Cederschiöld's report describes gang crime and criminal complicity, but it does not mention one main attribute and characteristic: the infiltration of crime into the machinery of state.
Unclear and imprecise definition makes it possible for any means to be used as soon as things become dangerous. Then the term "organized crime' can be used as a sort of skeleton key to unlock anything, any taboo, any basic right, and thus weaken the system of legal safeguards. One popular example of this is Europol, whose power would be extended in the action plan, but without any extension of legal guarantees. I do not need to go into democratic and legal safeguards here, or into the fact that there is no sign anywhere of a European Public Prosecutor's Office.
We emphatically reject the logic of the doctrine concerning equality of weapon power. The state cannot and must not use criminal methods and means. The end does not justify the means. That is a strangulation of basic rights, as critics say when they talk of too many basic laws being unhealthy and of having to try less democracy. Democracy and basic rights are fundamental and are not available for disposal, not even in the fight against crime.
I emphatically support what Mrs Gradin has said. I think what is mainly lacking from the action programme is a section on prevention and research into causation. Research into causes is the way to dig up crime by the roots, instead of playing about with its symptoms. Many thanks to Mrs Gradin, and many thanks to the Council. Many thanks despite all the controversy, or because of all the controversy, to the three rapporteurs - all of them equally, but more equally to Mr Orlando.
Mr President, may I start by heartily congratulating our three rapporteurs Mrs Cederschiöld, Mr Bontempi and Mr Orlando on the quality of the work they have done.
This joint action plan points up the inconvenience of not having a restrictive force and of favouring a weak consensus which we all dread to some extent. It presents the advantage of establishing long term objectives and this is something we should welcome.
These texts may also suffer somewhat from the fact that they come to us mainly from Italy, the first country really to have a firm grasp of this whole issue. However perhaps we should guard against seeing European reality from a purely Italian perspective.
These reports largely deal with particular aspects, sometimes excessively, but do not cover certain other aspects adequately. The authors have reported extensively on heroin trafficking, tobacco tax fraud, trading in human beings and money laundering, but yet remained silent on murderous political terrorism which is also highly organized crime. And that is the crux of the issue: the definition provided is imprecise to the extent that rights to defence and the protection of persons may well be open to threat.
Certain professions may be very directly involved and I refer here in particular to lawyers and solicitors. Special investigation methods will have to be handled with a great deal of care. In short we should probably redefine the role of Europol, its area of responsibility and its control system more precisely.
We fully support Mr Bontempi's report dealing with the judicial network in Europe. However on the other reports we remain less convinced for the reasons I have just indicated. These technical measures lack political inspiration in our view, and this inspiration is something which may yet be a long time coming.
Mr President, this morning we are debating a series of reports on the fight against organized crime and legal cooperation in Europe.
Our group considers that these serious questions relating to the exercise of justice, public freedom and public order are, by definition, a matter for national attention, as justice is a sovereign right. And what is more, if justice is to be implemented efficiently and with respect for the rights of individuals it must also remain close to the people. The state control level seems to us to be the most suitable. It cannot be denied that, faced with increasingly internationalized crime which operates through organized networks and international crime associations, inter-state cooperation is essential and must be strengthened: we need to ensure its efficiency and guarantee to our citizens respect for the established legal order and security. The Geneva appeal judges have already stressed this point.
The reports submitted this morning are frequently of great interest and very high quality, and they present proposals which deserve examination. However we deplore the roundabout way in which all too often it is proposed to bring justice and national public order into the domain of the Community. This, we feel, endangers the rights of individuals and democracy. There is room for discussion on this issue, and the debate should be transparent to the people.
European criminal law should not be created too hastily. It cannot be set up without formal consultation of the people involved. In this respect the draft Amsterdam Treaty and the protocol on subsidiarity indirectly reaffirm the principle which, up to now, was purely based on precedent, that is, the superiority of Community law over all national law, including constitutional law.
We believe that this problem must be debated before the European people and for these reasons of democracy within the European framework, we cannot vote in favour of all the drafts which have been proposed this morning.
Mr President, ladies and gentlemen, in technical terms the action plan and the reports of the European Parliament represent a positive element in combatting organized crime. That being said, I am not convinced that an efficient action plan will be carried out effectively, because the question is not purely technical but also political, moral and even religious.
There are some obvious contradictions, for example between the political desire to remove frontiers and the desire to combat international crime. But in fact it is the dominant ideology in the West above all which is latitudinarian, egalitarian and cosmopolitan and which favours crime. We are well aware that nations are quite often complacent even if, out loud, they denounce the Mafia. None of this of new. Historically we now know that after 1945 in Italy, for example, the Americans facilitated the return of the Mafia.
The philosopher Hegel wrote that when man eliminates God and regards himself as sovereign, he creates the moral conditions whereby he need no longer respect his fellow man. There can be no doubt that this philosophical evolution in the West has led to the current rise in organized crime.
Without a criticism of the current nature of power, mafia organizations which are in collusion with certain political systems or nations will never truly be combatted, even if we claim otherwise.
Mr President, can I say that this whole issue we are debating this morning illustrates how little progress we have made as a European Union in the whole field of judicial and home affairs, compared with the great strides that we have made in certain other areas like the economic and financial sectors and many other aspects of life. It is now becoming increasingly obvious how important it is that we tackle many of these issues. There is for example the question of the custody of children of parents who are citizens of different Member States. There is a question of extradition. There is the harmonization of judicial penalties which is creating considerable problems. There is the question of bail arrangements and many others. These things will have to be tackled with urgency and I very much hope that the British presidency starting the beginning of next year will help to make some progress in this area.
I am concerned too about the plight of people who are arrested and held in custody in Member States of which they are not citizens, pending trial, and who are often held for extraordinarily long periods because of purely technical problems relating to translation of documents or differences between the judicial procedures of individual Member States. Of course if they are guilty they should be punished, but they should not be in a worse situation than they would be in their own country.
Moving on, if I may, to the role of Europol - which is fulfilling a vital role and to which we have to give our support - it is very important that all the Member States should as soon as possible ratify the convention so that we can make progress. Organized international criminal organizations have an inbuilt advantage: they do not really bother themselves very much about frontiers, subsidiarity, national judicial differences and so on. They operate freely and the law enforcement agencies of Member States work with their hands tied behind their backs all too often. At the Committee on Civil Liberties and Internal Affairs some months ago we heard from some of the Italian prosecutors involved in the corruption trials in Italy. They mentioned that in getting information about the things they were investigating from other Member States they sometimes found that they had to write dozens of letters and wait months and even years before they got replies. Can you imagine the boss of some international criminal organization waiting a year, or writing 26 letters, before he gets a reply from one of his henchmen? I do not think his henchman would last very long if he did not reply to the first letter! We have got to ensure that our law enforcement procedures and systems are able to compete effectively with these international criminal structures that we have today.
However, I must say that I could not support a greater role including operational actions by Europol until we have in place proper structures for democratic political accountability of its activities - they clearly do not exist at the moment. We must also have in place a system for the investigation by an independent police complaints body of any complaints that there may be from citizens of Member States about the activities of Europol. Such an independent police complaints body should not be less effective than those existing in the Member States; hopefully it will be more so.
Finally, can I say that the British Labour Members in this Parliament will be able to support all these reports with the solitary exception of the second report from Mr Orlando, where we will have to abstain. We have some problems over the envisaged greater role for the Commission and there are also complications about the legal situation that it proposes as far as the UK is concerned. There are problems there that will have to be investigated.
Mr President, ladies and gentlemen, since 1957, when, at the very beginning of the process of European integration, the goal of establishing ever closer union among the peoples of Europe was proclaimed, we have come a long way. We have a come a long way, and today we are privileged to have among us an exceptional witness, Mr Fischbach, who, on behalf of the Council presidency - something to which we are unfortunately not accustomed when matters of interest are being debated - can give us the benefit of his long experience - despite his youth - in the Trevi Group.
We have come a long way since that initial proclamation of the goal of ever closer union, and today the goal set by the Amsterdam Treaty is the progressive establishment of an area of freedom, security and justice. However, as previous speakers have already said, the freedom envisaged is far more the free movement of goods and services than the free movement of persons. And when it is the free movement of persons it also partly the free movement of criminals; but adequate means to combat the free movement of criminals effectively have not yet been orchestrated.
Consequently, besides welcoming the new articles 29, 30 and 31 of the Treaty on European Union - in other words, the substantial modification of former articles K.1, K.2 and K.3 - which set the goal of the progressive establishment of an area of freedom, security and justice, we must address the following issue: after having achieved a great deal in the economic sphere, we are now getting down to the essence of European integration - a subject which is difficult to tackle: the sphere of values. As Mr Bontempi has already said, and Mr Orlando has underlined, we cannot continue to make progress without agreeing on certain issues which, because they affect the fundamental rights of citizens, concern values. We have to define organized crime, and, as Mr Pradier rightly pointed out, we have to adapt the fight against organized crime to current circumstances, since it is no longer simply a question of crime organized for economic reasons, but of crime organized for political reasons within the European Union: in other words, terrorism.
In this sense, with regard to the four joint actions envisaged - leaving aside Mrs Cederschiöld's excellent report, which unfortunately maintains the action plan's ambiguity on this point - the Luxembourg Presidency has had the courage to go beyond the narrow framework of the provisions of the Maastricht Treaty still in force and utilize the provisions of the Amsterdam Treaty. It is not at all a question of bringing these matters into the Community domain, but of addressing the issue of what those values are, and, on that basis, determining how to combat this scourge of European society.
Mr President, I would first like to say that I am delighted that for once Parliament has been consulted by the Council within the framework of the third pillar.
As regards the action plan on organized crime, we can only be glad that a coordinated and coherent Community approach is being sought and that cooperation on policing, justice and customs is being strengthened.
Of course we should encourage the establishment of direct links between the repressive authorities in Member States as a first step on the road to a common justice system. However it is important to retain the channel of national entities which work with Europol in order to avoid dispersal of information.
We must also define precisely the central system of judicial control which has been called for. And we must not forget that Europol is first and foremost a police structure. However we agree that ultimately the methods of special investigation should be harmonized.
On the other hand, the majority of my group certainly does not share the idea contained in Amendment No 14 tabled by the Green Group. The act of legalizing drug sales would surely not be enough to deprive criminal organizations of the profit of this traffic. Tobacco and alcohol are freely available for sale, and yet look at the situation there! If this amendment were to be adopted we would have to abstain from the report as a whole.
Yet we share Mr Bontempi's fear that the links between organized crime and corruption represent risks for the state of law and for the stability of democratic institutions.
We are pleased to note that there is recognition of the political importance of the debate on legal cooperation and on putting in place in Europe instruments which permit investigators to establish a direct contact with colleagues from other countries which are faced with the problems associated with organized crime. We are supportive of these first steps on the road towards installing practical instruments which aim to improve the efficiency of international legal cooperation.
On the other hand, the main proposal in the Orlando report on international involvement in combatting organized crime concerns the central role - granted to Member States by the Council - which would have to be attributed to the Commission during the temporary process of evaluation. Our group does not accept this and we will abstain on the whole report if this clause is accepted.
Mr President, the fight against organized crime ranks high on the political agenda in Europe today. It is good that we are concentrating our energies on fighting against this kind of cross-border crime which the individual countries do not solve. But so long as Europe takes vigorous measures against criminality there is a risk of excesses. That applies also to this proposal regarding the criminalization of participation in certain organizations. Although such activity is increasing, we must always ensure that the right exists to an effective defence, in other words, a person is innocent until proved guilty and should be held responsible only for what turns out to have been committed deliberately. Our group will therefore be supporting Amendment No 18 the Group of the European Radical Alliance.
We wish to emphasize the principle of the rule of law. Clearly, the European Union wishes the countries applying for membership of the Union to respect this principle. All the more reason, then, why we must not forget it ourselves; if we did so, we would be extremely poor teachers. One part of the principle of the rule of law is also the principle of legality in criminal law, which states that the stipulated penalty should be exact, and that it should be absolutely clear in which situations one is considered to have committed an act so reprehensible that a penalty can be imposed.
For example, the list in the proposal for joint action of what activities are criminal is not exhaustive and does not, therefore, correctly satisfy the principle of the rule of law. I also wonder whether we are not perhaps extending liability under criminal law too far in the committee&#x02BC;s Amendment No 12, which means that people are deemed to have committed a criminal offence if they have taken part in a certain type of organization, even if they have not become a permanent or significant part of the structure of that organization. If we draw a comparison with existing proposals - for instance, that this interpretation of a criminal offence should apply to people who, for example, have participated in computerized crime - then this may well appear to be an example of excessive criminalization.
Mr President, the joint programme, four or five reports and all the speakers do offer certain interesting ideas and proposals, but they have a common basis, a common logic. They address the problem of organized crime on a national and a European scale but from a one-sided viewpoint, that of the methodology, the philosophy and the practice of repression.
Mr President, I think this is a waste of effort. Organized crime has been discussed here with this methodology for decades and it has not been eradicated, nor has it been seriously reduced. Instead it has grown and taken on gigantic proportions over the period we are now debating. The problem, therefore, is to examine the issue jointly and to place greater weight, if you like, on prevention. We must recognize that the forcing house in which organized crime germinates is the economic, social and political status quo that prevails in our countries. Under these conditions it develops, matures and expands on a European and a national scale. Let us not forget that. On this basis the problem must be investigated. Nor must we forget that this form of crime is closely linked to police, judicial and administrative authorities and also to political leaderships and governments. Let us not forget the power of the drugs cartels, of arms smuggling and immigration, that is, modern-day slavery.
Mr President, we believe in a combination of the two methods. Prevention, first and foremost, and, of course, enforced measures of repression. But this must be done with circumspection, since I very much fear that the expansion that has been introduced here will be a pretext for you to create a gaoler of liberties and a guard over the interests of the few, of a tiny speculative minority of vested interests.
Mr President, Interpol exists in order to combat international crime. It is therefore quite remarkable that the Cederschiöld report does not say a single word about Interpol. Unfortunately I get the impression that the former head of Interpol, Carl Persson, who is also the former Swedish national police commissioner, was right when he publicly expressed the view a week or so ago that the EU&#x02BC;s efforts against international crime are, in part, an unnecessary duplication of work.
Among the demands made in the Cederschiöld report is a call for a centrally determined, harmonized criminal code, that is, a centrally controlled, united state of a sort that that we thought had been consigned to the scrapheap of history. This is not even the way to build a federal state - After all, the US criminal code is not totally harmonized.
There are, of course, some good suggestions in the report, which we shall support. We shall, however, be voting against the Cederschiöld report in the final vote, since we are advocates of a serious fight against international crime involving strong cooperation from Interpol. However, we do not wish to contribute to making the EU into a centrally controlled police state.
Mr President, I would like to recall Mr Orlando's attention to the denial of the legal bases of our rights with his arguments for modernization and adaptation to new conditions. All our national regulations contemplate the offence of a criminal association while the proposal made by Mr Orlando is to ensure that this offence is recognized without an offence existing. This is an open door for the witch hunt, that is, the Europeanization of the Italian legal system, which is a real disaster, as it has put tens of thousands of innocent people in prison for many months and years.
This is Peronista justice, and would be a disaster for Europe. Our group obviously cannot vote for this report proposing a highly convenient way of shuffling off the real problem, which is one of drugs and drugs trafficking that today represents 80 % of the organized crime business. We want to draw your attention to the need to legalize this business as a matter of urgency, to wipe out the 80 % of Mafia income.
I would also like to ask Mr Orlando to report me for belonging to a criminal association. Together with Marco Pannella and other colleagues in my party, in recent weeks I have been distributing hashish on the streets of Rome. I have done so publicly. I will do it again and a lot of us will do it again because this is the real problem today: legalizing the trade, production and distribution of all drugs.
Mr President, it is a good thing we are talking today in such detail about organized crime, and we shall have to do so more frequently in future. That is because the level of analysis of their own activities is still higher amongst those who organize crime, than amongst those who make pretty speeches on the subject in this House.
Part of this debate must be that we clarify amongst ourselves what is meant by organized crime. I should like to make that clear by using an example. Two things may lie behind a pickpocket theft in a city. Firstly, it may be a single act by a drug addict needing money to buy drugs. That is not organized crime. It may also be, however, that a group of specialists has been flown in to work the city systematically, stealing credit cards, and by evening they are sitting in their aircraft again over the Atlantic whilst couriers take the cards to other parts of the world, where they are used. For that one can earn about ECU 25, 000. The booty is changed into cash through a professional organization of fences, the cash is collected and re-introduced into normal commercial circulation by means of money laundering. Here we are talking about organized crime, and the difference must be noted.
It must also be part of the discussion that we make clear to ourselves that there are interfaces between so-called normal society and organized crime. What do I mean by that? What makes the fight against money laundering so difficult is the fact that the techniques used in it differ in no way from those used by tax defaulters when they want to launder their illegal money. For this reason there is a bodyguard of people, even in politics, who in the interests of their clients want to prevent stricter laws. Those are the people for whom banking secrecy is more important than the secrecy of the confessional, even though they go to church on Sundays.
We must also include debate on weaknesses. One obvious weakness, Mr Council President, is that only now do we have the study group on high-tech criminality and the use of technology in organized crime. What world have the ministers been living in? If one knows that organized crime can call on a great deal of money and possesses business structures, then it must be obvious that these organizations can buy in specialists and technical experts and even modern technology. And they do just that. They have been doing it for years. It is high time for us to begin to consider how we can make certain technologies safer from abuse. There must be debate like the one we had on dual use products in the armaments sector. These were products which could be used for various tasks, and in whose whereabouts, therefore, we had to take an interest.
I should like to name two examples. The equipments one needs to counterfeit credit cards can be obtained freely on the open market without a licence. No one is concerned about where these machines go. Whilst we take great care that no one gets hold of the paper needed for printing money, no one pays any attention to plastic money. That is a contradiction. A second example is that we have a proposal from the Commission on how one should deal with encryption. Commerce does not want any limitations. When I read this paper I see that commercial interests have completely taken over within the Commission, and security interests take second place. We must not allow this.
Mr President, trade in human beings, paedophilia and child abuse, arms and drugs trafficking, corruption, money laundering and fraud are the characteristics of a civilization of today which has lost its greatest values and is dying, as Paul Valéry said, from the death of its instincts, the very principles that formed the basis of civil life, of relations between human beings. A common measure needs to be taken as a matter of urgency indicating the path of our commitment to answering the challenges of the third millennium.
We need to create a strong, firm basis for fighting the sad present-day phenomena such as slavery, which is organized crime on a world scale, without scruples, that is, attempting to import into Europe today, by means of mass immigration, unfortunate people who add to the fraud with a mockery of repatriation; and paedophilia and child abuse, which reflect a sad reality, burdening weaker categories largely in need of protection with the outlet for instincts that are no longer human.
Finally, we are trying to make the facts follow the words and the Union is trying to put the system of police cooperation into writing, by attempting to use common criminal policies. Unfortunately it is doing so, or trying to do so, without first associating Parliament and without managing to make a suitable choice between intergovernmental cooperation, which in our opinion is now out-of-date, and harmonization of the current criminal laws of the member countries, a road we have yet to follow.
Organized crime is a real counter-power. To be fought effectively, we need to have a valid system of rules recognized by everyone, with legal cooperation running from the intergovernmental sphere to the Community section, establishing effective penalties that include criminal liability and therefore imprisonment and extradition. In that way, we would establish a system of fighting it, which can be all the more effective as it is capable of having a system based on absolute values suited to the requirements of the present day.
Mr President, ladies and gentlemen, first, I too wish to congratulate the rapporteurs on these reports. As has already been emphasized in this debate, everyone is aware of the difficulty of combatting organized crime, which takes advantage of the free movement of goods, capital, persons and services, as well as technological innovations.
I believe that the time has come to abandon traditional models of combatting crime, based on antiquated ideas of impermeable borders, and begin to employ methods based on close cooperation between the judicial, police and the customs authorities beyond our national borders.
We must not forget that it is especially important to the citizens of Europe that their public and private safety be guaranteed, and I therefore believe that it is the European Union's responsibility to combat organized crime by strengthening police and judicial cooperation. This is the sense of the action plan's political guidelines, which also stress the need to improve the implementation of the measures already adopted - essentially relating to extradition - by promoting the development of preventive instruments.
I agree with the rapporteur, Mrs Cederschiöld, on the need to promote and step up the information campaigns on the effects of the activities of criminal organizations, and especially to foster effective measures to tackle conditions which encourage a willingness to support organized crime.
However, like my colleague, Mrs Palacio Vallelersundi, who spoke earlier, I profoundly regret the lack of a clear definition of organized crime in the action plan.
In this regard, we must not forget that the concept of organized crime covers many different types of crime. I believe that a full definition of organized crime should comprise - in accordance with the provisions of article K.3(e) of the Amsterdam Treaty - the constituent elements of criminal acts and the penalties in the fields of organized crime, terrorism and drug trafficking.
Organized criminals commit serious offences. They are dangerous felons who undermine democratic institutions and cause a feeling of insecurity to grow amongst the citizens. Organized crime is not only the business of what we might call "criminal traders' . It involves not only the pursuit of profit and other economic benefits, but also violence - unfortunately including terrorism.
Nevertheless, I wish to conclude by saying that, overall, this debate represents a significant step forward and gives an important political signal. I would stress that the people of Europe require a response to their desire for an efficient justice system, and we must therefore present them with a body of law which provides an effective solution to the problems of cooperation in the field of combatting organized crime. And I believe, ladies and gentlemen, that we have taken an important step forward with this action plan, although we still have a long way to go in the fight against organized crime.
Mr President, I want to congratulate the rapporteur and say that it is not before time that we had this debate in Parliament; but the more we talk, the less we appear to do on issues like this.
The criminal fraternity throughout the European Union has enormous resources - resources unimaginable even to the European Union budget. They use it for bribery, corruption and the free flow of drugs and laundered money throughout the Community.
In my own constituency, some years ago, there was no will to tackle the problem of drugs in parts of that inner city constituency. It is only in the recent past that the Irish Government has acted to confront the drug barons. Before that, people took to the streets. People knew who the drug-pushers were. They knew which people were laundering money. They knew exactly what was going on but there seemed to be no action.
The government has now introduced the Criminal Assets Bureau. By this means they have confiscated property and frozen bank accounts throughout the European Union belonging to the criminal fraternity in Ireland. Unfortunately there is another element, the witness protection scheme. Some of the hardest criminals are turning witness and are now offered very lenient sentences.
It has an upside and a downside, the witness protection scheme. Quite frankly, I do not think it is a particularly just system because some of the hardest criminals are being released. Four or five very hard criminals may be given soft sentences to convict one. We must look at that particular aspect of legislation.
Mr President, organized crime has a great capacity to adapt to the situations to increase its trade. At the moment, one of the most lucrative trades is trading in human beings: a trade that, on the one hand, serves to strengthen the networks of these criminal activities and, on the other, is obviously a source of considerable profit.
Italy is an extremely weak point today, as its coasts are experiencing an unprecedented invasion. I am sending a warning to this Parliament, as the Italian government is trying to minimize the situation and is sending its governors around saying that everything is in order so as to obtain the application of the Treaty of Schengen. This is not true: the situation is out of control and unmanageable, and the Italian State is also responding with the verbal assurances but is proceeding with substantial measures, such as the laws that actually favour the indiscriminate entry of people into Italian territory. These masses of desperate people who are pawns in crime are passing through Italy and invading the whole of Europe, first the Po Valley and then the rest of Europe.
We therefore need great control and so I ask Parliament to take every possible measure for this phenomenon to be arrested.
Mr President, the fight against organized crime is the issue on which the Committee on Civil Liberties and Internal Affairs, of which I am chairman, has produced a series of resolutions. We always remain extremely critical, but this morning I would like to congratulate our colleagues who have worked together so amicably in such a short time. I would also like to congratulate Commissioner Anita Gradin, the President of the Council, and Mr Fischbach, because I think what is happening today represents the completion of their cooperation. I hope it is of help to you. I understand from the Commissioner, as well as from the minister, that something will actually happen as a result of their contribution.
So I do not really want to speak at length about everything that is suggested in these resolutions, as they are the people best qualified to do so. There are only a few points.
First, organized crime needs to be fought not only paper, but in the tough real world. That is why we have to wait and see what will happen to all those excellent proposals from both the Commission and ourselves.
Two more remarks. Firstly, Mr Bontempi has already talked about it at length, but I would like to draw you attention to it once more, something easily said, but more difficult to do, namely that in everything that we are doing at present to combat crime we have to keep in mind that this must be done in the most responsible way possible in order to ensure that personal protection is guaranteed. We must not become a police state, nor a "police Europe' in which individual liberties and individual protection are sacrificed on the block of collective fear. This will require some more thinking on our part.
The second point concerns the small and diffuse margins between organized crime and business crime. Links between these two exist. The Mafia infiltrates the circuit of decent politicians, business people, and other honest citizens. Business people, politicians who, and we all know this, have links with the Mafia circuit. This muddled, grey area is what we have to be aware of. It has to be mapped out better than it is at the moment. Mr President, I hope Mr Fischbach's exemplary working method will be passed on as a baton to the next Presidency.
Mr President, in spite of the deficiencies noted by the rapporteur, we must welcome the action plan against organized crime which targets a form of criminality which is on the increase as a result of the development of the internal market.
The fact is we must not unwittingly allow the free circulation of persons, goods and capital to further a single market of drugs, fraud, prostitution, illegal arms trafficking, trade in human beings, money laundering and much more.
It seems to me that the harmonization, or even the introduction, in every national criminal code of a legal definition of the concept of organized crime would be a condition sine qua non of the proper implementation of this kind of action plan; how can we effectively fight an ill-defined and poorly identified enemy?
Moreover, before we dream up new ways to fight organized crime, would it not be better to exploit the existing means more effectively first? The report quite rightly advocates that priority be given to improving cooperation between Member States which have not yet signed existing agreements on repression and convergence of penal procedures, or which do not exploit all the options offered by these agreements because of national sovereignty considerations.
In this area where results have been shown to be insufficient, despite increased cooperation, harmonization is essential; in this case we must consider a progressive convergence of criminal law in the Member States and the establishment of minimum standards.
What is clear is that criminals involved in organized crime are benefiting to the full from the inconsistencies between the different systems and from any reticence to cooperate on the part of Member States. So it is high time that the fight against this form of crime which is constantly on the increase was coordinated at a European level; the action plan presented to us is a step in the right direction. However two previous reports already stressed the need for increased action: these were the Schulz report on the protection of children against sexual exploitation and the Reding report on the fight against terrorism.
Despite the interesting progress contained in the Amsterdam Treaty, cooperation between the forces of order and criminal systems is still far from satisfactory, because all too often developments come up against the obstacle of national sovereignty, and we forget that the absence of effective cooperation at EU level does not serve the people, only the criminals. Only when we realize that the number of national problems which can only be resolved at European level is on the increase will we really be in a position to fight organized crime effectively.
Mr President, one minute's speaking time is not exactly a long time for discussing three or four reports, so I have to limit myself to one single thought. My experience in my own country is that government capitulates systematically to criminals. In large cities like Brussels there are streets and areas where the police is no longer allowed to take action, where even public transport no longer goes, and where the remaining decent citizens, those who do not have the means to flee, are at the mercy of the law of the jungle.
My thought is therefore the following: when government does not have the courage or the wish to tackle such small local problems, how will it have the courage to tackle international crime?
Briefly, the principal problem in the fight against crime is by no means that the European Community authority is still in its infancy - and I do not advocate such a communal approach, but merely more effective cooperation between Member States - the problem is a question of mentality and the political will to combat crime. I believe that at present this political will and mentality is sadly nowhere near strong enough in Europe, while it does exist in a small city state like Singapore, where they have been successful in stamping out crime.
Mr President, I would like to make a few brief remarks on the valuable work carried out by the rapporteurs who have diligently illustrated their work. The first thing I would like to point out is how subjects of this kind, particularly the approach we give them, are directly connected with more general questions we dealt with yesterday, during the debate on the decision to be made on the Treaty of Amsterdam. In pursuing general arguments, we are always sensitive to issues of political integration of the European Union, but it is when we have problems such as this that we show our capacity and real will to proceed in the direction of the political unity of the Union.
From this point of view, I think that the work carried out is so important but also requires more courage, and I believe this opinion is shared by the government of my country. Cooperation between the Member States is no longer sufficient; we need to find courage in internal security policies, the fight against crime and other important issues such as taxation, proceeding towards harmonization, towards a more uniform set of rules that enables us to deal with and specifically solve the actual problems.
I think this is the difficulty that needs to be worked on, by finalizing the texts and working to ensure that our social analysis of and decisions on these phenomena are accompanied in the near future by specific harmonization measures as well.
Having said that, I would like to add what I believe to be the real priorities. We should try to make an effort to identify the subjects we can deal with at European level and separate them from other issues that can be resolved by cooperation between the Member States. I wish to mention three: the first affects us directly and is the fight against Community fraud. The legislation needs to be harmonized in this sector. Only three Union countries have included Community fraud in the criminal code. As we always make so many graded lists about fraud, we will start by recalling those who have not yet fulfilled their duties from this point of view. The second issue relates to the fight against crime in the sector of trading in people, or clandestine immigration. We cannot make a caricature of this problem as Mr Formentini did, because the problem is now a general one. Crime initially related to cigarettes, then drugs and now drugs and human beings. The other issue is that of money laundering.
These are the three major issues on which we can work with a little more courage, even than in the important work carried out by the rapporteurs.
Mr President, corruption threatens society, organized crime threatens society. Added dangers accrue, therefore, from the interplay between corruption and organized crime. We in the Freedom Party have always made a stand against corruption of any kind in Austria. We have made a name for ourselves for that.
So we basically welcome the action plan - I do especially in my capacity as a judge in the criminal court - but most particularly the initiative to create throughout the Union a criminal code to combat active and passive bribery, even within private commercial activities.
International development and the annual report on fraud make quite clear the need for relevant regulations within the criminal codes of Member States, and for international prosecution procedures. We do have ideological reservations, however, on the indictment of artificial persons and in contrast to Mr Bontempi we believe that for democratic reasons a treaty between nations would be preferable.
Mr President, I hope this discussion can be received by public opinion for what it is, beyond the technical, legal or relevant issues. It is a coordinated response we wish to make to the need for safety and legality demonstrated by our citizens, and it is a common undertaking we are making today, with this discussion, to combat crime so that it cannot benefit from our system of rules and democracy and then place it in crisis.
It is an honest reply because this discussion leads us away from temporary uncoordinated measures and we are responding with an action plan: 30 recommendations, some of which have already been converted into specific common actions, like pieces of a common design. This is the meaning of a choice that is strategic and also an undertaking that can be measured and assessed.
The gaps and limitations of this design also need to be mentioned, however. It seems to me that there is a lack of a more definite harmonization, of a clear definition of organized crime, which makes everything weaker, not so much because we are not managing to define crime but because it is difficult to define the organization. It should be recalled, however, as pointed out by our rapporteur and then taken up by Commissioner Gradin, that there is a weakness in identifying the causes and all the strategies of prevention. We should also do this to answer those who came to talk to us in the Committee on Civil Liberties.
I mentioned an honest and, I would add, a balanced answer. The balance should be sought and assessed particularly in this Parliament, a balance between the need for an effective fight against crime and the need for this fight not to injure the fundamental rights of citizens. It is not a comparison, as recalled by Mr Bontempi, but a construction of a system of legality. It is a balance that should always be maintained, and the means we are approving today, from a reciprocal assessment to points of contact, to letters rogatory, are means of achieving legality. Being Italian, and as Italy has been brought up several times, I can only say one thing: we do not want to export the emergency to Europe, or laws, or refugees, but we believe that with effective cooperation we will all be the winners, including Italy, in this sector.
Mr President, Mrs Colombo Svevo is right and I want to say the same: an honest and balanced answer, a virtuous course that begins this morning, a course of cooperation between Parliament, the Council and the Commission. And here I wish to express my appreciation to Minister Fischbach and Commissioner Gradin.
An honest and balanced answer that seeks to bring together the requirements of European cooperation and respect for individual national regulations: first, respect for rights, correct proceedings, fair proceedings, rapid proceedings, and the presumption of innocence; secondly, the identification of an organized crime: participation in the crime should be direct and certainly personal. But the question is not whether participation has to be direct or personal; the question is what is an organized crime? An organized crime consists in getting organized to commit a crime. We are here for that reason, because otherwise we would have no reason to talk about a criminal organization.
One further reference to the quotation, already maintained and contained in an amendment as well, relating to the phenomenon of the collaborator, the terrorist. The text drawn up by the Council and the Committee on Civil Liberties does not refer to collaborators and terrorists, because we consider that to be a very complex, controversial issue burdened with so many ambiguities that it cannot be dealt with just in an amendment. For this reason, I think it is inappropriate and wrong to include this issue in a framework which needs to remain organized, honest and balanced, as Mrs Colombo Svevo says.
Mr President, ladies and gentlemen, at the end of this debate there will be an opportunity to demonstrate that organized crime can only be fought successfully within a common European legal environment. The proposed joint action for construction of a European judicial network points to this and we support it. What we need is a sort of legal internal market.
What we are seeing is a legal Europe puffing along behind a commercial Europe. All limits have been lowered or already largely removed for internal European trade. Legal limits, however, are being defended with great vigour. This is leading to products, services and capital being freely exchanged, but the legal instruments for safeguarding commercial trading are being blocked at the frontiers. Why is this so? Why is not actually possible to deliver direct a payment order by a German court in France? Why cannot an Italian witness be directly summonsed to appear before a Belgian court?
Apparently national sovereignty prohibits this. I do not want to be misunderstood. I support the existence of a national state and we will need it for a considerable time as an organizational model for the completion of public tasks. But national sovereignty must serve the interests of the citizen, in this case the protection of his rights and freedoms. Where it does not do this, it must be examined. If from time to time national sovereignty is quoted to counter legal communication, then that is simply a distorted picture of national sovereignty and has actually nothing to do with it. It is more a sign of backwoods crankiness.
Sometimes one can even detect evidence of legal racism. Foreign legislation is opposed because it is foreign and not one's own. Yet the constitutional status of all Member States in the European Union is fixed and securely anchored. There is, therefore, absolutely no reason why Germans should not be summonsed before a British court, or why verdicts should not be delivered directly. We need workable solutions to this. Workable solutions must be found. This would happen under the European judicial network, which we therefore emphatically support.
Mr President, Mr President of the Council, Madam Commissioner and ladies and gentlemen, I wish to express my thanks for the excellent cooperation, the kind words and a very comprehensive piece of work. Time does not allow me to summarize the entire debate. I shall therefore focus on only a few points which I think need to be emphasized.
One point relates to the Community: the preventive measures which Commissioner Gradin addressed and which have also been touched upon by several others, and the social angle. These points were not included in the High Level Group&#x02BC;s document, but I have incorporated them into my report and would like to emphasize them.
To Mr Gahrton, who has not even shown enough interest to stay on, I would like to say briefly that I think he is using this chamber for domestic policy debates. I do not even consider his oversimplified contribution worthy of an answer in this connection. I would, however, like to have that included in the Minutes.
To Mrs Thors, who is unfortunately not here, I would like to say that the report takes her concerns fully into account. In fact, it addresses precisely the points that she was calling for, that is, motive, intention and active participation with regard to criminal organizations. They are therefore included.
Finally, I would like to say briefly that it is the excise duties and contributions that we shall take with us from this debate. These questions must be brought into focus. We cannot allow taxpayers&#x02BC; money to end up in the pockets of criminals. I hope that the debate results in our continuing henceforth to pursue with greater vigour and intensity - and working more closely with the Commission and the Council - what Nassauer termed a "legal internal market'
Mr President, to conclude this discussion, I wish to raise three points. First, it is important that this formal sitting was chosen for the beginning of a new phase in the work of the European Union and also Parliament in the fight against crime. I believe the discussion has been very useful and has offered us conditions for correcting the delays and taking more useful action in the future.
Secondly, there seems little evidence to me that the introduction of new instruments includes regulations other than Italian ones. I would like to point out that the criminalization of private corruption, which is an important aspect of innovation, is a very important aspect; it does not exist in many regulations, it does not exist in our regulations and so its introduction shows that Europe is working through the best experiences acquired over the years.
Finally, I would like to recall that keeping the balance mentioned by Mrs Colombo Svevo between the requirements of safety and the requirements of freedom is something sacrosanct, and it is something else to discredit instrumentally and with entirely false information, an experience that has made it possible to combat corruption and the Mafia in our country effectively. I ask everyone, if we want to take this seriously, to accept the balance and not the instrumentalization.
Mr President, I would like to start by thanking all the honourable Members who have spoken and whose words have enlivened and enriched the debate I have been privileged to attend this morning.
I would like to add my voice to all those who spoke somewhat critically about a certain number of proposals in the various reports prepared by our rapporteurs to say that the phenomenon of organized crime will have to be combatted definitively by a package of measures, actions and initiatives which go far beyond the scope of the Community and the European Union. Organized crime is a global phenomenon and therefore on a European level requires a response from the Council of Europe. Organized crime is a global phenomenon and at a global level calls for a response from the United Nations, which brings together international society as a whole.
Clearly, this morning we have taken an important step in the right direction, yet we must not delude ourselves. We must be aware that this step is in reality a rather cautious one in light of the ambitions which we, the Council and the Member States hold. Today we know full well that no individual Member State is in a position to ensure internal security using its own means. And that is why, in the same spirit of generosity and solidarity, all of us must combine the measures, the means and the instruments at our disposal to fight organized crime at European level.
I would like to respond indirectly to some of the speeches - to Mr Schulz, Mrs Roth, Mr Nassauer and Mrs Reding - by saying that obviously a number of reasons explain today why in the two, three, four previous years, following the Maastricht Treaty, we have not made the progress which we wanted to make at the time. The basic problem relates to the fact that public security issues deeply touch feelings of national sovereignty. So it remains for us to change, slowly, surely and for good, attitudes in the various Member States so that they decide once and for all in favour of Community action in legal cooperation as well as far more intense, far closer police cooperation.
I agree with all those who vigorously called for Community action, but ladies and gentlemen, we can never cut corners, because if we do we get nowhere. And this is why we must start first of all with a rapprochement between legislation as it stands now in the different Member States. Let us first of all bring our legislation closer together in terms of definitions of crimes and penalties directly linked to different offences and different crimes. This is the first step we should take before going down the road of Community legislation on legal and police cooperation.
The issues of double jeopardy and protectionism even in the domain of legal and home affairs will no longer arise when we have harmonized national legislation sufficiently. It will be possible to contemplate a transfer of skills at national, supranational or European Union level. Mr President, ladies and gentlemen, I do not ask for more. I think this should be our aim, this should be our objective.
I must say to you that the corpus juris, all the ideas surrounding a 'Community public prosecutor' , surrounding policing actions which should be Community actions, are in fact completely relevant, but to the extent that it will be necessary to overcome the obstacles at national level which again stem from traditions firmly grounded in the mentalities of Member States, we must have the necessary patience and enough of it to advance in the direction our Parliament wishes to take.
Using the example of Europol, many Members wanted to show that we are still very far from a common policy on police cooperation. Well, I concede that we still have a long way to go on this, but this stems from the fact - and re-reading the draft Amsterdam Treaty you will note this yourselves - that most Member States are not prepared to renounce their own police forces or to hand over some areas of police responsibility to a supranational or Community field of responsibility. But the objective is there.
Europol was the idea of the German Chancellor Helmut Kohl, and his first idea was to create a European police force. In fact we will have to cross one bridge after another to get to this point, but this does not stop us from already having invested Europol with operational responsibility - I am not saying executive responsibility - in the draft Amsterdam Treaty. From now until the entry into force of the Amsterdam Treaty, Europol agents will be able to intervene in a role which complements the actions of the police in the relevant fields of responsibility in the different Member States. You can see that we are still far, very far from executive responsibility.
That is why the problem of immunity does not yet arise, to the point that we would have to consider it as an example of abuse of responsibility. Not at all, and I think that the German government has done well to say that given that we are sticking to operational responsibility for the moment, we do not need to discuss in detail the principle of unities. But this problem will crop up again as soon as Europol is given executive responsibility for good.
I believe that we are heading towards a European architecture in which liberty and security go hand in hand, and in which in effect - and I think Mrs Roth was quite right to bring this up - it will be necessary to keep careful watch that a correct balance is maintained between the legitimate aspiration of the people for more liberty within our European Union, and their aspiration, no less legitimate, for more security. This exercise in balance or equilibrium is an extremely delicate one and we must concentrate on it in the future. In any case we must ensure the liberty of each individual, but we must also recognize that this liberty ends where the liberty of others begins. So we must keep a watchful eye for difficulties so that the security of each individual, which is the precondition of individual liberty, is always assured in every case. And this is what the Community legislator has undertaken to do.
Finally, Mr President, ladies and gentlemen, it is no use recording that we have done well and made progress, and that the Council and the Parliament are finally prepared to move forward together down the same road, while there are as many legal instruments as there are at Community level, at Council of Europe level, and at the UN level, which have been completely accepted and ratified by the Member States, but whose qualitative evaluation and implementation in the different Member States in accordance with the agreements undertaken is always shelved.
This is the question we face right now and I can tell you that already a certain number of countries which are waiting to become members and are even on the first list for membership will also have to submit to this exercise. Madam Commissioner, this exercise will be very difficult and highly delicate and it will certainly fall to the Commission and the Council to see if, at a practical level - that of implementation - these countries are ready to join us and enter our Community of law and security.
Mr President, ladies and gentlemen, I am thrilled to have been able to follow this excellent debate which demonstrates that our Parliament is not only up to its task in an area which, although not traditionally its own, will become so, but that it has thoroughly understood the stakes involved for the European Union and for its people.
Mr President, like Mr Fischbach I wish to express my thanks for the good and wide-ranging debate. To save time, I shall largely agree with the comments made by Mr Fischbach, so that we also manage to finish the next debate this morning.
Thank you very much, Commissioner Gradin.
The debate is closed.
The vote will take place at 12 noon tomorrow.
Cooperation priorities in justice and home affairs
The next item is the report (A4-0367/97) by Mr Nassauer, on behalf of the Committee on Civil Liberties and Internal Affairs, on the draft Council Resolution laying down the priorities for cooperation in the field of justice and home affairs for the period from 1 January 1998 to the date of entry into force of the Treaty of Amsterdam (10021/1/97-C40426/97-97/0910(CNS)).
Mr President, ladies and gentlemen, the debate on justice and internal political priorities has now reached a rather different plane, because we are conducting it not just on the basis of the Maastricht Treaty, which is still valid, but with the draft Amsterdam Treaty in mind. For this reason the proposed resolution of the Council, quite understandably, uses the effective date of the Amsterdam Treaty as the deadline for this list of priorities. At the same time, Mr President of the Council, I want to call for an examination of whether we could not keep to the usual one year deadline for checking these priorities, should it turn out that the effective date of the Amsterdam Treaty were to be delayed. For, as the previous debate has shown, this field is of increasing importance for the whole European Union.
The first conclusion must be that work in this field must be intensively continued, regardless of the threat from the Amsterdam Treaty It will, however, have difficulty keeping the new legal instruments of the Amsterdam Treaty directly in its sights, because it is possible that modifications will have to be made after the effective date.
You, Mr President of the Council, have involved the European Parliament in good time and very fairly in your procedures, and this needs to be emphasized. You made the welcome suggestion of hearing the European Parliament as a matter of principle during the earliest dealings on the Amsterdam regulations, and not just during the most important elements of the work. We have certainly appreciated that. I must add a comment addressed to you, however, when I say that we shall have to make some effort so to organize our deadlines that we do not delay the progress of procedures.
I want to make a second comment. Taken together with Amsterdam, we will have a substantial increase in legislation. I think we will have to pay more attention to the quality of our legislative texts than has been the case in the past. For instance, when I look at Parliament's amendments to legislative texts, I see that they lead in most cases to an almost dramatic expansion of texts which were originally shorter and more precise. This arises from many good political intentions, but leads to the texts becoming lengthy and confusing, and this is on the increase at European level. In short, with this procedure we shall add to the flood of standards and the incomprehensibility of the law, something we otherwise complain about. We must take great care to see that our legislative texts are shorter and more precise. I should like to turn my attention to a few details in the list of priorities.
Mr President of the Council, it would be a good thing if a new list of priorities were to make some mention of what happened to the old ones. A little success rate control would be helpful for all concerned. One would be able to write in what had been achieved, and what had not, and the reasons why something had not been achieved.
In this case, unfortunately, we have had cause to complain repeatedly that freedom of individuals in the European Union has not been achieved to the extent laid down in the treaties.
The Commission has meanwhile done its homework in the form of the Monti Proposals. It is now up to the Council to find an answer to the Commission's proposals.
My third point is on the judicial network we have been dealing with. Up to now it has been the only legislative expression of the area of freedom, security and law that we all aspire to. It must be possible to extend this network with appreciable benefits for our citizens.
Europol comes into being next year in all probability, and will be able to start its work. Development work on the next stage of Europol must not then be delayed. We ask that of you, Mr President of the Council.
Mr President, I too would like to thank the Luxembourg Presidency for its excellent cooperation. I am not sure if one can really talk of priorities in this list. It is rather more a collection of bits and pieces, and something of a contrast with the actual results in the Council. It is true that in the field of justice the Council's aims will have to be more ambitious. They must keep step with the development of the internal market if we are really to create an area of freedom, security and law, as set out in the Amsterdam Treaty. Why indeed should parties, witnesses, defendants and experts not be summonsed as though we were one state? Why should parties not be required to appear personally as though we were one state? Why not, indeed?
Let me deal with another point, concerning the duration and cost of cross-border court cases. There was a study done on this by the Commission in 1995. The cost and duration of cross-border legal disputes lead to the fact that we are faced with a straightforward denial of legal rights. It is in practice pointless to initiate a case on the other side of a frontier because of the costs and the time taken.
I see a real priority here, because it has become an obstacle to the internal market. Let me point out another thing. It is exceptionally unfortunate that according to the Amsterdam Treaty on this subject of cooperation within the civil law the Intergovernmental Conference only allows Parliament a joint right of decision where visa policy is concerned, and then only in five years time. Considering the poor results achieved by the Council in this field so far, that is difficult to understand. I am sure the European Parliament could participate in our achieving very much better results.
Mr President, ladies and gentlemen, I share the Mr Nassauer's view of this because of the initial position following the Amsterdam Council, and because of the agreement by Mr Fischbach, which I already mentioned this morning, it can be hoped that successive presidencies will keep Mr Fischbach's word. I hope they will say that they will apply Amsterdam and carry out obligatory consultation with the European Parliament. This would require of the European Parliament a consequent and comprehensive reform of its rules of procedure, or we shall be unable to keep pace with our workload.
You expressed that very politely, Mr Nassauer. I will put it in my own way a little more bluntly. Part of what we produce here could well be left alone. That does not alter the fact, however, that the priority list - Mr Rothley called it a collection for bits and pieces - has no apparent theme. I have to say that I get the impression that the Council did not really quite know where to set its main emphasis in the priority list. For that reason I shall first deal with the fact that the most important thing is what can be activated from amongst the policy areas covered by the ratification procedures which are about to end. Now let me return to Europol, Mr Fischbach. Here I must emphatically contradict you. I have a very high regard for you and I know that you are a constant defender of the constitutional state, but you cannot stand here and say on the subject of the immunity agreement that, just because it still has no operational authority, we can simply leave the question of immunity to you. Put another way, that is saying that when it has obtained the operational authority, then we shall take it away from it again. Or that is how I interpret it.
Unfortunately you do not have a microphone, so I shall repeat what you have just said: "I did not say that' . Thank you, Mr Minister, that is what I wanted to hear. Now let me say that we no longer need to give the police this immunity, and I shall say why not. The collection of data is also a violation of citizens' basic freedoms. They can already do that. I must tell you that wherever police forces exist, Mr Nassauer, and you are a former Minister of the Interior, wherever police forces exist there have to be two things in parallel. When a police force is created with the right of interference in a citizen's freedoms, then there must be a legal guarantee and parliamentary control. These do not exist here.
Now let me add that where the collection of data has to do with personal habits, race, origins, or sexual preferences, Europol officers can go ahead and collect all of it. The individual citizen affected by Europol's activities must have the right to knowledge of that data and the right to control its availability. So, if you are looking for a priority, Mr Fischbach, I would recommend to the Council that it withdraws the immunity regulation in its current form as quickly as possible. Furthermore, may I quote Mr Nassauer's report, which was passed by this Parliament with a large majority: we, as the European Parliament, require that all accompanying regulations on Europol be submitted to the European Parliament for consultation before they enter the ratification procedure. A start can be made straight away with the immunity regulation.
You quite rightly said in the priorities that the policy on asylum would become to a dramatic extent the subject of debate in European politics over the next few years. I ask the Council, therefore - and I say this emphatically on behalf of our group, because we are giving asylum policy a leading position in our work - to prepare, as early as next year, specific ideas about how it will deal with the harmonization of asylum policy, both technically and in content. I should like to say about content, that I assume - at least for as long as you, Mr Fischbach, are Council President - that the Council will not succumb to the temptation of believing that asylum policy can be devolved to Europe, simply because it is a delicate and touchy subject at national level which people would like to be rid of at that level, in order for minimum standards to be yet further reduced, something not achieved at national level. That is an asylum policy which we will not support.
Mr President, Madam Commissioner, ladies and gentlemen, I am not a pessimist like my colleague who just spoke, but, on behalf of my group, Union for Europe, I wish to express my keenest satisfaction with this report, which establishes the priorities of cooperation in the justice and home affairs sectors as from January 1998, the fateful day by which the Treaty of Amsterdam will enter into force.
The Council resolution confirms the importance of promoting freedom, safety and justice in the European Union, in accordance with the fundamental principles of law and politics. It is therefore necessary for every effort to be made in this direction by all the Member States, who are always the main participants, the driving force behind any reform.
I also wish to congratulate the Council Presidency because, for the first time, it has given the European Parliament the opportunity to express its point of view on the content of the Council resolution. We, as the Group Union for Europe, agree with the Council on the need to include in the list of priorities the fight against terrorism, fraud and organized crime and the importance of taking the necessary measures for Europol to take up its responsbilities in this area as soon as possible.
I also hope that, in accordance with paragraph 8 of the resolution, Council will ensure an improvement in legal cooperation in all member countries.
To conclude, Mr President, I would like to ask both Council and Commission to work in closer contact with the European Parliament so that the three pillars on which the Union is founded can be constructed, in a joint, parallel and speedy manner, but above all along the lines desired by the citizens.
Mr President, when we are talking about the priority schedule for justice and home affairs, we have to say that in this area many decisions have been made over the past few years. Absolutely. However, there is a serious problem about the decisions which have been taken. For a large part it is fake legislation, imitation legislation. They are not directives as we know them in the first pillar of the European Union, but rather recommendations and such like. The problem here is that it is completely unclear to what extent the measures taken have been implemented nationally. Mr President, the Council and the Commission need to draw up a report on the progress of the implementation of Union level decisions into national legislation. I believe a report of this kind should be discussed in this Parliament as well.
Mr President, many decisions have been taken. Many decisions have also not been taken, including extremely important ones. Looking at asylum and immigration policy, I ask the Council and the Commission: where is the decision on sharing the burden of displaced persons fairly? Before we know it Algeria might explode, and no decisions will have been taken on such an issue. Where is a proper strategy of the external border of the European Union? It has been the subject of discussion for six or seven years. And priority schedules or not, it is time decisions were taken.
Mr President, more and more discussions are taking place about the establishment of a European Magistrate's office, and of public prosecutors at European level; they would for example supervise Europol and so on. This does not strike me as very desirable, as the supervision of Europol should be political. My final question is - and with it I conclude my remarks - the Council and the European Commission prepared to draft a report on the establishment of a European Magistrate's office, including the advantages and disadvantages?
Mr President, this report, like the earlier reports, expresses some technicalities that one can endorse. I am broadly in agreement with what Mr Rothley said on these points. But the most important thing for me is that this is a snapshot of a process of development. It is, so to speak, the EC&#x02BC;s route from a Common Market to Union law - or, as Mr Nassauer put it during the earlier debate, a legal internal market. It is an integration process which - and this is a fact that has largely been overlooked in this debate - involves dismantling the national institutions and legal traditions on which Denmark&#x02BC;s law-governed society, for example, is built. It is evident both in Mr Nassauer&#x02BC;s report and in the earlier reports, and the keystone can, of course, be found in the Amsterdam Treaty. Of course, the proposal in question only applies to the implementation of the Amsterdam Treaty. And page 6 of the report states that "the Treaty of Amsterdam Treaty makes substantial changes to the existing third pillar of the Treaty on European Union and places the cooperation of Member States in the fields of justice and home affairs on a new legal footing' . The set of priorities we are referring to now is, so to speak, an anticipation of this, and what we regard as the end-point in this development process - in viewing it as a snapshot - is, of course, also described quite clearly in Mrs Cederschiöld&#x02BC;s report. I regard this report as a bogeyman, but it is heartening for others (Commissioner Gradin, for example), in that it advocates a harmonization of the Member States&#x02BC; criminal codes. This is actually the end-point of this development process - and, what is more, it is taking place without the national democracies having the opportunity to react. Ladies and gentlemen, I would like to emphasize one fundamental point, and that is that a very important part of the quality of any democracy is measured by the degree of open control that can be exercised over the police and the penal institutions. I can state that on a whole series of key points, these proposals, these priorities - not to mention the earlier reports - break with this fundamental principle, for instance the Europol Convention, which entrusts control only to this Parliament (and not to the national parliaments) and to the European Court of Justice - not to the national courts, as require, for example, in the Danish Constitution.
Mr President, I think I already overran my time earlier. You should have interrupted me. I am sorry, I was not paying attention.
I just wanted to say that of course I am delighted with this excellent report from Mr Nassauer. It is a simple indicative programme, ladies and gentlemen, not a definitive one. From it you can tell that the Council wishes to exert all the pressure it can to achieve results which are as firm and conclusive as possible using a maximum of actions, plans and initiatives. So we must work with both accuracy and determination to achieve these results.
And this is what this programme actually means. We have achieved quite a few of the points from the 1996 programme, which was the first one, albeit biennual. I hope that this one will not go further than January 1999 when we all hope that the Amsterdam Treaty will finally be ratified. But please do not hold it against the Council that it wishes to do too much, we have good intentions and I think that tribute should be paid to our efforts in taking this step.
Mr President, the basic principle is free movement of persons within the European Union, but many people fear that this will become free movement for criminals and swindlers. That is why the third pillar was added within the context of the Maastricht Treaty. My task within the Commission is therefore to work towards realizing the free movement of our citizens. So I welcome the fact that we are having a special debate about Mr Nassauer&#x02BC;s report on the priorities for judicial and domestic questions. The aim is that we should in future be better able to handle the problems that we encounter. Among the areas I am thinking about are refugees, organized crime, the drugs trade, the slave trade involving women and children, and fraud, corruption and effective police cooperation.
When the new Amsterdam Treaty comes into force we shall receive new, increased opportunities for cooperation. This is an important step forward. The Commission, the European Parliament and the Court will all be given a stronger role in connection with the third pillar. This is important in order to counter the anxiety felt by the citizens with regard to the threats to their safety and security. Increased openness, greater effectiveness and better democratic and judicial control are necessary in order that people should know that this affects them.
In the short term the Commission will complete the work under the Maastricht Treaty. This includes the proposals that are now being discussed within the Council of Ministers. Here I would like draw attention in particular to the Commission&#x02BC;s proposal regarding admission, that is, accession, temporary protection, measures against corruption, the fight against synthetic drugs, the fight against the slave trade involving women and the fight against sexual exploitation of children. The Commission is, of course, from now on also actively working to ensure that the plans of action against organized crime that we have just debated are carried out effectively. In this connection I would also like to draw attention to the important cooperative projects that we have initiated through the long-term working programmes, for example, Grotius, which is leading to increased cooperation between judge and prosecution, and thus cooperation within the judicial system; Sherlock, which of course is aimed at cooperation with a view to preventing forged documents; and Oisin, which is aimed at bringing about cooperation between police forces. Each of these programmes plays its own part in increasing legal security within Europe. We also have the Stop programme, which involves cooperation between authorities in the Member States with a view to combatting the slave trade in women and children, and the Daphne programme, which gives support to voluntary organizations engaged in the fight against sexual exploitation of, and violence against, women and children. Both of these programmes have met with a very big response. Later today, Parliament will discuss Mrs Zimmermann&#x02BC;s report on the Odysseus programme, which is aimed at those who work with migration and asylum issues.
As proposed in the Nassauer report, the Commission will continue to take new initiatives with the aid of the new instruments that we now have at our disposal under the Maastricht Treaty. I am preparing five different initiatives: one regarding enforcement of court rulings, one on legal aid, one on missing children and sexual exploitation of children, one on asylum procedures, which is missing from this debate, and one on credit and payment card fraud. Both I myself and the Council will, of course, be sure to consult Parliament about these reports.
In parallel with our ongoing work under the current treaty, we are also preparing ourselves for the day when the new Amsterdam Treaty comes into force. This work has already begun.
One of the questions that must be answered concerns the integration of the Schengen Agreement into Union cooperation. As a result, the Union&#x02BC;s regulatory framework will be extended, even if the fields of responsibility within the third pillar are not expanded as such. There are concrete agreements within Schengen that as yet have no equivalent within the EU. This has two important consequences. First, the Union will operate within a broader field of activity than at present. Secondly, the expanded regulatory framework will impose greater demands regarding safety and freedom for the eastern and central European countries which are now preparing themselves for membership. Schengen will be one more dimension that needs to be incorporated in the coming negotiations. Two working groups are now fully occupied with the practical preparations. One group is devoting itself to integration within the Union work and the other to the matter of what form the cooperation with Norway and Iceland is to take.
In the long term, the most important question will be how we are to take up the growing challenges in the area of justice and home affairs. One of these concerns the development of internationally organized crime within Europe. The most important consideration here is to meet the citizens&#x02BC; demands that we should combat the crime threat effectively. The Europol Convention will be an important tool in this connection. The aim is that the convention should be ratified before the end of the year. I also hope that the Member States push on with the ratification of the extradition convention and the convention on measures against deception and fraud. At the same time, like the committee, I regret the fact that the Hague Convention on judicial scrutiny in connection with cross-border disputes has not been ratified by all Member States.
As I said in my introduction, the Amsterdam Treaty will mean that cooperation in justice and home affairs will be raised to a new level. The treaty includes an ambitious five-year work programme that looks into how questions of border control, migration and asylum are to be integrated with the first pillar. Questions relating to the police and tariffs, as well as to criminal and civil law, remain within the third pillar. But even in these areas, cooperation will be developed through framework decisions, and so on.
In my opinion, a careful review is needed of the new treaty&#x02BC;s consequences for justice and home affairs issues. I have therefore set in motion a study which I propose to present to the Council of Ministers and Parliament in the form of a wide-ranging report. I hope that this report, like a White Paper, will serve as an important basis for a full debate on how we are to bring about a Europe that is characterized by freedom, safety and justice.
Thank you, Madam Commissioner.
The debate is closed.
In principle, the vote ought to take place now, but if not it will take place this evening.
Votes
Mr President, there are actually three oral amendments, which I now propose to read, agreed with the rapporteur and the chairman of the Committee on Budgets, in order to clarify several aspects of the budget and financial control.
The first amendment is an addition to article 4 paragraph 2 which reads, "in the event of recourse to subcontractors, the latter shall be selected by tender, organized pursuant to the current financial provisions' . It is therefore a general precaution.
The second amendment is an addition to article 7 relating to cooperation with the CEECs and Cyprus and reads, "the costs of such participation shall be added to the appropriation for that programme' .
The third amendment, which supplements article 9, relates to the fact that, since it is a five-year programme, it covers two different financial budgets. It is therefore worded as follows: "this financial appropriation will be partly covered by the 1993-99 financial perspectives' .
I apologize, but the approval of this measure has required very tight deadlines. However, it has been possible to incorporate these three oral amendments and thus subsequently amend the measure with the consent of the Committee on Budgets, if Parliament will accept this.
Madam President, as I cannot see the Socialist Group coordinator at present, I wish to say, on behalf of the Socialist Group, that I am unable to accept these oral amendments tabled at the last minute.
The vice-chairman of the Committee on Budgets submitted these amendments and during discussion of them in the Committee on Economic and Monetary Affairs and Industrial Policy there was consensus. It concerns budgetary specifications. I urge that this be approved. It was due to an oversight during the vote in committee.
Thank you, Mr Willockx.
Everyone has understood that these three oral amendments could in a sense be grouped together, in any case on the basis of the principle under which they were taken into consideration. So I will put it to Parliament.
Are there any objections to considering these oral amendments?
(Parliament adopted the amendments)
(Parliament adopted the legislative resolution)
Madam President, after the committee submitted Amendment Nos 3 and 14, the Council amended the wording to which they related. I therefore consider the aforesaid amendments to be superseded, accepting the final wording proposed by Council.
Are there any objections to Amendment Nos 3 and 14 being considered as null and void from now on? As there are no objections, this will be the case.
(Parliament adopted the legislative resolution)
A corrigendum is to be made to all the language versions. Also, Amendment Nos 6, 7, 10 and 11 have been cancelled.
Madam President, there have been a certain number of corrigenda, but they do not go far enough. For example, Amendment No 21 by my group was altered in a completely wrong way to the extent that it now says the opposite of what we intended. At best, it would certainly be completely incomprehensible. There are also a number of translation problems in the French version. Our Amendment 20 has not kept its original meaning at all; in its current form it would add to Mr Orlando's argument and this is completely at odds with our own argument. There are other instances - I could go on. I therefore propose deferring this report to the next part-session as we cannot vote on it as it stands today.
Mr Dupuis, are you making this proposal on behalf of your group?
Yes, Madam President.
I would like to hear the opinion of the rapporteur.
Madam President, I believe we expressed our appreciation this morning to the Luxembourg Presidency and the Commission for enabling Parliament to assess such an important wording before the 4 and 5 December part-session. It would be really odd for us to return this report now. I therefore insist that we proceed as requested by the committee.
I think that clarifies things. I will put Mr Dupuis' request to the vote.
(Parliament rejected the request) I can assure Mr Dupuis that we will check all the language versions very closely in order to avoid any inconsistencies.
Madam President, thank you for rejecting the amendment by Mr Dupuis. The amendments by the Group of the European Radical Alliance in any case follow a completely different path from Mr Orlando's. But before we vote I would again like to raise the question of the many linguistic corrections. There is a reason for this. The Council was kind enough to send us these texts for consultation in advance of the Amsterdam Treaty, but with a very short deadline, which posed a considerable time problem for the numerous translations. But when the Council then did what followed, there was no way of coping. First, it sent us a text. We are very thorough in our consultation procedure, but in the meantime the Council amended its own text without consulting us or waiting for our views. That is an impossible procedure. Parliament really cannot be treated like that.
I must ask therefore ask the President to report to the thunderous applause of this House to the Council. Thank you very much.
(Applause)
Thank you, Mr Schulz. I would have liked the Council to have heard your comments. Unfortunately that was not the case, but we will be happy to forward them for their attention.
Madam President, with regard to Amendment No 12, I wish to point out that after the vote on the amendment the committee experienced a certain amount of confusion, so the Council drew up a wording that seems more correct to me. I therefore report the committee's rejection of the amendment as it had been draftedincorrectly and might lead to possible legal criticism, to quote an expression used this morning.
(Parliament adopted the legislative resolution)
It is very satisfying to note that the Conciliation Committee has succeeded in arriving at a sensible and particularly satisfactory compromise between the Council and Parliament in connection with the adoption of this Directive. It is most gratifying that both Council and Parliament have from the outset been in agreement that a high level of protection should be given to personal data within an area such as the telecommunications sector, where technological development is advancing extremely rapidly. Nevertheless, Parliament has in the conciliation procedure been able to introduce an even greater level of protection than the Council had originally desired. One example that can be cited is the extension of the Directive to embrace legal entities. The provisions relating to monitoring and recording of telephone conversations have also been significantly improved in the conciliation text. It should be emphasized that the proposed Directive is an extremely important legislative act that deserves full support.
Secchi report (A4-0344/97)
It is not possible to determine when it would be best for the EU to introduce fully harmonized regulations on VAT, but there is no doubt that if such a harmonization is to take place, the Member States must be extremely well prepared. The Fiscalis programme is therefore a necessary initiative, which means, among other things, that national public officials acquire a thorough knowledge of Community law. This knowledge is absolutely essential if these public officials are to continue to provide the best possible service to the citizens.
Another aspect of this question concerns the many advantages that it is hoped to achieve through formal cooperation between the Member States in the tax sector as a whole. The Fiscalis programme is aimed at creating a solid and sensible basis for future harmonization of VAT and other taxes. This does not, however, mean that the Member States are at this point in time committing themselves to any set time-frame for such harmonization.
The Fiscalis programme, which aims to establish coordinated European actions in support of the individual national systems of indirect taxation, is an innovation in the European tax policy.
In fact, not only does Fiscalis aim to harmonize and coordinate the existing tax system and even ensure uniform operation of the tax authorities with a view to adopting the final VAT regulations but, as rightly pointed out by Mr Secchi, it should provide a means of indicating the requirements and difficulties encountered by some national authorities in performing their duties and should be able to transfer the winning experiences implemented in other Member States for the same problems. As mayor of an Italian municipality and aware of all the actions aimed at improving the efficiency of the public authorities, I appreciate the European Commission's decision to consider the training of human resources to be a priority objective of the programme and, agreeing with Mr Secchi, I believe it advisable for training to be provided by exchanges arranged between officials of different tax authorities.
I also agree fully with the rapporteur on the need to set up a network of cooperation between the national institutes and academies operating in the taxation training sector. I offer my congratulations to Mr Secchi and fully agree with his report.
W.G. van Velzen report (A4-0346/97)
Numbering is one of the most conspicuous aspects of telephony and is therefore an area that concerns the consumer very directly. At Parliament&#x02BC;s request, the Commission has proposed a very workable and sensible modification of the Interconnect Traffic Directive. Number portability is an extremely significant area and it is important that a system should be introduced quickly that ensures the transparent, fair and objective allocation of numbers to the fixed lines. The rapporteur is absolutely right to emphasize that the same policy must be introduced, with relevant regulations, in the mobile communications networks. The necessary arrangements must be introduced as early as possible so as to have the desired effect and to give the operators the time to carry out changes and adjustments. It is therefore not possible to go along with the Commission&#x02BC;s view that the time is not yet right for regulations on number portability for the mobile networks. I therefore give the report my full support.
Cederschiöld report(A4-0333/97)
We are of the opinion that the report deals with an extremely important area for the future work of the European Union. In making this statement on our voting, we wish to emphasize our view that in a number of areas, the report contains more far-reaching harmonization requirements than can objectively be regarded as justified in the light of the plans of action for combatting organized crime. Among other things, we wish to draw attention to our doubts with regard to the following requirements made in the report:
there should be a harmonization of provisions in criminal law (point 12), -a public prosecutor should be introduced at European level (point 35), -in the absence of a more precise definition of the already evident need for greater public control and inspection, Europol&#x02BC;s position should be expanded in relation to the national police forces (various points).
Mrs Cederschiöld's report deals with the action plan to combat organized crime. This plan was drafted by the High Level Group at the urgent request of the European Commission. What the group has done is in itself praiseworthy, and considering the way it is implemented by the Council, it appears to be effective. Yet the plan is not always sufficiently clear. A strong point of criticism from the rapporteur, Mrs Cederschiöld, is that no clarity has been established on the question whether crime will be combatted by harmonization of the definitions of the most important punishable crimes, or by the system of improved cooperation between the Member States, whilst keeping intact the differences between national judicial systems. In the plan, this choice is not made.
This is also where the problem lies. Although the report aims for a pragmatic approach, the European Parliament's wish for the harmonization of criminal justice and the establishment of one large European judicial area resounds from it. It is obvious that with this choice we would be deeply encroaching on sovereignty, the heart of the Member States. This will be an extremely painful process, and one can ask oneself whether it would all that useful right now. I would therefore be more inclined to opt for pragmatic cooperation without losing the differences between the national judicial systems. As the report and our choice differ, we decided, despite all our sympathy for the action plan and the report, not to support this plan. You will recognize this thinking in the way we will be voting on the other reports on 'the combat of organized crime' which was discussed this morning.
I would like to support the recommendations put forward by Mrs Cederschiöld. In her draft resolution she identifies the inherent flaws and weaknesses in the current EU approach to tackling organized crime.
Organized crime is a sophisticated international business operation. They recognize no national boundaries and because of their huge resources they are able to employ the best brains in the legal, financial and other technical fields. In response the EU approach is uncoordinated, fragmented, under-resourced and operates on a national basis due to the chauvinistic attitude of interior ministries who wish to protect their own little 'empires' based on outdated notions of national sovereignty.
We must change these attitudes, achieve greater harmonization of our legal, judicial and policing systems if we are to win the war against organized crime.
Any sensible person could not help but be shocked by the slow pace at which the Member States of the European Union have undertaken to join forces and coordinate their actions and procedures in the fight against organized crime.
The globalization of the economy and of financial channels allows operators - including the criminal fraternity - to recycle, or rather launder without any difficulty or control the enormous profits gained from prostitution and drugs and arms trafficking. As everyone knows, the collapse of communism in central and eastern Europe laid a fertile ground in the debris of state controlled structures for various forms of gangsterism, racketeering and corruption. The free circulation of capital and individuals within the Union, combined with technological development burst open the borders for everyone, including criminals, and thereby promoted trafficking in cars, drugs and human beings.
Under these conditions, how can we imagine that purely national legal and judicial systems and policing are in a position to confront the plurality of ever more organized serious crime? How can we accept the unbelievable amount of time taken to process requests for information or cooperation between magistrates in different countries? How can we accept that the Europol Convention has not yet been ratified by all the signatory countries?
So of course I am delighted that on 17 June the European Council of Amsterdam adopted the action plan on combatting organized crime. This is a step in the right direction. Furthermore I would like to pay tribute to the efforts of the Council of Europe towards drafting an agreement against organized corruption which is rampant in international markets.
If there is one area in which the Union must prove its capacity to meet the legitimate aspirations of its people, it is that of the security of individuals and goods. A corrupt Europe has no future. We must act now.
It is regrettable that this report, which deals with organized international crime, does not say a word about Interpol, whose aim is precisely to combat crime at international level. Instead, the report is aimed merely at advocating, in a more or less explicit manner, an "EU FBI' , which is to harmonize the policing and judicial systems in the EU states in accordance with the body of law governing the creation of a future common European criminal and judicial sector.
In my opinion, this development is neither reasonable nor appropriate. It can scarcely be reasonable at this juncture to set up a policing organization that is to compete with Interpol. Instead, work with Interpol should be intensified in order to enable this organization to challenge international crime more effectively.
It is also proposed that Europol should be given more powers, one of them being that it should also include operational activity - this in spite of the fact that Europol is subject to inadequate parliamentary and judicial control and characterized by a serious lack of openness and protection of privacy and personal data.
I can agree to several of the proposals in the report. The best way of fighting crime and criminality in the long term is to reinforce the democratic foundations within society in the fields of child welfare, education, working life, etc.
I would particularly like to underline the importance of improved cooperation between the Member States in combatting cross-border crime. I advocate intensified intergovernmental cooperation in this area along the lines of the Nordic model.
It is important that there should be no criminalization in the absence of malice. The proposals regarding the interpretation of a criminal offence within a so-called criminal organization must therefore be based on this principle.
I am, however, opposed to centrally determined forms of judicial cooperation, where the main aim is a harmonization of the legislation. The EU must not be developed into a centrally-controlled police state - using Europol as a tool - with large information systems that are subject to inadequate democratic control.
In view of the fact that the report contains several proposals along these lines, I shall be voting against it in the final vote.
The Danish Social Democrats have today voted for the Cederschiöld report, since we believe that effective and improved efforts are needed in order to be able to cope with the growth in the organized crime that is operating across the Member States. We are, however, uneasy about some of the statements made by the rapporteur - statements that aim to involve supranational institutions such as the Commission and the European Court of Justice more closely in judicial cooperation. Judicial cooperation should remain within the confines of the third pillar and the Commission and the European Court of Justice must not have any further powers. Harmonization within the field of criminal law must not be a goal in itself and the existing intergovernmental instruments should be made effective before new initiatives are undertaken. We advocate effective and practical cooperation between the Member States in the judicial sector. Such cooperation will be an effective counter-measure to organized criminality.
Orlando report(A4-0355/97)
Madam President, we were unable to approve the report by Mr Orlando on the implementation of international agreements to combat organized crime, because, according to an excellent text by the Council, the Parliament desired systematically to transfer the prerogatives of the Council to the Commission. In the domain which affects one of the major sovereign areas of responsibility of nations, it seems clear to us that it is up to the Council to act and not the Commission, which is an administrative body with questionable democratic legitimacy.
Furthermore, in terms of efficiency in an area in which the specific factors, traditions, the philosophy of law and national origins have such a strong role to play, we consider it much more expedient to leave it up to each nation to act.
The report gives the Commission a much stronger role in the evaluation system. We are of the opinion that it is the Council&#x02BC;s presidency that should continue in future to bear the responsibility for this work. The Council is - and should be - the highest decision-making body in the European Union. We see no reason to reinforce the Commission&#x02BC;s role in this context.
For this reason we shall be abstaining at the vote on this report.
Mr Orlando has proven his pugnacity in drawing up these different reports, and we can only welcome it.
These three reports deal with one issue: organized crime. The European Parliament has got to prove its unstinting determination in the fight against all Mafia practices. Mafia organizations are growing stronger in countries which already have competent services to combat organized crime. We could question the means put in place at Community level to eradicate this scourge. We have no choice but to affirm that Mafias are emerging, not only in eastern Europe, but also in the heart of the European Union. I agree with the recommendations of the rapporteur which refer not only to the way these groups are evolving, but also to the spread of crimes and offences.
Reference is also made to money laundering, and as far as this goes, I too demand an end to all the hypocrisy. Within Europe or the European Union we must provide judges with a wider range of methods of investigation, especially to check suspicious bank accounts; without these there is no point in legislating or discussing the issue further.
The European Union is becoming fussier and fussier about the help given to certain areas of activity. I hope that it will demonstrate the same concern to implement quickly the means to combat organized crime effectively. If the European Union does not score a few points in this war, it will lose yet more credibility with its citizens.
Orlando report(A4-0349/97)
If we are serious about tackling organized crime we have to ensure more effective coordination throughout the European Union before we can properly start cooperating with third countries.
Intergovernmentalism and lack of transparency is not the way to convince European citizens of our determination to win the war against organized crime.
I believe there are many excellent proposals in this report that are well worth considering if we want to send a message to international criminals that we mean business!
Nassauer report(A4-0367/97)
Madam President, the Nassauer report on laying down the priorities for cooperation in the field of justice and home affairs represents a return to the European Parliament's usual cliché on the free movement of persons which supposedly could not exist in the Union as long as any degree of control remains in place at internal borders.
This idea has caused a great deal of harm already and will cause even more in future if the Amsterdam Treaty is ratified, because article B of the New title 3 A in the Community section states that within five years the Council will have to put a stop to measures which "pursuant to article 7 A aim to guarantee that citizens of the European Union or of a third country will not be subject to any controls when they cross internal borders' .
As usual those in favour of a federal Europe are trying to make people believe that they are only being asked to apply a decision which had already been made, and that legally and morally, they would have no room for manoeuvre. But in reality this is not the case, for article 7 A never said that free movement of persons implied there would be no controls, and even less that this would also apply to persons from third countries.
Furthermore, the Treaty of Amsterdam, in article B cited above, does not set any pre-conditions for the abolition of controls of persons at internal borders. The accompanying measures are only evoked in article A, but this article deals with a legally different problem, i.e. the integration of Schengen, and nowhere does it say that the conditions evoked - which, by the way, are in a very allusive form - represent pre-conditions. So the peoples of Europe risk once more being trapped by a European Union which is fulfilling the objective function of demolishing their defence when it should be aiming to strengthen it.
This corruption of European institutions which constantly work against its own side must be put right urgently, and initially by rejecting the Treaty of Amsterdam, for if not Europe will be lost.
I welcome the production of this report by Mr Nassauer and I support its key recommendations. In particular, I endorse the proposal that Europol should be given precisely defined operational and executive powers determining which national police bodies are to be responsible for all the measures carried out in their countries.
A fully operational Europol is critical to ensuring successful cooperation in the area of justice and home affairs. It is nothing short of scandalous that the Europol Convention is not ratified. After the Dutroux scandal in Belgium there was a flurry of activity and there seemed to be a determination to ensure that Europol would be given the necessary powers to discharge its responsibilities. Things have now ground to a halt and if Member States genuinely wish to create a citizens' Europe the progress must be made in the area of justice and home affairs.
Progress on Europol will be the litmus test of proving how serious Member States are in relation to delivering on their promises.
(The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.)
Situation in Iraq
The next item is the Commission statement on the situation in Iraq.
Mr President, I think we, and indeed the whole world, have followed the developments in Iraq very closely and with bated breath. It hardly needs stating that the Commission and the Council, and most certainly this Parliament, will agree that the United Nations, the Secretary General, and the Security Council all must have our full support in their aim to have Iraq meet the relevant Security Council resolutions.
Naturally the United Nations and the Security Council is the obvious place to debate and decide on these issues. I am sure you have will noted with a certain amount of relief the encouraging news which reached us today from Geneva, where the five permanent members of the Security Council met yesterday. Without having exact knowledge of what was discussed in detail, it appears that some form of compromise has been reached, to which Iraq still has to respond. But this compromise would in any case allow the UN Committee of Inquiry, UNSCOM, resuming its work with its original membership, so that this work can now be continued; which is extremely important for the safety which is needed to dismantle all the capacity which Iraq has at its disposal to produce weapons of mass destruction.
It is clear that if this conflict with Iraq drags on, it will have serious consequences, not only in the sense of security, but also as regards the enforcement of oil and food resolutions, if I may call them this for the sake of convenience; which in turn would lead to harmful consequences on the humanitarian aid which may be given to the people of Iraq, and would also hamper aid efforts to northern Iraq.
There is not much more the Commission can say about this at the moment, apart from expressing the wish that the indications (which are there) that the crisis has been averted, are being confirmed. In the current state of affairs I am not able to more positive about in drawing this conclusion, but if we also take note of the statements and announcements made yesterday by the British Foreign Secretary after the consultation between the five permanent members, and of the text which appeared today in Telexpress, then we can hope with some justification that the crisis can be averted.
Mr commissioner, thank you for your report. We are of course very happy that it at least appears as though the current crisis has been avoided, even though it would be an overestimate of Europe and the European Parliament to assume that the effect of today's session was so great that Saddam reacted to it. I do think, though, that a number of questions remain to be answered, not just the fundamental questions you posed, Mr Commissioner. Firstly, is it your opinion, Mr Commissioner, that the necessary unified European position in this crisis could have been established quickly enough? I am aware that that is not the job of the Commission or of the Commissioner, but I should still like to ask if you, as a Commissioner, could assume a common European line during all your discussions and efforts.
Secondly, how much, in your view, has the current crisis in Iraq to do with the situation in Israel? Is the impression correct, which you also may have gained, that the necessary solidarity within the Arabian area itself was not forthcoming because of the Israeli crisis and the opinion of many Arab countries that America had applied too little pressure in the days leading up to the crisis? The third point that causes me and all of us particular anxiety is obviously the humanitarian aspect. However unacceptable this Group - and, I believe, all in this House - perceive Saddam's actions to be, just as it is not acceptable that monitoring controls were not good or effective enough, so too do we fear that humanitarian aspects, particularly those concerning children and health problems, are suffering very much under these sanctions. I should like to ask you if it is your impression that essential humanitarian aspects have been included in the programme of oil in exchange for food, which you mentioned. Or should not indeed greater essential humanitarian aid have been forthcoming?
Mr President, I would like to thank the Commissioner for his statement. It is in fact an extremely strange, of course, that our Commissioner has to make this statement, as we would really expect the Council to talk about foreign politics in this House. But the fact that a prelude is being used is welcome, a prelude of which our Commissioner is quite capable. I am in actual fact sorry that this Parliament did itself not take the opportunity to take the initiative to move towards a policy. There was a cautious resolution which supported the UN policy - I think this would anyhow have been a good back-up - and also an inducement to the Council to start working on a communal position on Iraq. Unfortunately Parliament has let this opportunity slip. I think it is very important nonetheless that we as a Parliament have the courage in these kinds of extremely dangerous situations, to say what we think ourselves, not only on this one, but also on Cuba and other issues, to give a signal from Europe, if nothing else. I assume that on this kind of issue we should be able to come to agreement. My question on Iraq, which is a state with an exceedingly criminal government, is whether it is not our responsibility to say something about it, particularly because peace in the Middle East is threatened by it. When I hear the Israelis say, we live on only a small strip of land; a few bombs, a few long range missiles with biological and chemical weapons of the kind being developed in Iraq, and we would have had it; then we should take these noises seriously.
Furthermore, it would not have been the first time Europe, too, might be threatened by long range missiles. It was mentioned earlier that from the Serb Republic Scud missiles can easily reach Rome. In time this will also be possible from Iraq, so it concerns us directly.
Mr President, I would like to ask you: has enough been done in the field of foreign trade measures to prevent Europe also giving succour to the production of biological and chemical weapons in Iraq? Have you looked at this in the recent past; and would you please reply to this?
Secondly, the humanitarian aspect. This has surely always been possible. It is only really Saddam who is stopping humanitarian aid reaching his people. Is there not the danger that if we direct all our energies to the humanitarian aspect, this aid will end up in the hands of Saddam and his army, and not in the hands of the people, who are at the heart of this?
Mr President, Mr Commissioner, thank you very much for your statement. I would like to start by completely agreeing with Mr Oostlander and I would like to add that I find it is extremely regrettable that the two large groups in this Parliament have clearly rejected their actions from within this Parliament. As the Commissioner said: Saddam Hussein appears to have accepted that UNSCOM will continue the investigation with the Americans. This must have been the result of negotiations between the 5 permanent members of the Security Council and that is a welcome and necessary outcome of the conflict. Does the Commissioner perhaps have any more background information on this agreement, and can he confirm that in exchange no concessions have been made to Saddam? Obviously the credibility of the entire UN system is at stake. For years UNSCOM has been destroying weapons of mass destruction and the investigation is being constantly obstructed.
Straightforwardness, Mr President, should and must be the only answer. The thought alone of concessions to Saddam is unacceptable. Saddam must implement Resolution 687 without delay. After that he may be able to a look forward to the sanctions being lifted, but not before. Saddam can arrange for the often quoted light at the end of the tunnel by not obstructing the investigation any further. Once that has happened, the destitute Iraqi citizens who are being held hostage by Saddam will experience an improvement in their lot. The international community, Mr President, must act as one. An empty slogan, perhaps. For that matter, unilateral action by the United States would not provide the answer, even though Saddam may have hoped for it. But nor should economic interest in the short term break this unanimity. Can the Commissioner finally indicate whether there was European harmony, for instance, when they took their position in the United Nations, as is required by the Treaty of Maastricht? And if so, what was the result of all these efforts? And if not, why not?
Mr President, at the eleventh hour the apparent temporary solution to the Iraqi/United States crisis has avoided a tragedy of major dimensions for the Iraqi people, that is, a prolonged air bombing and missile offensive by the United States armed forces. We cannot but express our deeply-felt relief for such an apparent solution and our thanks to those members of the Security Council of the United Nations who worked against time to restore the UNSCOM role in Iraq and to avoid further bloodshed.
On this side of the House we nurture no sympathy for the Baghdad dictator and his desperate gambles with the lives of his people. At the same time we cannot accept a return to the status quo ante and endless prolongation of the most cruel and senseless sanctions which, in less than six years, have led to one million dead civilians and to a veritable slaughter of the innocents at the rate of 4, 500 children a month. The lifting of the embargo on non-strategic goods is overdue, as is in our view a gradual lifting of the oil embargo far beyond the arbitrary limits of the food for oil problem. Enough is enough.
The European Union, shockingly absent and passive up to now, has to step forward and convince our American friends that this carnage must be stopped, that a temporary solution of this crisis could lead to a worse crisis in the future if diplomatic, political and economic alternatives are not pursued to replace the threatened use of B52 stealth bombers and tomahawk cruise missiles.
Mr President, I too share the considerations already made, although we wanted to hear Council's point of view. However, that is not the reason for not thanking Commissioner van den Broek for being here and for giving us the Commission's version.
We note with satisfaction that the crisis now seems to be resolved, although doubt still remains, and so no military action will be taken. However, from the moment we say that a condemnation of the attitude of Saddam Hussein, who is still making a game of respecting and then rejecting the UN decisions, is not debated, we cannot fail to report that two weights and two measures have been used against Iraq and other countries, which actually continued to reinforce Saddam Hussein with the wall against wall policy, a policy which has seen the use of arms and then sanctions that have essentially affected the population.
The real problem we will have to face is that of the impact on the population, on the women and children.
Finally, Mr President, I wish to make one further consideration: why, when we face the question of Iraq, do we not talk about the Kurds as well? Why do we not talk about the attack made by Saddam Hussein and other governments that are still preventing the Kurdish population from living a decent life?
These problems should be faced in the right way and require a collective undertaking for, if they are not resolved, there will be no peace in that area.
Mr President, like everyone here I am delighted both personally and on behalf of the Radical Alliance that right seems to be winning the day. We owe this to the reticence of a certain number of permanent members of the Security Council regarding the military option, and possibly to an equal extent, to Russian diplomatic initiatives.
Be that as it may, and let's be clear about this, we have no special sympathy for the Iraq regime, not more so than we ought to have for the Syrian regime, for example. However it is clear that a peaceful, fair and lasting solution has five conditions: the withdrawal of the embargo which serves only to harm the Iraqi people; the relaxation of the oil blockade; which all too clearly serves only the interests of the Americans; the abandonment of the financial compensation due to Kuwait which Iraq does not have the means to pay as a result of the sanctions; also a clarification of the missions of UNSCOM which should not serve as a pretext for indefinite supervision; and a progressive reintegration of Iraq into the international community.
It is certainly not up to the Americans to say who should govern Iraq, but it may fall to them and to a European diplomatic mission, finally unified on this question, to create the conditions for a democratic evolution by using a more generous approach in a country where the leaders exploit a collective paranoia which we do nothing but feed.
Mr President, although this is a question which is a matter for the United Nations Security Council, and at European level, the Council and not the Commission, as you are responsible for the implementation of the embargo on Iraq on behalf of the European Union, I would like to ask you, Commissioner, if it is not time to look seriously at the basis for maintaining the embargo, which by all the evidence over the last seven years has not reached the objectives it was set.
It was supposed to destabilize a dictator who seemed scarcely affected by its consequences, if we judge by the recent expulsion of the United Nations experts. On the other hand, this embargo, our embargo is overwhelming the population by its devastating effects on food supplies, care and education.
Will this determination effectively to imprison Iraqis improve our image in the region or will it strengthen the forces which are most hostile to us? Would it not therefore be more appropriate from now on to change our approach radically and to dissociate completely the question of chemical and nuclear weapons (on which the international community should exercise the greatest vigilance) from that of an embargo which has not contributed in any way to resolving the problem and which has only increased the suffering of a people?
Mr President, I welcome Commissioner van den Broek's opening remark that this is a UN matter and this is not necessarily the most appropriate forum. It is important that we keep in mind that this is indeed a matter for the UN and, therefore, it is important that there be no doubt that Iraq has to comply with UN resolutions in every respect.
We feel relief that there has been - we assume - a solution to the problem. Our relief must not be allowed to hide the fact that the inspectors should never have been expelled in the first place. This is another example of Iraq's attempts to divide and rule: to separate out elements of the anti-Iraq alliance.
Will the Commissioner agree with me that the most important thing the European Union can do is make it absolutely clear we are united behind UN resolutions and we will not have any weakening of the EU position confronting Iraq? That is the most important statement he can make today. Nothing must come out of this forum which implies any weakening of the resolve of the Member States of the European Union or that the dictatorship in Iraq will get any succour from the European Union. We will reinforce the UN resolutions and we will stick by them.
Mr President, just like Commissioner van den Broek, one must naturally be relieved at the return of the UN weapons inspectors and by the fact that Iraq has accepted, in order to avoid further conflict with the USA. What one does find troubling, though, is that this solution came about without EU involvement and that it indicates an increase in the role of Russia in the Near East, which has led to a weakening of the position of the USA as well as disclosing a splintering of Europe.
The crisis about weapons inspections which was initiated by Saddam Hussein has once more been symptomatic of weakness in the European Union's foreign policy, and has disclosed its lack of a common policy for foreign affairs and security. I am aware that sanctions against Iraq and the Iraqi question fall primarily within the competence of the United Nations, but it would have been really useful for the EU to show solidarity in this as well. I very much regret that the European Parliament was not in a position to act as a sort of flanking measure by passing a joint resolution, and I am very thankful that the Commissioner has taken this up today in his explanation. One must be aware, however, that this was just an emergency repair. A resolution would have been a clearer instrument and would have emphasized the formation of opinion in the European Parliament in order to strengthen the UN resolution and show a certain amount of solidarity with the USA.
If we want the USA to show a continuing interest in our security problems, we should make it clear once more that we feel ourselves to be in a rather critical position vis a vis solidarity with America. I do not want to repair errors in the inadequate American strategy, but my question to you, Mr Commissioner, is this: does the Commission have a strategic plan concerning Iraq which might prevent the constant repetition of such crises?
Mr President, while totally condemning the policies pursued by Saddam Hussein and the appalling violations of human rights, particularly against his own people, can consideration now be given, firstly, at least to easing the embargo in a way that will provide more desperately needed supplies for the Iraqi people, while maintaining total opposition to the dictatorship and efforts of Saddam Hussein to build his military strength, and, secondly, to seek to help end the fratricidal struggle between the two main Iraqi Kurdish factions - the KDP, which has been cooperating with Turkish forces - and the PUK, which has been in league with Iran, which is undoubtedly playing into Saddam Hussein's hands? Both those factions have sent delegations to see him, and this is a very great problem indeed.
Can we ask for actions on these issues, now that the crisis has at least lifted a little, in order to get a more permanent settlement, which will be in the interests not only of people outside but also of the Iraqi people?
Mr President, I would like to thank those who have spoken. Let me start by saying that hasty conclusions should be avoided at this point, in the sense that the Permanent Five have made it clear that they hope that Russia's initiative, which was welcomed by all, will lead to Baghdad allowing Unscom to return to work in its original composition. In other words, we will obviously have to see what the detailed response from Baghdad will be before we can feel genuine relief.
Secondly, I agree with those who have said that this is first and foremost a responsibility for the members of the Security Council. That is undoubtedly true. But when we talk about issues which verge on questions of war and peace then it is also obvious to the Commission that this Parliament would wish to make some comments about it; although, having said that, the Commissions does not profess to have any specific authority on the subject, but would like to participate in this exchange of views.
I endorse what has been said, namely that, firstly, such a statement could obviously also come from the European Parliament, from ministers and from the Commission, that there must be and remain one voice, and that Security Council resolutions are there to be implemented in their entirety, and that is something which cannot be negotiated.
The five permanent members initially agreed about this message as such. If it seemed that there was some difference between them in the assessment of what means should be employed to reach that goal, then that is correct, but I repeat that it is most satisfactory that the five permanent members have now jointly made an intitiave, and are now apparently awaiting an answer from Baghdad. In itself this is very significant.
What the possible relationship might be between this conflict and the situation in Israel, respectively America's interference in this, and the subsequent impact on the attitude of the Arab states - recently visited by Madeleine Albright - is extremely difficult for us to weigh up. It is absolutely true that the situation in Iraq was and is all the more worrying as the entire situation in the Middle East is rather explosive at the moment because the entire peace process in the Middle East is stagnating. And in any case it is worth observing that the United States, the American President, and the American Secretary of State also talk openly about it in the sense that they are very worried that Israel's inflexibility does not contribute to the much needed progress in this process.
On the subject of humanitarian aid. Through Echo, my colleague, Mrs Bonino, has allocated another ECU 10 million to humanitarian aid for the period up until August next year. I agree with those who say that where there is humanitarian need, Saddam Hussein himself is primarily responsible for bringing this on, as providing for sufficient humanitarian resources is also dependent on meeting the Security Council's resolutions; that there is also a resolution of the Security Council which states that $ 2 billion worth of oil may exported so that food and medication can be imported in return for this. In other words, I do not think that any responsibility should be attached to the international community for causing possible humanitarian need. For that matter I would like to point out that in northern Iraq where there is a specific humanitarian situation for which the European Union is also attempting to bring relief, the situation with the Kurds, and in particular Turkish interference over the border in northern Iraq is causing real obstacles, making the transit of aid goods extremely difficult.
Mr President, I would like to leave it at that. I thank Parliament for the opportunity to exchange views on this.
The debate is closed.
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance, pursuant to Rule 47 of the Rules of Procedure.
The next item is the joint debate on the following motions for resolutions:
B4-0946/97 by Mrs Lenz and others, on behalf of the Group of the European People's Party, on the permanent International Criminal Court; -B4-0951/97 by Mr Pettinari and Mr Manisco, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the permanent International Criminal Court; -B4-0960/97 by Mr Dell'Alba and others, on behalf of the Group of the European Radical Alliance, on the permanent International Criminal Court; -B4-0961/97 by Mrs Aglietta and others, on behalf of the Green Group in the European Parliament, on the permanent International Criminal Court; -B4-0974/97 by Mrs Cars and others, on behalf of the Group of the European Liberal Democrat and Reform Party, on the permanent International Criminal Court; -B4-0985/97 by Mr Swoboda, on behalf of the Group of the Party of European Socialists, on the permanent International Criminal Tribunal.
Mr President, Mr Commissioner, I would first like to say how pleased I am that our resolution today has been supported by six groups in this House. I think that is a sign of how important it is actually to establish a court of law to replace the interim courts for Ruanda and Yugoslavia.
The United Nations have realized the necessity for establishing such a court, because war crimes and internal armed conflicts do not occur just in these two countries, but in many other countries where it is necessary for this kind of court to operate.
We have seen that with our previous courts we have legally been skating on thin ice and that the room for action of these courts has been very limited. It is also important that this resolution demands that clear definitions should be established at the talks preparatory to the conference, which thankfully takes place next year in Italy and is organized by the United Nations for the express purpose of setting up this court. What is a war criminal? What is an internal armed conflict? And it is obviously very important also that this court - and this should if possible be clarified in the preparatory meetings - can operate independently of the United Nations and Security Council, so that matters are not constantly blocked by these institutions for professional reasons.
A great number of important things have taken place here, and I think it is not only I who thinks that this is a first step towards controlling conflict in the future. Large problems still lie ahead of us, particularly in view of the fact that throughout the world there is so far no ethnic group law. We have only national and constitutional law, but no law that defines and establishes what the rights of an ethnic group are, and where they can be brought before a court.
I think the creation of this sort of court of law is a first step towards this enormously important right. If we look at conflicts over the past few years we see that most of them were in fact conflicts between various ethnic groups. I think this will be a great step forward and that we as the European Parliament should do everything possible to see that it is successful. I realize that certain financial obligations arise from it, in order for the project for an International Criminal Court really to become established and to flourish.
Mr President, I am for and against the joint resolution of the six groups. I am for as it is a response to the abiding demand of humanity not to allow such differences, war crimes, crimes against humanity, serious violations of international law to become the object of taking the law into one's own hands, but rather to allow for the existence of a judicial authority to be the mouthpiece of a common conscience and to pass judgement in such cases. Up to this point I am for. However, I am against since the way in which this court has been outlined, as regards its foundation and its operation, does not exactly specify that its role will be irreproachable. Nor does it specific what it is that it will be passing judgement on. What is a war crime? Does the 30 year blockade of Cuba and do the deaths of thousands of children constitute a war crime, a crime against humanity? Is what is happening in Turkey, that is, genocide carried out against the Kurds, a war crime? Will the court rule in such cases? Mr President, I very much fear that, from these viewpoints, this court, adopted and promoted in such an ad hoc way, will penalize international life, will even further undermine the already greatly undermined United Nations Organization because, it is said, not even the Security Council will be able to intervene, and so there will be penalization of international life with all the negative consequences that this may have on the coexistence of different peoples.
Mr President, Mr Commissioner, may I first lament the absence of representatives of our Council, since, as we know, it is the Member States primarily which should be in the front line of the last battle in the United Nations to conquer this first part in the reform of the United Nations. This in fact is the first reform to merit the name since the creation of the United Nations.
Mr Habsburg-Lothringen has already outlined one of the fundamental points which the Member States of the European Union and the Commission should insist upon within the scope of their responsibilities: the independence of the Court. They should also insist upon its financial independence. We must guarantee the Court's ability to be able to act and act well in the long term, not just the short term.
I would like to reassure Mr Ephremidis by clarifying that we do not wish to open up the question of past conflicts, be it Cuba, North Korea or the People's Republic of China; the problem we face concerns future conflicts.
I would also like to invite my colleagues to start thinking about a later step we could take: the creation of a Universal Court of Civil and Political Rights on the model of the European Court of Human Rights. This would enable citizens throughout the world, at least starting with the democratic countries, to have direct recourse to a higher body through which to assert their rights which are often violated, even within the Member States of the European Union.
All experience with dictatorships and civil wars in the east, the west and the south, whether in the former Soviet Union or in Bosnia-Herzegovina, Chile or today in Algeria, teaches us one thing: war criminals and crimes against humanity must be prosecuted by the criminal law. Immunity from prosecution is an invitation to further crimes and prosecution has a huge preventive function. For that reason my group has for years supported the establishment of an international criminal court. I should like to draw your attention, Commissioner van den Broek, to Figure 3 of our joint resolution, which deals with finance. Two years ago in this House I talked myself hoarse in order to obtain ECU 3 million for the financing of the Criminal Courts in Yugoslavia and Ruanda. This year we have been able with rather less effort to insert ECU 3 million into the budget. I should be grateful to the Commission if it were to develop with us in future a system of financing, so as to secure the long-term finances of such an International Criminal Court.
Mr President, we all dream of an existence without war and other evils, but we must not allow ourselves to be satisfied with that. A permanent war crimes tribunal could be a step on way to realizing our dreams.
In wartime, many people relax all of their moral scruples. They may then perceive that they are allowed to commit crimes that in their heart they know to be wholly unacceptable.
An independent war crimes court is for those people who are struck by war&#x02BC;s worst evil, the evil that can run riot when all constraints are set aside. The victim should know that even then there is, somewhere on earth, a court which can administer justice and which can restore to the suffering victim his dignity and punish the guilty party.
For those who perceive that war gives them the right to carry out acts that they would otherwise never have done, the knowledge that such a court exists may have a deterrent effect.
A permanent war crimes tribunal becomes a lodestar for respect for human rights, even in the life&#x02BC;s darkest moments.
Mr President, Mr Commissioner, ladies and gentlemen, the history of the world and of Europe this century is a story of wars and of war crimes, but only partially a story of the prosecution for war crimes. That is why I think that with this motion we are supporting a basic idea that is absolutely essential. We cannot accept that simple murder is subject to prosecution, obviously quite rightly and necessarily, whereas mass murder frequently goes unpunished and many mass murderers can go about their daily lives as though they were respectable people.
I think the few cases where international courts have been established to deal with war crimes, complemented by one or two private initiatives - think of the Stockholm Tribunal and others - are really not up to this dramatic situation, so that we are repeatedly confronted, even in Europe unfortunately, by wars and such numbers of war crimes that our claims to civilization are completely unfounded.
For that reason I fully support this motion, as does my group, even though there are obviously several problems. I did not understand from Mr Ephremidis whether he was for or against it, since all his points were arguments against. I think he was called as a supporter, however. Whatever the reason, that is a contradiction that does happen. Naturally he is right in saying that one or the other problem will arise.
Our international political system must and will change when there is the certainty that there are independent international courts who are obliged to prosecute matters, even if perhaps political considerations weigh against it. Clearly there is the danger that political decisions, political compromises and even some peace treaties may be blocked when the one who wants peace has to reckon on being questioned before an international court afterwards.
I should like to raise just two points. Firstly, it is naturally critical who can be called to account. Here too the present situation is unsatisfactory. Although underlings may be called to account, those who give the orders for war crimes by and large escape the consequences, particularly those from the political side. I do not think that should happen, because it contradicts the spirit of justice to try the one who carries out the crime, but to ignore the one who initiates it.
Secondly, the duty of giving evidence. I do not entirely agree either with the most recent decision that a Croat Minister is not even obliged to give evidence. I think that when we have these international regulations it will have to be clear that anyone, regardless of his person, must be prosecuted, and anyone, regardless of his position, is duty bound to give evidence under oath before this international court.
Mr President, Commissioner van den Broek, ladies and gentlemen, on the eve of the fiftieth birthday of the universal declaration of human rights it might be appropriate to reflect on the further development of ideas on a permanent international criminal court. All the same I have some questions. The resolution mentions the progress which has been made with the ad-hoc tribunals on Yugoslavia and Rwanda. Well, Mr President, I have my doubts about that, because in the absence of the will to genuinely catch those murderers, they are being very selective, and that can never have been the intention. It is not entirely clear to me how an international independent court will relate to the decisions made by the Security Council. Will the veto disappear? How does it work? Nor is it clear to me which nationalities with which sense of justice will occupy the office of prosecutor. Will all the inhabitants of the planet fall under the jurisdiction of the court? Well, Mr President, America has already lodged a waiver on this. Why the EU should be mentioned as the major financier, when it involves all Member States of this planet, is not clear to me either. And then there is the question of who will arrest these murderers, and when and how? We are at the start of a process which needs to be developed, fine, but let it never become a court which is just a victor's court.
Finally, Mr President, in the context of war crimes during armed conflict this permanent international criminal court would finally, finally be able to drag Surinam's ex-dictator Bouterse to court. Mr President, my group will vote partly in favour, partly against.
Mr President, Mr Commissioner, I am hopeful that the diplomatic conferences which are to take place next year, will open the way for a permanent criminal court. It is extremely important that such a court should exist. The experiences with the ad-hoc tribunals on Rwanda and the former Yugoslavia show on the one hand that their existence is of immense importance, but on the other hand that there is much room for improvement in the way they operate. The establishment of a permanent court will offer the continuity and expertise which everyone needs in international criminal law.
A number of difficult decision will obviously need to be taken, and exclusions and claims to sovereignty should be out of the question. It would be at odds with the impartial international rule of law.
If necessary, we will have to continue without the countries which are not and do not want to become part of it. Concessions to obstructionists must be avoided at all cost. Otherwise the court will turn out to be a blunt instrument, as happened in the case of Rwanda and Yugoslavia.
I depend on the Union and Member States working towards a strong, financial and political independent permanent tribunal, and if necessary contributing towards it, but as Mrs van Bladel says, not only from within the Union, but also from the rest of the world.
Mr President, regional wars and conflicts ravage the various continents without sparing even old Europe, which until only yesterday saw crimes and genocides in the former Yugoslavia as well as in Africa or the Middle East, where it has not been possible to intervene to avoid evil.
Now we are at least trying to rectify the situation by setting up international courts keen to recapture the role which national interests and a lack of courage of the Member States are not managing to play and to ensure the real application of a justice that transcends national boundaries, on pain of the futility of the very principle of justice decided upon, with the peace of the victims now sacrificed on the altar of state reason. Besides obeying the principle of justice, the international courts we hope to set up should contribute towards ending the current situation of impunity and setting up the corpus iuris serving not only to finally expose the war criminals, at all events and wherever they are, but above all to draw up a legal code, an international legal system that is valid for everyone.
Alongside the creation of the courts, we also hope to set up a system of penalties that can actually be applied and, more than police coordination between the States, the formation of an international police force to ensure the persecution of crime and punishment of the offenders.
Mr President, as has already been said, next year will mark the fiftieth anniversary of the Universal Declaration of Human Rights, but also of the Genocide Convention; it will also have been fifty years since the United Nations' International Law Commission was asked in the United Nations General Assembly to come up with a draft, to prepare a draft statute for the creation of an international court for criminal cases. So we are talking about an initiative that is almost fifty years old, and which over the years has been supported by the Member States of the European Union with a great deal of effort. We are also expressing the hope that next year the diplomatic conference which has to prepare the convention and which has to lead to the establishment of this international court, will actually meet, and that, en route, the preparatory committees will be able to solve the remaining differences, including the kind of questions which have been raised by several of your Members. It goes without saying, of course, that the European Commission, which will not take part in this capacity in these UN negotiations, at present wishes to refrain from making any bold statements on the scope of the legal powers or the procedural rules which might have to apply when such an international court is established.
But just as the Commission at the time wholeheartedly supported the establishment of the tribunals for Rwanda and Yugoslavia, now we too support wholeheartedly all action which might lead to the realization of this larger international court. This is a long-standing ambition of a great many countries, and for that matter, of a large number of nongovernmental organizations which have contributed to keeping interest alive on this issue. We are therefore still grateful to this Parliament that in 1995 to budget ECU 300, 000 for aid to non-governmental organizations who committed themselves to the establishment of a permanent criminal court. The supporting activities contribute to the development of a European position on the issue, and thus information and awareness-raising campaigns for the public at large are therefore being set up, and actions are supported which are aimed at creating coordination and cooperation mechanisms between NGO's, the governments, the ad-hoc tribunals, and the United Nations institutions, whilst work on the establishment of the court continues.
To conclude, Mr President, I think that the basic motivation behind our support for the establishment of an international court is in fact the same as the motivation behind our support for the creation of ad-hoc tribunals. There is no better guarantee for preventing these kinds of crimes against humanity. There is no better method of prevention than to ensure that when these crimes are committed, they will not remain unpunished.
Mr President, as far as the financing of the tribunal itself is concerned, I would like to remind you that the Commission contributed from European funds not only to the establishment, but also to the functioning of the ad-hoc tribunals, and I believe that finances should not be a barrier to shelter behind when one wants to make progress in the establishment of this extremely important international institute of law.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B4-0937/97 by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on Togo; -B4-0949/97 by Mr Chanterie and others, on behalf of the Group of the European People's Party, on the situation in Togo; -B4-0952/97 by Mr Pettinari, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the situation in Togo; -B4-0988/97 by Mr Scarbonchi and others, on behalf of the Group of the European Radical Alliance, on the situation in Togo.
Mr President, some days ago the ACP-EU Joint Assembly sat in Lomé, Togo. Some incidents caused the meeting to be peppered with denials of human rights violations, although these had been proven by Amnesty International.
I do not want to go back over these facts. But I would like clearly to point out that even if the government has made progress, for example in setting up a constitutional court, a magistrate council or a national electoral commission, this is still not enough.
If Togo wishes, as we do, cooperation to recommence, the elections in 1998 must be completely transparent. All political tendencies must be represented in the democratic debates, including the opposition of course. They must have access to the media, especially to radio and television. The security of each individual must be guaranteed, and freedom of expression and to hold gatherings must be authorized.
Finally, the government must accept the presence at the elections of international observers and human rights representatives. Under these conditions and these only will we be in a position to declare democracy in Togo to be on the right track.
Mr President, ladies and gentlemen, we have the impression that the process of democratization in Togo has become stuck half way. It is advancing like the Echternach Spring Procession: two steps forwards have so far generally been followed by one or one and a half steps back. In other words, the President of Togo and his government appear to be in a dilemma as to what course the country should take: full democratization, which would also open the door to rapid political, economic and social development of the whole region in this part of West Africa, or regression into an autocratic regime leading to political isolation and internal confrontation - which is already detectable - and also to economic and social stagnation.
A democratic opening would make the way clear, however, for cooperation with the neighbouring states of Benin, Burkina Faso, Ghana and Ivory Coast, who are all already several stages further along the road to constitutional government, recognition of human rights and education of a pluralist society.
What is to be done? Our business rules for cooperation with Togo are in article 5 of the Lomé Convention. We demand the maintenance of human rights, democracy and constitutional law. We must constantly emphasize that the resumption of development cooperation, much less its expansion, is only possible if the Government of Togo meets these requirements. The report by the two European experts on preparations for elections has now been presented. We should ask the Togo Government to study this report very carefully and to implement its main elements. The Government of Togo should now at last lay out the framework for the next presidential and parliamentary elections in cooperation with the opposition, so that there is equality of opportunity for both government and opposition. We think there should also be an opportunity within the Joint Assembly or our Committee on Development and Cooperation to start some possible mediation action, on the lines of what we did so successfully in Mali.
Mr President, I would like to express my surprise, both personally and on behalf of my group, that the situation in Togo appears among the urgent debates.
Prior to the meeting of the Joint Assembly at Lomé, our Parliament sent a mission to Togo which found that the minimal democratic conditions for holding this assembly had been met. So we went to Lomé for a week. As far as organization is concerned, the Joint Assembly ran perfectly. And as regards the democratic life of the country, we all held numerous talks with the government and with the opposition.
We received a general impression that things were developing well, what with the multiparty system and the freedom of the press, even if access to television still leaves room for improvement.
All in all, in my personal opinion, if the situation in Togo is fragile, this seems to be at least as much the result of a wish for destabilization by foreign countries as it is due to the longevity of the presidential power. In fact, at the end of its work, the Joint Assembly rejected a resolution, although very moderate, inviting the Togolese Government to reinforce its guarantees of pluralism in the 1998 elections.
In this light, it seems to me that the inclusion of this question represents a double insult both to our Togolese hosts and to the Joint Assembly which appears to be disowned here, at a time when we have many other much more pressing urgent matters to deal with. This is why I personally intend to abstain from the vote on the compromise resolution.
Madam President, the meeting of the ACP-EU Joint Assembly in Lomé a few weeks ago enabled many of us to make contact with the political reality of Togo. As often happens, when you begin to learn a lot about a country, you have a better understanding of the complexity of the situations and the difficulties in facing them and resolving them. The next few months will be of fundamental importance in determining whether Togo can finally set out on the road to real democracy.
In fact, a process of institutional reforms began some time ago and materialized with the holding of the first multipartite elections and with the creation of several important constitutional organizations. However, it seems to me that two fundamental problems still exist. The first is one of ensuring that the process of rebuilding democracy can proceed with the involvement of all the parties in question and with the construction of a framework of "rules of play' shared by everyone. The second is that such a process should be real and not just a front. The fact that President Eyadema has been in power for thirty years now and seems intent on not calling his own role into discussion is clearly an obstacle to the full implementation of real democracy in the country.
However, the situation has been set in motion; it should not be emphasized, but not denied either. What everyone in and outside Togo does in the next few months will therefore be decisive.
For these reasons, we ask the Togolese police and authorities to show they are prepared to consolidate the democratic reforms and build a lawful State and create the conditions for holding free and fair elections. We ask the Commission to continue to demand the normalization of relations with that country with the process of democratization. We ask the European governments to operate consistently and to avoid repeating useless and dangerous choices, dictated more by their geopolitical interests than by a real desire to help the Togolese population.
Madam President, I am speaking for Lord Plumb, who feels very strongly about this resolution. He has had to return home because his wife is unwell. I feel sure the whole House would wish Lady Plumb a speedy recovery.
He has been to Togo twice: once, leading a delegation as Co-President of the ACP, and again, for the full session of the ACP-EU Joint Assembly, when he met the President, the Prime Minister, and representatives of all the main opposition parties. He stresses that in Togo there exists a vocal and active political opposition which chairs some of the most important parliamentary committees. He met leaders of NGOs, journalists and ordinary people in Togo.
An account of the mission has been published. He recommends that we read it. Togo is emerging from a difficult political and economic situation. While it is clear that not everything is perfect in that country, it is also clear that elections have been held, that opposition parties are active and participate vigorously in the parliamentary process and that often virulent opposition newspapers are sold freely on the streets.
One-hundred-and-seventy representatives from 85 countries have discussed this subject. European Members have played a full part in the Assembly. Lord Plumb feels that there is little point in this resolution before the House today.
Madam President, on 20 March in Brussels, I indicated on behalf of the Group Union for Europe that the particular features of the Lomé Convention were to be found largely in the contractual framework which it offers to the partnership and that this must be revitalized within the domain of political dialogue to ensure that our action is more effective.
In addition, I pointed out that everyone agreed that this dialogue between the European Union and the ACP had failed, when the instruments are largely in place. In fact, I wanted to specify that for Europe the ACP group is not currently a real partner in the political dialogue, and that this dialogue lacks content and visibility.
The open debate since the Green Paper shows that our cooperation with the ACP has lost legitimacy both within and outside the European Union, this cooperation is also no longer unique when commercial preferences are subjected to continuous erosion, and the debate also shows that the ACP is no longer pre-eminent in our actions.
Faced with the growing concern of the ACP countries regarding the place we accord them in our policy of cooperation with less advanced countries, you will agree that this political coup de force on Togo is not likely to re-instil our partners' confidence, but will create a deep unease about the consideration we have for populations to which we owe a historical debt.
The Group Union for Europe has always held that development aid is dependent on respect for human rights and democracy, but regrets that certain political groups demand that our Parliament questions the result of a vote to which we contributed.
This draft resolution which has been submitted to us was rejected effectively by the Joint Assembly at Lomé on 30 October, in line with the internal ruling of the Joint Assembly, following a vote by separate college and secret ballot. To question this result in the absence of the ACP countries constitutes a violation of the internal ruling of the joint Assembly which we initiated, and stems from a lack of consideration for our ACP friends. We in the Group Union for Europe cannot sanction this in any way.
Madam President, under these conditions my group will not support this behaviour and will make it known to all of our ACP partners.
Madam President, let us be honest, Togo is not Equatorial Guinea, Sudan, Somalia, and that why it is important that we offer a helping hand to it. During the ACP-EU Joint Assembly I had the opportunity as head of the liberal delegation to have a personal talk with the president and four of his ministers. The response to the questions which were in the Amnesty International report gave me the impression that the promised free elections would not be entirely free. We did not offer any criticism, we only asked questions.
The Togolese Government is aware of this, and knows that article 5 of the Lomé Agreement forms a part of the postponement policy from Europe, and yet they still made it clear they did not want to carry it out.
Therefore the situation will have to be followed closely, and that is why I ask the Commissioner whether an expert investigation on behalf of the Commission has been made; and I would like to see the results of this investigation made public very soon, if only to help the Togolese Government, to help demonstrate that free elections in a democratic Togo can be genuine.
Madam President, ladies and gentlemen, I wish to explain why my group has not signed this resolution about Togo. It is not that we do not support the text of the resolution. We do: in fact, we support everything in it. It is, rather, the process itself - the way this question is being handled politically - that is causing us a great deal of concern.
It was only a few weeks ago that a resolution with largely the same content was defeated and rejected by a unanimous ACP delegation in Lomé, Togo. To now vote through a resolution that has virtually the same content would signal discredit of the ACP states and the ACP delegation. This would not be conducive to the continuation of a cooperation which is at an extremely sensitive stage.
I was present in Lomé and know that there were several resolutions that were voted down, including a resolution about Nigeria, where one could certainly say that the situation with regard to human rights and democratic principles is much more serious than it is in Togo. We believe that it would be extremely humiliating for the ACP delegation if we were to vote this resolution through at this particular juncture.
Madam President, this resolution on Togo constitutes false urgency. In this case, what events justify urgent procedure? There are none. This resolution is therefore of no use whatsoever and totally out of place.
Why do we need to go back over the situation in Togo scarcely three weeks after our Parliament reached a decision on the issue, firstly in the framework of the investigative mission, and then in the framework of the Joint Assembly of European Union-ACP countries? After an extremely long, frank and open debate, the Joint Assembly did not consider it appropriate to adopt the resolution on Togo, considering that it would not facilitate the current democratic process.
Do we in Strasbourg wish to question the decisions taken by our Joint Assembly in Lomé? Could this be an attempt to seek revenge by those who failed in their plan to prevent the Joint Assembly being held in Togo, on the basis, incidentally, of information which was not verified and was quickly shown to be erroneous when we were actually on the ground?
Togo is learning democracy and democratic culture with perseverance at its own pace, but it is a delicate process, and we should not seek to undermine it by making irresponsible declarations. Why are we persisting in pointing the finger at Togo and casting aspersions on the current democratic process instead of helping a country which has sought the help of the European Union in this process? Is it not true to say that Africa offers cause for concern on subjects which are much more serious and yet strangely enough these do not feature in the urgent debate! Should the massacres in the Democratic Republic of Congo not have been the subject of an urgent debate, following the repeated refusal of the authorities in Kinshasa to admit the United Nations to investigate? Should the issue of Islamic terrorism not have been raised the day after the appalling massacre at Luxor? And what about the new problems in southern Sudan? Should we not have given these our close attention?
No, it is clear that the situation in Togo is out of place in this debate. The only real threat to Togo is the attempts by foreign countries to destabilize it, and these have not been mentioned in the resolution. We will therefore vote against the text which has been proposed.
Mr President, the theory of control, which spread in Asia in the 60s, is repeating itself in central Africa. It is no longer the Marxist logic that is penetrating the countries, destabilizing them and causing them to fall, one after the other, but a gradual and not as slow a destabilization of the entire continent.
After Rwanda, Burundi, Zaire and Congo, Togo is still today in a state of crisis. And yet that region of central Africa gave the impression of making progress in the life of real democratization, even at economic level, by maintaining the prices of raw materials.
These positive aspects were rendered even more promising by the geopolitical situation of black Africa, which only a few years ago managed to overcome the anachronisms of apartheid and contributed towards the consolidation in South Africa of an awareness of an indigenous majority with the vocation of supporting the smaller countries, encouraging them and helping them.
Despite that, a constant and progressive destabilization is taking hold of that region, destabilization caused above all by the role of the former European colonial powers which are today too undecided between domestic political issues and continuing to play the old role of a tutelary deity. The protection of human rights, the development of the population and the protection of the regions threatened by the crisis are therefore forcing a redefinition of the entire European policy in the continent.
Madam President, fair and free elections in Togo are an important gauge for the future of this country. The Commission has expressed its willingness to offer technical and financial aid for the preparation and follow-up of these elections in Togo. But the Commission only wants to make this contribution if the Togolese Government meets its promises of openness and transparency, and also of security during the election process. And if they make it clear that all political forces are given the opportunity to participate in this process and subject to the conditions which guarantees free access to the media, internal free movement and security.
This means that in the opinion of the Commission, a national elections committee should be set up forthwith, in which the government majority and the opposition must be represented equally. The election committee must supervise and exercise control on all activities related to the election process, and must have powers over security, in particular vis a vis the safety of the candidates, as well as exercising control on access to the media.
The Togolese Government has made a verbal promise verbally to appoint the members of the election committee and to start the election process before the end of November, in other words before the end of this month. This promise must be implemented within this period if the Commission's support is to be applied effectively.
Mr Bertens inquired about the expert's report which has been drafted. It shows how, in the eyes of experts, the election process is to be given shape, if it is to be truly open and fair. And they also go into certain specific technical and material requirements. But the Commission believes that it is up to the Togolese Government to take the initiative to publish the report. The Commission recommended the government to present the report to the Togolese National Assembly. It hopes that its recommendation will be taken up.
Sending the report out contributes to a bigger consensus between the political powers and a transparent preparation of the election process, and the Commission will inform the Togolese Government of the European Parliament's request to make the report public.
Thank you very much, Mr Commissioner.
The debate is closed.
Voting will take place at 5.30 p.m.
The next item is the joint debate on the following resolutions:
(B4-0954/97) by Mrs Pailler and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on children's rights; -(B4-0968/97) by Mr Pasty and others, on behalf of the Group Union for Europe on the protection of children's rights; -(B4-0977/97) by Mr Monfils, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the protection of children and their rights; -(B4-0980/97) by Mrs Frutos Gama and Mrs García Arias, on behalf of the Group of the Party of European Socialists, on children's rights; -(B4-0990/97) by Mrs Leperre-Verrier, on behalf of the Group of the European Radical Alliance, on the respect of children's rights; -(B4-0947/97) by Mr Habsburg-Lothringen and others, on behalf of the Group of the European People's Party, on the economic threats to the press in Slovakia; -(B4-0976/97) by Mr Bertens and others, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on the proposal to increase taxes on publications in Slovakia; -(B4-0992/97) by Mrs Schroedter and Mrs van Dijk, on behalf of the Green Group in the European Parliament, on the increase in VAT on publications in Slovakia; -(B4-0966/97) by Mr Telkämper, on behalf of the Green Group in the European Parliament, on the agrarian reform in the Philippines; -(B4-0982/97) by Mrs d'Ancona, on behalf of the Group of the Party of European Socialists, on the importance of continuing the agrarian reform in the Philippines; -(B4-0936/97) by Mr Bertens, on behalf of the Group of the European Liberal, Democratic and Reformist Party, on detentions without trial in Malaysia; -(B4-0967/97) by Mr Telkämper, on behalf of the Green Group in the European Parliament, on detentions without trial in Malaysia; -(B4-0962/97) by Mr Telkämper, on behalf of the Green Group in the European Parliament, on the situation in the Chittagong Hill Tracts (CHT); -(B4-0989/97) by Mr Dupuis, on behalf of the Group of the European Radical Alliance, on the situation in the Chittagong Hill Tracts; -(B4-0950/97) by Mr Manisco and others, on the detention of Silvia Baraldini in the United States.
Protection of Children's Rights
Madam President, the resolution which we are discussing is bizarre. It asks us to celebrate Children's Day on 20 November and to fight abuse, but the compromise resolution eliminated from this text the three passages of the resolution which I tabled on behalf of the Group of the European Liberal, Democratic and Reformist Party on the serious paedophile acts which may have occurred at the Clovis crèche which is a European Union facility.
There has been a conspiracy of silence for months. Parents are left in the dark about what is going on and are even invited by the administration to say nothing. They are criticized when they turn to services outside the Union. Children who have suffered ill-treatment are not taken into care.
So what about the transparency of the European institutions? I am sorry to have to say it, but the Commission obviously wants to stifle the whole affair. This is completely unacceptable! In the reports voted on recently we condemned everything without reserve: paedophiles, those who keep pornographic pictures, Melchior Wathelet and we are not capable of putting these resolutions into practice in our own crèches.
I would clearly say that the commissioner responsible, obviously not Mr van den Broek, ought to explain himself whether he wishes to or not, in other words, either on his own initiative in front of the honourable Members, or before a parliamentary committee of inquiry with which we are filing the text. If this does not happen, the press will take care of it and in fact has already started to do so. It is not right to play on the anguish of parents and risks to the physical and mental health of children, and the Commission has been doing so for too long.
Madam President, on the occasion of the eighth anniversary of the signing of the UN Convention on Children's Rights, it is high time for the European Parliament to once again take a stand on a situation which is liable to take on whirlwind dimensions and to sweep away any notion of human dignity.
The statistics from Amnesty International and UNICEF are alarming and describe an appalling reality that cannot allow any one of us to sleep easily. Twelve million children die each year from causes that could have been foreseen or from malnutrition. 250 million children aged between five and fourteen in Pakistan, in Thailand, in India, in Brazil and elsewhere are the object of cruel exploitation, working under conditions that are totally incompatible with their physical and mental capabilities. In many countries, side by side with the flourishing market in child labour, there operates an equally flourishing trade in children's bodies. While this is happening in the underdeveloped world, in the supposedly civilized West the sexual exploitation of children is assuming ever greater proportions, by means of international and multinational networks. Travel agencies and airline companies openly advertise sex tourism. The scourge of child sex abuse and child prostitution is a latter day Hydra spreading its tentacles, as the number of clients goes on increasing. To address this situation the law of silence must be broken, but, most of all, there must be strict provisions for the criminal prosecution of travel agencies, of airline companies, of sex traders as well as of the users of such services.
The European Parliament today is sending a message of vigilance and mobilization to eradicate this modern-day outrage. The European Parliament, the European Commission, the Council, the governments and parliaments of the Member States, international organizations and non-governmental organizations must act to take full advantage of all the powers at their disposal to safeguard the rights of children and to protect human values and human dignity.
Mr President, today, on this day devoted to the rights of children, we must again report on the terrible violence to which they are subjected.
Two hundred and fifty million children are at work, thousands of children exploited, terrorized by war, if not dragooned, and we must also add the children in the Western world who suffer terrible abuse.
The conferences in Stockholm and Oslo gave an alarming review of the situation and its evolution. But over and above complete and unanimous condemnation, this day should also give us pause for thought.
Firstly at an institutional level, what should we think of those countries which have forgotten to ratify the UN convention on children's rights, which was adopted some seven years ago? These are sometimes the same countries that do not guarantee refugee children the security and protection which is essential. And in this regard, we should once again deplore the fact that the European Union has not always included in its treaties the rights of children.
Secondly, we should reflect on the place we reserve for children within our society. Democracy and development ought to have led to more education and a prolongation of the duration of schooling. But the opposite is the case: throughout the world, children are wandering the streets, are put to work and even sexually exploited. By the same token, now that progress in child psychology has explained to us their emotional and intellectual needs, how can we accept that there are more and more children who are abused, especially within their own families. And in addition, children have nowadays become the privileged target of shopkeepers. They are taken hostage to sell the products destined for them, of course, but also to sell anything and everything. We have entered the era of the child as an object.
What is required for our society to regard the child as a person in his or her own right, to whom it is our duty to convey a sense of humanity, happiness and hope?
Madam President, Mr Commissioner, on behalf of my group may I express my pleasure in the fact that there has been such a general and clear consensus in this House about the role and rights of children. I can say on behalf of my group that we fully support the contents of Conclusions 1-9 of the amendment motion.
As a German delegate I must unfortunately add an appeal to the Bundestag and Federal Government for them at long last to repeal the abstention pertaining in the Federal Republic from the UN Children's Convention, and thereby to create the conditions necessary for the harsh treatment of families and children generally found in expulsion cases to lose its legal sanction. The way it treats children and children's rights demonstrates whether a society thinks might is right, or whether by its treatment of weaker members it shows the right of its might.
That must also apply, of course, to children in the Clovis Nursery, to which a child of one of my assistants belongs.
Mr President, a few days ago an eight-year-old child was brutally raped, then beaten and finally burnt; his remains were scattered around. Three people were responsible for the crime, with instincts more bestial than human; three people who hid their baseness and perversion behind a facade of social respectability. This is the latest in a series of episodes involving child victims, and torturers and their accomplices, whole families or isolated individuals or groups of senseless people.
What is striking is the climate of social conspiracy that surrounds these episodes and the fact that they only come to light after something irreparable happens. Skilled psychologists, famous sociologists and eminent MPs try to convince us that this is not happening to any greater degree than in the past, but we just hear about it more through the media; however, this is a pitiful and awful lie as so many cases of violence to minors have never taken place in other periods of history. The ideological assumption made by the left that any message relating to sexual issues, even the most contorted, has a right to exist has proved tragically wrong because not all those who receive it have the same cultural and social defences and not everyone has the same capacity to control their own instinctive impulses. All the falsely progressive legislators who would have liked to free sexuality from the chains of hypocrisy have not only freed absolutely nothing, but as sexuality has taken on different but fundamentally similar expressions in all eras, they have only managed to ensure that the weakest individuals with limited inhibitions consider sex to be a consumer good to be obtained at all costs, even with money and violence.
The Press in Slovakia
Mr von Habsburg, you received congratulations yesterday, but I believe it is your birthday today, and that gives me the opportunity to congratulate you once more most sincerely.
Thank you very much Madam President. I am very pleased to be able to bring you good news on this day, for once. We have just received a communique about our resolution concerning the Slovak Government's measures against the Slovak press. The Slovak Parliament has resolved largely to reject these measures or so to rephrase them, that we have the impression that a real battle for press freedom in Slovakia has been won here.
This is of great significance because it shows yet again that, if one really confronts a matter, one is successful. That is our good fortune, because the Slovaks are one of the most likeable races in Europe. They are good people who have suffered a great deal throughout their history, and yet still believe in their faith and their homeland. Today they have a Prime Minister who follows a most unfortunate policy and, particularly with regard to minorities, behaves in a manner which we cannot in any way countenance. That is why Slovakia has fallen behind in its negotiations with the European Union, although things would doubtless have gone better under a better Prime Minister.
This development at least shows that we are progressing in the right direction, and we can say that we no longer need this resolution. As a result of our experience with Mr Meciar, however, we should restore the matter at once, were the Parliament's resolution not to be obeyed. Let that be sign of good faith on our part. At the same time, it should be a signal to the Slovak people that if policies which accord with our standards are followed there, the door to European Union stands wide open for Slovakia. As a result, at least speaking on behalf of the first signatory sitting next to me, my son, may I say that we withdraw this resolution, but with the thought that should Mr Meciar not abide by his parliament's resolution, our resolution will be reintroduced in December.
Madam President, according to my information, the situation, unfortunately, is not as good as Mr von Habsburg has said. Only one committee in the Slovakian Parliament has proposed modifying the suggested increase in the threshold rate of VAT to 23 % The rest of the Parliament would appear to be intent on voting tomorrow on the 23 %. So, unfortunately, the optimism is premature. I intend to withhold my proposal because it is important that we bring pressure to bear as the elections approach. Journalists in the country are very anxious. The government party could and should do something but so far we have heard nothing. The formal decision in parliament has not changed things. Therefore, I will withhold my resolution.
At the same time, I wish to ask the Commissioner if, in the light of the recent memorandum on the language situation, she thinks that the government's proposal to do nothing has taken Slovakia nearer to fulfilling European Union membership criteria. We know that there is now a very precise language law at state level but only constitutional references for the situation of the different minorities.
Madam President, I would like to agree with Mrs Thors, because, according to the information which I was given very recently by the Chair of the Slovakian delegation, it does not amount to much more than what Mrs Thors explained just now. It is therefore by no means certain that the Slovakian Parliament will reject the proposal to increase VAT on publications. We must point out therefore that this is a form of tax which will lead to fewer newspapers and magazines being read - as all taxes are regulatory, after all -, and this is an extremely serious situation, not only with respect to freedom of the press, but also democracy. Now I have to say that I have some difficulty, as our own Bureau of Parliament has just decided to impose all manner of restrictions on journalists. You might almost being to think that it is a case of the pot calling the kettle black, but still, I would like to stress that what is happening in Slovakia is unacceptable, and that what is happening here is also unacceptable.
Madam President, whilst I do not entirely share the views of Mr von Habsburg, on this his birthday, as far as all aspects of his speech are concerned, I do agree entirely with his statement that we have had good news today. I believe this is information which, as I understand it, comes from European sources and suggests to us that we should be sending a positive response as a result of this action by Slovakia. We should be well advised not to put this resolution to a vote today. On behalf of my group I should like to withdraw our signature from this joint motion. If it does come to a vote, we in the Socialist Group will act accordingly. I am very pleased that the matter has taken this turn. It is a sign that in a country such as Slovakia, too, there can be developments in mutual relations in the most positive sense. I do not think we should endanger that and have a detrimental influence on events by adopting positions which we are unable to alter at a later stage. I should ask, therefore, for us to proceed accordingly.
Madam President, I can only agree with the previous speaker. I am almost embarrassed to face Mrs Thors, because I always thought I was the hardliner here, and now she is clearly a harder hardliner than I am. I think it is good news which we have just received and we should bear in mind the fact that the full delegation will be meeting next week with the Slovaks. Having had good news we now hope that it proves to be true and that the delegation will get the opportunity over the next few weeks to debate it. I also think we should reserve our position to return even more firmly to this point next month, should the news prove not to be true. On this occasion, however, I should like to say on behalf of my group that we shall withhold our signatures and also vote accordingly.
Agrarian reform in the Philippines
Madam President, Mr Commissioner, ladies and gentlemen, it is interesting to see what is taking place out in the Philippines. There is a Ministry of Land Reform - the European Union has participated since 1986 in this programme to the tune of tens of millions - yet the local Minister has nothing better to do than to redistribute back to large landowners land already given to the farmers. Simultaneously one of the farmers' leaders, one Romeo Cortez, and Gaudencio Devaras, chairman of a community, have been kidnapped by the military. The farmers were successful in using a hunger strike to get President Ramos to return the land to them on this occasion. We must press the Commission to demand coherent policies in the Philippines. I can tell you from my own experience working with landless farmers in Brazil, that a country can very quickly deteriorate in this way, or even be driven into civil war. We can see that in Columbia. Such conflicts are very vicious and we must insist that, if we are to participate with money, an end is put to this situation.
Madam President, there is, unfortunately, a long history of struggle for the redistribution of land to the poor and landless in the Philippines but its bitterness has not diminished over recent years. The fact that the European Union has devoted very considerable funds to enable the comprehensive land reform bill to be carried out underlines the importance which we have put upon it.
Unfortunately, however, there have been serious setbacks to its implementation and the recent strike by 20 farmers in Manilla over the return of land to a large landowner illustrates this. This, however, is only one of the cases of land being distributed and then returned to a former owner.
Another matter of deep concern is the disappearance of leaders of the people, R. Cortez and G. de Varez, which shows that there are forces which are prepared to use violence and prevent land reform. There are also reports of torture.
This resolution is an appeal to President Ramos and his government fully to maintain the policy of land reform against all opposition and to ensure also that these disappearances are fully investigated. All these acts should be stopped and every effort by the government should be made to counter them and those responsible should, if possible, be brought to book.
This resolution further calls on the President and his government to take action on other issues. We are against capital punishment and we hope that the sentences of death imposed on certain people at the present time will be commuted. The European Parliament has been deeply concerned to support democratic development in the Philippines over the years and we very much hope that our resolution today will be taken very seriously.
The debate is closed.
The vote will take place at 5.30 p.m.
Malaysia
Madam President, recently another ten political activists were arrested in Malaysia on account of their Islamic convictions, and specifically on the basis of the lnternal Security Act. This is the umpteenth example of lack of respect for basic human rights in Malaysia. Experiences in Algeria and Egypt show that suppression is not the answer to differing religious beliefs.
The internal security law is a law which the Malaysian government clearly uses against every form of political opposition. This same government has made several promises to alter this rigorous law, but this never happened. At the end of last month big demonstrations had been organized by NGOs, including Amnesty International, to call for the abolition of the law. It goes without saying that we support this call, and I believe that a democratic state requires an independent legal system.
The Union, this Parliament and the Commission must, by mutual agreement, try to raise the recent arrests with Malaysia, perhaps in an ASEAN context, and to plead for their release or for fair trial.
Chittagong Hill Tracts
Madam President, the problem of the Chittagong Hill Tracts is not well known, however it concerns a large region which is relatively well populated; this is a region which, we could say, has been somewhat abandoned by the world, and in which for long years, perhaps thirty or forty, in fact since the partition of India after the war, a problem has existed which has never been confronted with the desired strength and will.
The first use of this resolution is, in my opinion, to address a friendly invitation to the government of Bangladesh to resolutely confront the problem in this region, to "get rid of it' to a certain extent by according real autonomy - autonomy and not independence - to the population in this part of its territory. These people have their own specific identity and traditions, and in resolving this issue, the government could perhaps devote itself more resolutely to other problems which affect its large country.
The conflict in the Chittagong Hill Tracts arose from the attempts of past governments to settle part of their expanding populations in the area in total disregard of the rights of the indigenous people, without respect for the autonomy which they once enjoyed. The resistance of these peoples and the brutal attempts of past Bangladeshi governments to crush this led to gross violations of human rights of which the non-combatants were frequently victims. Large numbers of the original population lost their lives and many of the survivors were forced to flee. Thousands still languish in camps.
The present government of Bangladesh, the Awami League Government, has, to its great credit, sought to achieve a peace agreement and the seventh round of the talks on this is set for 26 November. It is sad that the opposition parties in Bangladesh are opposing this because it offers the only real hope of bringing this terrible conflict to an end.
The basic cause of the problem is overpopulation in Bangladesh and the settlers often come from very poor families who hope for a better life. We recognize this problem. It is, however, totally unacceptable that the land rights of the indigenous population should not be fully recognized. Refugees must be allowed to return on terms which enable them to resettle, preferably those of the 20-point economic package. It is in the interest, not only of the indigenous peoples of this region, but all the peoples of Bangladesh that this conflict, costly in both resources and lives, should be settled and peace should be restored.
I appeal to this House to support the resolution and for the European Union and the Commission to do everything possible to monitor and to assist in the process.
Madam President, I should naturally like to thank the author, Mr Dupuis, and also Mr Newens, for the fact that they particularly mentioned settlement policy in this region. I think there is a big problem here, which is manifest not just in this area but in many. This is that the original inhabitants have a real right to their land; that is their culture, their life, the whole core of their existence, and just because they have no piece of paper to certify this current Bangladeshi law says that only those possessing such a piece of paper has a right to own land. In most cases those will be settlers who arrive later.
In 1947 there were about 10, 000 settlers there who had not originated directly from the Chittagong Hills Tracts. In 1977 there were about 100, 000, and today the number already runs into seven figures. It is clear from this that a huge policy is being pursued in this direction, such that we actually have to say that it conflicts with basic human rights and that we as the European Parliament, which invests a great deal in Bangladesh, have got to make a clear statement in support of the Jumma people 's rights.
Silvia Baraldini
Madam President, it is with heavy hearts that we again raise our voices in defence of the human rights of a political prisoner in the United States: the Italian and European citizen Silvia Baraldini, ailing in the penitentiary of Danbury, Connecticut, after having served fourteen and a half years of a 43-year sentence for a youthful association with a revolutionary Afro-American movement.
Her incrimination and sentencing did not indicate personal involvement in acts of violence leading to bloodshed. We read in the rejection of her appeal four months ago by the local Parole Board that she is supposed to have had foreseeable knowledge of the crimes being committed by her associations. Note, not 'knowledge' but 'foreseeable knowledge ' - a very peculiar notion indeed of guilt by our standards of justice.
It is not our intention here to criticize or interfere with the judicial system of the United States. The purpose of this resolution - the third in three years - is to ask our American friends to abide by the terms of an international treaty - the Strasbourg Convention on transfer of foreign detainees to their country of origin - a treaty that has been signed and ratified by Italy and the United States.
We do not ask for the freedom of Mrs Baraldini but for her transfer to an Italian jail where she could at least be visited by her 80-year-old mother. We ask for an act of compassion on humanitarian grounds. During her long detention she has been operated on twice for cancer of the uterus. Seven years ago she lost in tragic circumstances her sister, Marina - a highly-esteemed official in the European Communities in Brussels. Since last July her physical and psychological state has been deteriorating rapidly, while the rules and conditions regarding her incarceration are becoming stricter and more unbearable.
We ask the American authorities not to ignore, as they have done until now, the appeals and resolutions of this House, the mood and the emotions of Italian and European public opinion. The transfer of Mrs Baraldini to Italy would not only be an act of justice and humanity but also a great contribution to that transatlantic dialogue that has dominated our debates in this session of the European Parliament.
Madam President, Silvia Baraldini's case has now become a symbol in the fight for the assertion, at international level, of the most elementary principles of justice and freedom and respect for human rights.
With every day that passes, Silvia Baraldini's life is in greater danger owing to an absurd verdict and an absurdly long sentence and owing to terrible conditions of imprisonment and psychological pressure. With every day that passes without the problem of Silvia Baraldini's transfer to an Italian prison being resolved, the internal and international credibility of the United States and its legal system become more compromised.
The European Parliament is still drawing up the resolution that we are preparing to vote on the same request made in the past, a very simple request: that the Strasbourg Convention at least be applied so that Silvia Baraldini can return, even in prison, to her own country. We hope that the US political and judicial authorities respond to a request for justice that is receiving unanimous consent in Europe.
Madam President, everything has been said. It is not the first time we are dealing with the case of Silvia Baraldini in the Chamber of this Parliament. It is to be hoped that this time our position will have greater success than in the past. The new aspect is the extension of the prison sentence and the worsening of Silvia Baraldini's health: these are the aspects which, from the point of view of gravity, add to the arguments already recalled by Mr Manisco and Mr Vecchi.
For these reasons, on behalf of my group as well, I support the proposed resolution submitted by Mr Manisco.
Madam President, may I start by responding to the speeches on the rights of children, and by expressing how much the Commission agrees with this Parliament that abusing defenceless children is one of the most loathsome and reprehensible crimes, and that it needs to be combatted with all possible means. The Commission is also involved in the fight against this evil, and in particular in the fight against child trafficking and child abuse in accordance with the aide-mémoire which Mrs Gradin sent in September 1996. At the level of the Member States, the Council of Ministers of Justice and Home Affairs had as far back as 24 February 1994 given its approval to a joint action to fight human trafficking and the sexual exploitation of children.
In addition the Commission is presently investigating the possibilities of an European approach to the problem of missing children. Furthermore, the Commission is managing the so-called Stop programme, the joint action by the Ministers of Justice and Homel Affairs from 1996, for which over five years, ECU 6.5 million was made available to support people who are professionally responsible for, amongst other things, the fight against human trafficking and the sexual exploitation of children. This includes support programmes for judges, law enforcement offices, and social workers.
Then there is the Daphne initiative, on the basis of which ECU 3 million a year has been made available to assist nongovernmental and voluntary organizations in amongst combatting violence against children.
The Commission is also implementing the policy against child sex tourism. It is about to approve a statement concerning an action plan for the promotion of safe use of the Internet. This action plan will stimulate measures such as those proposing action against illegal material such as child pornography.
In its external policy, the European Commission will make an active contribution towards the more general problem of child labour. This is on the agenda of the 86th Session of the International Labour Conference in Geneva in June next year.
According to the International Labour Organization, included in extreme forms of child labour or the use, entrapment, or supplying of children for prostitution or pornographic display.
Finally, the external policy of the European Union includes programmes for the protection of human rights; in this context resources will also be made available to fight the sexual exploitation of children. Before closing the issue of child abuse, Madam President, I would like to give a quick response to several remarks which have been made this afternoon about the events in the Clovis crèche, where, as everyone knows, children of European Commission officials attend. I would like to emphasize first of all, that this case is undoubtedly regrettable, but that it is being investigated by the Belgian judicial authorities, and that a judicial inquiry was set up by the Public Prosecutor in Brussels in the middle of June this year, and the inquiry is still taking place.
Secondly I can report that on 14 November the Public Prosecutor made a statement to the press, in which he said that cooperation with the European Union on this inquiry is progressing well, and in which he pointed to the need for discretion whilst the inquiry is still being conducted, and that such discretion and reticence had been expressly sought by the parents of the children in question.
To conclude, the Commissioner responsible for personnel and administration has had a talk with the parents in question. I would like to correct the incorrect impression that the Commission would in any way be concealing a responsibility, which is not in the first instance the Commission's, particularly as it concerns such a delicate issue in which the Commission naturally feels most definitely involved.
Then the next topic discussed was press freedom in Slovakia. But let me first of all join this House in the warmest wishes to Mr von Habsburg on his 85th birthday, whom I also congratulate on behalf of the Commission, and I would like to add the wish that he be preserved for many more years for the European electorate; if I may put it like this.
Madam President, on the issue of the press in Slovakia different reports are clearly spreading at present concerning the fate of the Slovakian government's proposal to increase VAT on newspapers, amongst other things, from the low rate of 6 % to 23 %. I do not know the definite outcome, other than that it is presently being discussed in the Slovakian Parliament. I would like to agree wholeheartedly with the remarks made in this Parliament, and at this stage I would like limit myself to saying that there is nothing we can do other than tell the Slovakian Parliament and government that we would like to do everything possible to prevent doubt from emerging about the Slovakian government's efforts to protect fundamental human rights, such as freedom of speech and press freedom, that doubt might be sown about the Slovakian government's efforts to in any way ignore these principles which are highly represented in the European Union. With this we express the hope that the Slovakian Parliament will want to be in touch with the Slovakian association of publishers and with the Slovakian press before a definite decision is taken on this proposal.
I would also like to say toward Mr von Habsburg that in Agenda 2000 the Commission took a critical view of the political situation in Slovakia, but it did conclude that Slovakia should not form part of Europe, that Slovakia will not be assisted and supported as the Slovakian government is prepared to be serious about the principles of democracy. As far as this is concerned, Bratislava can count on our efforts and support. The Commission will continue to devote considerable attention to this issue, also in the context of the partner nariate agreements with Slovakia. I would finally like to express the hope that soon, Slovakia, too, will be included amongst those to whom, politically speaking, no criticism is due, when its the application for entry to the European Union is judged.
With regards to the situation in Malaysia - I believe Mr Bertens spoke about this - we would like to see the issues concerning the internal security law remain negotiable with the Malaysian government. But I should say this. As part of the discussion about Malaysia and the ASEAN countries, a question has been asked in this House about the extent to which our relationship with these countries is governed by human rights clauses, such as those we include in all our external agreements with third countries. Mr Bertens will know that the cooperation with ASEAN has been institutionalized around an agreement signed in 1980; it has been argued on numerous occasions that it should be updated, and should be adapted to present circumstances and relations with the ASEAN countries. This implies at the same time that a new agreement of this kind should contain such a human rights clause. Up until now it has not only been a problem to come to such an agreement from the ASEAN side, but also from the side of the European Council, as the problems in East Timor are still playing a part in this.
Madam President, I hope to be able to say that in the long term these obstacles can be removed, and that the problems will be solved. And I should add that until now we have not encountered any resistance from Malaysia when discussing these issues, nor when it concerned sensitive human rights issues.
Then there is the issue of Chittagong Hill Tracts in Bangladesh, Mr President. It seems that the present peace negotiations - there have been 6 rounds of talks since October last year - currently held under the presidency of the National Commission for the Chittagong Hill Tracts, have succeeded in bridging the gap between government's and the rebel leaders' positions. The European Commission is following the peace process in Dhaka very closely. Once the agreement has been signed, the Commission will consider supporting the implementation of the peace process, in consultation of course with all those closely involved. The government of Bangladesh appreciates the Union and other development partners' interest in supporting the peace process, and of course the offer of financial assistance for rehabilitation of repatriated refugees, and the reintegration of Bangladesh in Chittagong. Even so the government of Bangladesh has, in view of the sensitive nature of situation, asked the international donors to wait until the peace agreement is operational, and the situation has been stabilized. A minimum amount of political stability and sufficient security are of course necessary before we can see how reintegration and development can be stabilized and implemented.
Finally, Madam President, Silvia Baraldini's fate. It has been discussed a number of times in this House. We know that in fact we only say it is primarily a bilateral affair between the United States and Italy. On behalf of the Commission I agree with those who pointed out the fact that this seems to be a clear case where the Convention of Strasbourg should apply; this was also ratified by the United States and Italy. We would therefore appreciate its letter being complied with.
Madam President, I believe the Commissioner has forgotten to make a statement on the Philippines. At any rate, I heard nothing. I should like very much to have some information on the situation.
My apologies, Madam President, but having read the resolution I had understood that it was directed primarily at President Ramos and not at the European Commission in its request for support. That is why I had not prepared a response to this. But I would be quite happy to read through the resolution while the next matter is discussed to see if there is anything which gives good reason for the Commission to respond. But I dare not do so without preparing myself and being able to seek justification.
Thank you very much Mr Commissioner. I assume Mr Kreissl-Dörfler is in agreement with that.
The debate is closed.
The vote will take place at 5 p.m.
The next item is the joint debate on the following resolution motions:
(B4-0932/97) by Mrs Frutos Gama and Mrs García Arias, on behalf of the Group of the Party of European Socialists, on the flood disaster in the Autonomous Community of Extremadura autonomous region; -(B4-0957/97) by Mr Puerta and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the serious effects of the storm in Spain; -(B4-0991/97) by Mr Novo Belenguer and Mr González Triviño, on behalf of the Group of the European Radical Alliance, on the flooding in Badajoz; -(B4-0933/97) by Mr Miranda and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the serious effects of the storm in the Azores; -(B4-0981/97) by Mr Marinho and Mr Correia, on behalf of the Group of the Party of European Socialists, on the storms in the Azores; -(B4-0939/97) by Mr Miranda and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left on the serious consequences of the storm in Portugal; -(B4-0969/97) by Mr Azzolini and others, on behalf of the Group Union for Europe, on the storms in Portugal; -(B4-0983/97) by Mr Marinho and others, on behalf of the Group of the Party of European Socialists, on the storms and floods in southern Portugal; -(B4-0956/97) by Mr Capucho and others, on behalf of the Group of the European People's Party, on the recent floods in the regions of Extremadura (Spain), Alentejo (Portugal) and the Azores.
Spain
Madam President, once again, devastation caused by floods is the subject of a motion for a resolution in Parliament's topical and urgent debate. Storms in Spain and Portugal have again left a trail of deaths, injuries and missing persons in their wake. Whilst it is true that this type of disaster is in general difficult to avoid, it is no less true that the effects of these floods could have been less serious if certain measures had been taken in time.
It is no coincidence that disasters of this kind vent their fury on the most depressed areas of the European continent. Nevertheless, what happened in Melilla on Monday - when a 20, 000 cubic metre reservoir burst its banks - was the chronicle of a tragedy foretold. Nine deaths and 41 injured persons, as well as incalculable material losses, is the provisional toll of this disaster, which, far from being the product of fate is the result of pure negligence. At present, I do not wish to apportion blame, which in any case must be established by the Spanish authorities, but to use this opportunity, as both a Member of the European Parliament and a citizen of Melilla, to call on the European Commission to provide urgent aid for the families of the victims, for those who have totally or partially lost their homes or businesses, and - in short - for all those who in one form or another have suffered material losses.
Furthermore, I wish to urge the Commission to establish, in collaboration with the Spanish authorities, a rehabilitation plan for the areas affected by these disasters, and to make available the necessary funds for the reconstruction of infrastructure, housing and, in the case of Estremadura, the farming, stockbreeding and tourist facilities affected.
Finally, I wish to take advantage of this opportunity to call on the Commission to examine the possibility of revising Community environmental legislation with a view to ensuring that the obligatory environmental impact assessments are accompanied by an appraisal of the risks to the local population posed by operations affecting the environment. Disasters like the flooding in Estremadura and the flood in Melilla could undoubtedly be avoided if the Member States' authorities and the Commission put more effort into fulfilling one of their most important duties: guaranteeing the safety of all citizens.
The Azores
Madam President, Mr Commissioner, ladies and gentlemen, since our request at the partsession in Brussels on 4 November that Parliament send a message of sympathy to the people of Ribeira Quente, and our subsequent submission to the President of this House of an urgent draft resolution to take measures to alleviate the effects of the storms which have devastated the Azores; since that date, huge mainland areas of my country - the Alentejo, the Algarve, metropolitan Lisbon, Setubal and the Tagus Valley - have also been laid waste by devastating storms.
I regret that there are further deaths to be recorded. Madam President, ladies and gentlemen, the storms have left 41 people dead or unaccounted for in Portugal, apart from many injured. According to relatively modest estimates, the losses suffered by private individuals, public bodies and businesses amount to over 10 billion escudos. The tremendous human chain of solidarity between the people that immediately formed from one end of Portugal to the other, is something that deserves to be recorded and commended, and I would like to mention it in this House. I would also like to express similar sentiments to the local authorities and their services and to the fire brigade.
We are today applying to the Commission for financial support in addition to the existing instruments, with the object of mitigating the effects of the disaster and providing support to the people caught up in these human dramas. We are also requesting the Commission, and in my view this is the most important thing, to set up a system with the authorities in my country to provide financial and technical support and cooperation in technology and research to enable us to predict and prevent the recurrence of the devastating effects of storms which it is unfortunately beyond our powers to avoid.
Madam President, Mr Commissioner, once again, and within a relatively short space of time, the autonomous region of the Azores has been lashed by hurricane-force winds and torrential rain, which struck the region at dawn on 31 October, causing particular devastation in the parish of Ribeira Quente, in the district of Povoação.
I regret to say that, apart from massive material damage, which according to our information represents a cost of over five billion escudos, we have to mourn 29 dead. It is against the background of this sad fact that we wish to state the importance of introducing an article into the Amsterdam Treaty providing for the individual and specific treatment of the ultra-peripheral regions. The Commission should recognize the disadvantages and risks to which these citizens of the European Union are subject.
In that context, we appeal to the Commission to turn its attention to re-scheduling and reinforcing the financial resources already allocated to the recovery of the infrastructures which have been destroyed in the autonomous region of the Azores. The fact that these situations have repeated themselves leads us to state that, in future, the Regis initiative should contain an element designed to make it possible to deal with natural disasters.
Portugal
Madam President, ladies and gentlemen, I think the facts of these disasters have been related either by the press or by my colleagues who have spoken before me. Naturally, I do not propose to go over them again. I would merely like to put together three thoughts on the matter.
As we have already heard, these disasters happen in the most depressed areas of Europe, whether it be in the ultraperipheral region of the Azores, Estremadura in Spain or the Alentejo in Portugal. This shows that the European Union must go on supporting those areas. Certainly there may have been negligence, certainly there may have been errors in the planning and development of the areas, but the truth is that there are infrastructural deficiencies which we must make good.
Secondly, it is important that the Commission should provide material support, because that is another way of showing solidarity with the people involved. Solidarity on the part of the Commission will naturally strengthen the sense of being European and will make people feel there are other Europeans who stand with them in times of difficulty. This therefore is a matter not only of material but also of political importance, and if we may say so, of solidarity.
One final note. We consider - and my group has already pleaded this case here - that the Commission ought to have a response mechanism for these situations. This type of aid should be institutionalized, since it would make it possible to inspect the consequences of such disasters in situand also to take immediate measures to deal with them in conjunction with national governments.
Madam President, Mr Commissioner, the serious and dramatic situation caused by the floods to a greater or lesser extent all over Portugal justifies the use of Community funds.
We now need to know whether those funds will be coming out of monies already allocated to Portugal by rescheduling the present Community aid programme, or with new, additional sums provided by way of emergency relief, or again by increasing the budget and, for example amending the framework letter of the INTERREG II-C Community initiative, as has been requested in the Resolution of the European Parliament.
The question here is whether, in the light of the efforts expended by the Fire Brigade, Autonomous Authorities, municipal councils, police and military authorities in their response to the disaster, and prompt action by the Governments of the Republic and the Region, the Commission can make no better response than a restricted and academic view of the Community rules. People - and people are the reason why the Community project exists - will not accept it. The Commission cannot afford to forget this! In a disaster situation we cannot respond with technical rigidity, POs, QCAs, deflectors, PMs and other Community jargon initials. Common sense and goodwill are VITAL!
Spain/Portugal/The Azores
Madam President, I wish to express my sorrow at all the human and material losses caused by the disasters referred to in the motion. But I should like to refer especially to the floods that occurred in the Badajoz region on 6 November, causing 25 deaths and considerable material losses in the form of goods and equipment, housing and businesses. At the same time, however, I should like to underline the admirable solidarity that not only the authorities but the people of Estremadura, and the Spanish population as a whole, have shown in the face of this tragedy.
It is therefore only natural that the European Parliament should take part in this solidarity by calling for concrete action to rectify this terrible situation. There will be time later to draw up measures to ensure that disasters of this type do not reoccur, such as requiring all urban projects to be accompanied by impact assessments that take account of the possibility of flooding.
Madam President, the floods which have recently brought disaster to some regions, particularly in Portugal, are a cause for struggle and also food for thought on the policies we should follow. When 41 people have died in Portugal and 25 in Spain, our first words must be of distress at their loss, and of condolence with their families in their grief.
After that we must, out of respect for the survivors, restore their living and working conditions. It is to be hoped that the responsible national and Community organizations will provide the essential resources. We plead, as some of our colleagues have already pleaded, for immediate action and additional aid.
Finally, the grief we feel obliges us to reflect on the conditions that caused, or at any rate aggravated, the consequences of the storms. It has become clear that means of relief in times of disaster are insufficient, because they largely depend on voluntary action by citizens themselves. Apart from that, it is important that due attention should at last start being given to forms of territorial planning and development that recognize that you cannot fight against nature. On the contrary, nature should be preserved and made to serve mankind in a proper way.
Madam President, Commissioner, it is not possible to put a price on the human lives lost in disasters. And it is not simply a question of calling for economic aid to alleviate the effects of the disasters that are the subject of this motion for a resolution. It is also a question of fulfilling our duty of solidarity as citizens of Europe.
In Melilla, as in Estremadura and in Portugal, considerable human and material losses have been caused.
The European Commission and the local and national authorities cannot remain deaf to the appeals of Parliament - the voice of this disaster's victims, who are demanding solutions to their immediate problems. And words of condolence and solidarity will not suffice. A large number of people in Melilla have not only lost members of their families, but have been left without a home, or have seen their businesses and livelihoods destroyed. What can be more important than that?
Let us - at least, the Members of this Parliament - avoid entering into legal or political battles which do not fall within our area of competence. And let us avoid increasing, with our hesitancy, the despair of those who are calling on the public authorities - including the European authorities - for the material and technical aid with which, in all justice, they should immediately be provided.
Madam President, would you allow me to return to the previous topic on the Philippines, to tell Mr Kreissl-Dörfler that the Commission wants to have another look at the Philippine government's programme on agrarian reform, and also at the contribution for this at the next meeting between Union officials and Philippine experts which is to take place on 9 and 10 December. I do not want to prejudge its outcome, and on the other points mentioned in the resolution on which the Commission has asked its delegation in Manila for advice.
Madam President; now the matter of the disasters. May I start by expressing my sympathy on behalf of the European Commission for the victims of the recent floods in the Spanish Community of Estremadura, and to extend our sympathy to those who have become victims of the violent storms in southern Portugal and the Azores. The Commission expresses its deepest sympathy for the families of the victims. Madam President, as regards emergency aid for European citizens who have become victims of such disasters, the Commission would like to point out that no credits have been included in the budget for direct emergency aid measures within the European Union. And why? Because the budget authority for the second time has assigned the mention pro memoria the relevant budget item, B 4-300. For 1998 the budget authority has at this stage of the budget procedure agreed to cancel the relevant item from the budget; the approval procedure for this is still in operation.
With regard to structural aid the Portuguese government has informed the Commission about the damage these storms have inflicted on Portugal's agricultural infrastructure, and to the autonomous region of the Azores. The proposal submitted by the Portuguese Ministry of Agriculture is currently being investigated by the services of the Commission to see which financial sources can be applied to assist in the repair of the damaged agricultural infrastructure.
This is particularly important as, considering of the section EAGGF-orientation of the so-called Community framework for Portugal, no more credits are available for a possible augmentation of the agricultural measures of the operational programme for the areas hit by the storms.
With regard to the Azores, the Commission would like to point out that after the destruction in this area in December last year and January this year, it increased the operational programme for the Azores in July this year by ECU 26 million to offer a contribution to the repair of the damaged infrastructure.
As far as Spain is concerned, the Spanish government has also informed the Commission about the damage to its agricultural infrastructure, and the services of the Commission are investigating, in consultation with the Spanish authorities, how under the communal plan, assistance can be given to Spain to repair its infrastructure. With regard to Interreg II-C, the Commission would like to point out that this Community initiative is primarily aimed at controlling drought.
Madam President, I am sure that this was an oversight, but the Commissioner neglected to express his condolences to the victims of a disaster in another Spanish and European city: Melilla. Nor he did refer to the recent floods there.
Madam President, echoing what my colleague, Mr Hernández Mollar, just said, I should also like to hear what the Commissioner has to say about Melilla, which has also recently been the victim of a disaster that has hit the headlines throughout the media.
Madam President, I would be extremely glad to rectify that. It was an involuntary omission.
That surely makes the matter clear. The debate is closed. The vote will take place at 5.30 p.m., which is in two minutes.
Votes
Mr President, the Commission's action plan for the single market, backed by the von Wogau report, presents an extreme vision of an internal market with largely unified laws and taxation, without any internal borders, and a single currency, in other words a market in which the independence of nations has largely disappeared. Furthermore, this unified market would have relatively vague external limits, since it would have to respect the EU's commitment to a free world market.
The European Parliament's Committee on Civil Liberties had misgivings about the relentlessness of the European Commission in organizing mobility of the work-force between Member States, and in its opinion it wisely specifies that, of course, even if mobility can be encouraged, it is far from certain that people can be invited or forced to leave one Member State to go to another in order to find a job. But this nuance must have been held to endanger universal unification and was not included in the final report of Parliament.
The Amsterdam Council on 16 and 17 June welcomed this action plan. Of course it also suggested that priority measures must be selected, but did not say which ones, and approved the general objective which, it said, would require political support so as to hasten the adoption of legislative measures for implementation. Yet this position is surprising when we know that the action plan includes measures as radical as the installation within five years from now of a new system of VAT, based on the country of origin principle. There is even a staggering passage in the plan, where we discover that the Commission should be able to implement urgent measures against countries which do not meet their obligations by adopting sanctions if need be. The strengthening of the executive powers of the Commission will contribute to the reduction of delays in solving problems.
This action plan provides for both the obliteration of nations in the face of the internal market, and then the obliteration of the internal market in the face of the world market, and all of this is accompanied with the discretionary power of the Commission to make countries yield. In France and elsewhere there may be those in power who will subscribe to this, but I think that their people will one day ask them for an explanation.
The report contains a series of points that we absolutely cannot support. First of all, we do not believe that the Member States&#x02BC; value-added taxes have anything whatsoever to do with the European Union. Nor can we back general formulations aimed at reducing the taxation of work in order to promote employment or adjust the excise duties.
The report requires the establishment of three new European agencies and regulatory authorities for air safety, telecommunications and the approval of food additives and agricultural chemicals. Setting up centralistic authorities of this kind simply results in the production of more documents without leading to any appreciable change in the actual situation.
Furthermore, we definitely cannot back the proposal made in point 12 of the report. Creating a common currency for the European Union would also create permanent unemployment.
One thing leads to the other. When the internal market was about to be introduced, it was stated in the debate that the area of taxation would not under any circumstances be affected. Now it transpires that this area too is to become part of the EU&#x02BC;s regulatory framework, which according to the report is to include such things as harmonized rates of taxation and a standard rate of VAT.
I cannot back this. The nation states must have the freedom to determine for themselves at what level the rates of taxation are to be set; this is necessary in part in order to ensure that the public sector can apply the level that the citizens consider is appropriate in the state in question.
Nor can I agree to the content of point 12, which unilaterally embraces the single currency, since I do not believe that EMU is to the advantage of the EU&#x02BC;s citizens.
The internal market should have come into effect fully on 1 January 1993. This was not the case.
I agree with many of the criticisms made by the Commission, but note at the same time that this report clearly shows that the Member States are neither willing nor able to proceed so quickly. The report is a clear example that the proposals about the internal market are not keeping in step with the wishes of the Member States. The committee goes far beyond a mere free internal market by proposing harmonization of VAT legislation, common regulations for the taxation of capital and uniform regulations for the area of company law, introduction of the common currency and a common economic policy. This I cannot accept, and I have therefore voted no to the report.
The Danish Social Democrats have today voted for the von Wogau report, which deals with the effect and the effectiveness of theiInternal market. The report is in accordance with the thrust of the Commission&#x02BC;s report. The Danish Social Democrats views the report&#x02BC;s recommendations regarding lower tax on labour in order to promote employment as positive. This is in accordance with the tax reform that the Danish government was able to introduce in 1993, which subsequently created more jobs.
The report mentions a reduction in the VAT rates for small and medium-sized companies. The Danish Social Democrats do not agree with this position. The Danish Social Democrats believe that the route to a better employment situation must be through further investments and training of the European workforce. The trans-European network is cited in the report as an important element in the creation of an efficient infrastructure in the EC. The Danish Social Democrats regards this view as a positive one.
Langen report (A4-0350/97)
The implementing regulations governing the EU&#x02BC;s construction products directive are essential in order to allow for the application of the Directive&#x02BC;s regulations on labelling and standards for construction products. The Commission acknowledged in its report that it is a time-consuming task to draw up implementing regulations for the exceptionally large area in which construction products are used. The technical specifications that the materials need to satisfy are complex and vary considerably from one Member State to another.
The report acknowledged these problems, but nevertheless invites the Commission to reduce the time-frame for implementation as much as possible. I am absolutely in agreement with the committee and the rapporteur on this point. Construction products account for a very considerable part of the EU&#x02BC;s Internal Market, which is not yet free from barriers to trade. Faster implementation of the directive also requires flexibility and goodwill on the part of the Member States. This fact is underlined in the report, and I am pleased to be able to give it my full support.
That concludes the votes .
Asylum, immigration and external border crossing (Odysseus programme)
The next item is the report (A4-0366/97) by Mrs Zimmermann, on behalf of the Committee on Civil Liberties and Internal Affairs, on the proposal for a Council Decision on a joint action adopted by the Council introducing a programme of training, exchanges and cooperation in the fields of asylum, immigration and crossing of external borders (Odysseus programme) (COM(97)364-9980/97 - C4-0427/97-97/0909(CNS)).
Mr President, ladies and gentlemen, the granting of asylum to political refugees, the acceptance of citizens from former colonies and the reception of people on telling humanitarian grounds are among the tasks which the European Union has undertaken since the Second World War. Since 1989 this range of tasks has received a new dimension, because large numbers of people have been arriving in western Europe from central and eastern european countries and the states of the former Soviet Union for economic reasons.
Political action is urgently required. The governments of Member States of the European Union have raised asylum, immigration and border trespass to the status of subjects of special common interest. Member States are convinced that requirements in this field can only be met effectively and sensibly by joint action. Although there is consensus on this, Member States are hesitant about relinquishing authority to the European Union, despite the many statements about it.
Previous agreements, particularly the Dublin Agreement, can only be looked on as a first, small step. Major effort and the will to find a common solution are necessary in order to fulfill the ambitious aims of the Treaty of Amsterdam, which provides in the medium term for the so-called communalization of the subjects involved.
This common measure which lies before us can be viewed, therefore, as a sign that the Council and Commission are prepared to undertake further efforts in this direction. For this they can be sure of the support of the European Parliament, which, despite the late consultation and short time for processing the matter, has been able to produce a complete and comprehensive report on the Odysseus programme.
It is important to us that Parliament's opinion is particularly represented at the Luxembourg summit and can be included in it. It has based its views on the relevant Maastricht Treaty decisions concerning the European Union, but has always born the provisions of the Treaty of Amsterdam in mind. The European Parliament, therefore, would value being kept informed in detail on the progress of Odysseus, particularly where one year plans are concerned.
It should also be possible for a list of priorities to be circulated, so that its items can be included in the one year plan. The Odysseus programme sets new standards of cooperation between Member States regarding asylum, immigration and exterior border trespass. The laws and procedures continue to be very varied. The aim of Odysseus is to bring them closer together. It is not the intention, however, for Member States to be brought closer by means of unified legislation, but by learning from one another by example. That will take place at the level of the officials who have to implement the regulations. They will not just become better informed by means of the projects sponsored by Odysseus, but will also learn how other Member States solve certain problems. It is valuable, for instance, to learn about the laws in different countries on uniting families. This can make clear that there are many valid solutions to one particular problem.
I am assuming, therefore, that acceptance of the European Union's existing legislation in these fields will spread after the training of supporters within the Odysseus programme.
Participants in the projects will then have knowledge available for use during the communication phase. I would expressly ask Member States to use this opportunity. It is much to be welcomed that countries applying for EU membership can also participate in the programme. In this way they will be given specific programme information about the institutional systems as well as the legal and administrative systems of participating Member States. This will, on the one hand, lead them closer to the standards of the Union, and, on the other, make cooperation with them in these areas much easier.
The regulations in Member States for data protection must be safeguarded in the practical application of the programme. Only anonymous case histories taken from routine experience should be used in training exercises. Officials taking part in exchange visits who come into contact with original documents must be bound to secrecy about their contents.
The Odysseus programme is based on experience gained from pilot projects in the Sherlock programme, which is now to be integrated into it. During its five year duration further useful experience will be gained, and this is to find constant reflection in the one year planning. Not only will Odysseus gain special value from this, but Odysseus and the common measure for protection of refugees also show that policies in these fields do not have to mean the destruction of Fortress Europe. On the contrary, these projects mean there is a chance for officials to see once again that there is a human element to their decisions. They bear just as much responsibility as any politician for seeing that people entering the European Union for political, economic or other motives are treated in a manner worthy of human beings.
In the one year planning, therefore, the Commission should ensure provision for training, exchanges, research - not just in technical matters - and the checking of forged papers. Theoretical subjects, such as the rights of persons affected by administrative acts to information, legal advice and family unification, as well as, most especially, the rights of minors, must be covered. Certain NGOs have gained special expertise in this, and that should also be utilized as part of Odysseus. It is important, therefore, for ONACR and other inter-state institutions such as the International Organization for Migration to be encouraged to participate in these projects. Europe sees itself as the cradle of human rights. It also bears great international responsibility for refugees' rights.
Odysseus is a programme that can play apart in allowing Europe to live up to these responsibilities.
Mr President, I should like to congratulate Mrs Zimmermann on this excellent report, which was enriched by the collaboration of all the political groups, and whose subject, moreover, is an excellent programme: the Odysseus programme of training, exchanges and cooperation in the field of asylum, immigration and crossing of external borders.
For someone like me, who lives in a border area - to be precise, the city of Melilla, which we have just been talking about, and which is on Spain and Europe's border with Morocco - and who witnesses daily the problems caused by immigration from the countries of North and Sub-Saharan Africa, the Odysseus programme is undoubtedly of particular interest.
However, the first thing that I should like to say to Mrs Zimmermann is that immigrants are not criminals. I therefore believe that it is wrong to talk about "combatting' immigration, and "combatting' the entry and residence of immigrants. It would be better, in my view, to refer to legal or administrative measures, and leave talk of "combatting' for those members of criminal organizations who use and abuse human beings, charging them money to transport them to our borders and advising them to destroy their identity documents in order to put themselves in an illegal situation and thereby prevent or hinder their expulsion from Community territory.
It is therefore highly important to train officials in this field. In my view, this training should encompass three things: firstly, technical and professional training to enhance their knowledge of all the regulations governing immigration; secondly, provision of the necessary material resources to enable them to perform their functions in border areas with total assurance and effectiveness; and, thirdly, ensuring the ability to settle cases with sufficient flexibility to avoid delaying the resolution of waiting situations, which can give rise to breakdowns in reception centres, or require humanitarian assistance - which, with the resources of local or national authorities alone, it is not possible to provide with the dignity that everyone deserves - and which can also give rise to undesirable racist or xenophobic attitudes if they are prolonged. For example, human tragedies are being produced on an almost daily basis in the South of Spain, in which the victims are North African migrants trying to enter Europe who sadly die in the attempt.
This programme must facilitate cooperation between not only officials, but also private organizations operating in this field. Borders are not desirable, but they are necessary. There is therefore also a need to avoid adopting a populist stance towards this urgent problem.
I therefore believe that the proposed exchange of experience between officials, which have the difficult job of working in a field in which it is necessary to know how to combine humanitarian considerations with the application of the frigid regulations governing the different aspects of immigration, is very important.
And I shall not conclude, Mr President, without underlining the responsibilities of third countries that a share a border with the Union, which must abide by the agreements on this subject that they have signed with the Member States.
Mr President, first of all I would like to make it clear that our group will support this proposal. It is good, given improved cooperation. We also believe that the emphasis made by the committee is important, i.e. that the cooperation must expand and reinforce, and not merely maintain, what is already in place.
At the same time, cooperation is to be developed with respect for the individuals&#x02BC; integrity. We must ensure that things do not occur for experimental purposes that we would not accept in other circumstances, e.g. the transfer of data in connection with Europol.
I would like this programme to be able to lend weight to the cooperation with the applicant states. I am therefore pleased that Commissioner van den Broek is in place. We have a huge amount to gain - that is to say mankind has a huge amount to gain - from a reduction in the suffering that currently exists in the refugee camps in these countries. I am thinking especially of one camp in Lithuania which has been noted by numerous humanitarian organizations. There are a thousand refugees there waiting to be dealt with in some way.
I hope that this programme will quickly be able to support the cooperation between EU countries and Lithuania in order to expedite their handling of the refugee issue. People who would like to return to their countries of origin are not being permitted to do so because the administration does not even sort this out. I therefore hope that Lithuania will be given priority, and appeal to the Commission to arrange this.
I am also hoping for major participation from those Nordic countries that are outside the EU but participate in the Nordic customs union. It is my understanding that article 10 of the proposal makes this possible. The improved cooperation must also include them. Otherwise, perhaps we are forfeiting our Nordic customs union.
At the same time, I would like to address a question to us all. This week we have discussed several programmes of this type, e.g. Fiscalis, Karolus, etc. Do we always need an exchange programme in order to bring about the improved cooperation to which we have committed ourselves politically and judicially?
I also want us to revise the question of administrative effectiveness, so that we have more horizontal rules for those provisions that are needed for financial control. But we do not always need to have them in detail in every single programme, as is currently the case, in order actually to comply with the Commission&#x02BC;s catchphrase less but better . In conclusion, I would like to point out that there is, therefore, a need for further horizontal regulations for financial control.
Mr President, the Odysseus programme aims to promote unequivocal implementation of the European asylum and immigration policy by training and better cooperation between national public services. More expertise, cooperation and uniformity are fine in principle, but unfortunately the treaties, resolutions and other instruments which have given shape to European asylum law over the past few years, not infrequently constitute a violation of the Geneva refugee treaty and of the European Treaty on Human Rights - international treaties the Member States are bound by.
Better implementation of this substandard asylum policy is not by definition in the interest of refugees. And that is why my group has mixed feelings about Odysseus. Still it has to be said that the amendments in Mrs Zimmerman's report are generally aimed in the right direction. I hope that the Odysseus training schemes which will inform the civil servants in the Member States on the rights and responsibilities of the asylum seeker, will not ignore the contents of the asylum agreement or the relevant EVRM decrees, and that not only the restrictive interpretation of this by the European Union and its Member States will be an opportunity, but also the interpretation itself. The European Union shows shamefully little interest in this guardian of the refugee policy; the Treaty of Amsterdam protocol was ample proof of this.
The Odysseus programme includes training in recognizing false documents, and I have a question about this for Commissioner van de Broek. IS Odysseus going to tell the civil servants concerned that if asylum seekers have false papers, this will not mean that they cannot be genuine refugees? And is Odysseus also going to make this clear to the civil servants which Member States are increasingly posting at the airports of the countries of origin of asylum seekers, as extended forward border posts of fortress Europe?
Then there is the cooperation with the candidate Member States. It is fine that the candidate Member States are also able to participate in the Odysseus programme. But there is a big risk that the EU partners will merely teach them how to act better as a cordon sanitaire for us. My fellow group member Claudia Roth visited three Polish detention centres last year, and spoke to 122 detainees refugees some of whom had been returned by Germany. All 122 assumed that they were awaiting a decision about their application for asylum. But in reality only six applications were being considered. The Polish document which the others had signed, was not as they thought, an application for asylum. And we think of this country as a safe third country. If Odysseus will contribute to improved knowledge of the refugee treaty in Poland, I will be in favour of it. But something tells me that this is not the principal aim of Odysseus.
Mr President, some surprises first of all. Firstly, in a text which deals with border crossing - external borders are understood, because in this situation internal borders should already have completely disappeared - the word Schengen is never mentioned.
We should recognize that what is bothering us is not directly linked with this agreement, but the agreement is however the point of reference at the moment in Europe, especially as regards the movement of people.
The second element which worries me and annoys me even more is the fact that in the great freedom of movement for capital, goods and individuals, it is human beings who seem to be paying most dearly. It only takes a few seconds, even a couple of milli-seconds for a million dollars to pass from the bank in Stockholm to Sydney.
To go from Algiers to Paris, it will be necessary to go to the consulate a number of times, queue up and quite probably have your request refused after several weeks of fruitless effort. It is this which should remain at the forefront of our minds, and the main merit of this report, at least for me, is to force us to reflect on and debate basic freedoms again.
If only here in the Parliament a large majority would mobilize to help ensure that these freedoms are protected, and if only the action of countries and governments were better coordinated, it will happen, and we will vote on it, of course we will be happy to vote on it, and, by the way I would also like to congratulate Mrs Zimmermann. But it is here at home in our own countries where the battle will be hard. Everyone knows the long road down which we will need to steer our own very sensitive administrations, which are prisoners to routine, and our civil servants who are often badly informed and constantly under pressure from their hierarchy to be the ones to prevent entry.
This is true for the Member States and may be even more so for those now seeking entry, whose administrations for decades have used the vast majority of their time mainly to prevent their citizens from moving.
As far as this report goes, with the exception of some clawed dragons with poisonous tongues - that was lucky, they are not here - of course a large majority will mobilize to ensure that these elements become properly coordinated and that we can do our work properly, but we must be aware that this is a long term undertaking. This is the very beginning of a battle which we will have to lead in our own countries.
Mr President, before I go into Mrs Zimmerman's report I would like to say that I am pleased to be able to speak to her in our mother tongue, Dutch. Her report deals with an interesting and necessary programme. The ultimate aim of the programme is multi annual cooperation between the Member States' government services on asylum and immigration. To this end, training, exchange of civil servants and studies, and investigation are proposed.
This is something we can fully support. Cooperation in these areas between Member States has become necessary since the single market without internal borders has come into being. In addition it is desirable for people working in this field to have a better understanding of each other's and the European Union's regulations. Only too often problems arise out of mutual misunderstanding of each other's legislation, or because national civil servants do not understand the Commission officials. By stimulating training and exchanges of this kind through this programme, the Union is investing sensibly in its future. As far as the future is concerned: I am very pleased that the aspiring members of Union will also be involved in this programme. This strikes me as extremely important.
The report contains a lack of clarity which I would like to point out to Commissioner van den Broek and the rapporteur. In Amendment No 31 the European Parliament, without having been asked, augments the autonomy of the Commission in relation to the Council by increasing the said sum. At the same time the European Parliament restricts the autonomy of the Commission with Amendment Nos 15 and 17. Whereas the Commission has phrased the substantive elements on which action is to be based, fairly loosely, this Parliament has curtailed these with its additions. What is the Commission's position on this?
Finally, I would like to say that I think it is rather indelicate that the European Parliament in Amendment No 9 on article 1 is already referring to the decrees from the Treaty of Amsterdam, and is asking the Council to take these into consideration, whilst this treaty has not even been ratified by the various national parliaments in the Member States. It strikes me as an undemocratic attitude, and that we are running a bit ahead of ourselves, it seems to me.
Mr President, ladies and gentlemen, Mrs Zimmermann has very profoundly explained the position o f Parliament on this common measure, so that I have no need to detail the views of the European Parliament on the Odysseus programme. I shall concentrate, therefore, on looking at the question of asylum, immigration and security of external borders from a different point of view.
The European Union is a citizens' rights union. That is how we always describe it in the insider circle which meets here tonight. And so it should be. The European Union should also, therefore, guarantee the right to asylum, unified at the highest possible level for validity in all Member States. That means, though, that asylum law in the European Union has to be unified, i.e., it has to be communized. The Amsterdam treaty provided for this over a five year period. A unanimous Council decision blocked this, however, in the form of the so-called permanent national reservation, Mr President of the Council, but nevertheless, one is on the way to communizing the laws on asylum.
The same applies to immigration policy. You may ask what asylum and immigration have to do with one another. If civil rights are to be guaranteed, and if victims of political persecution are to be guaranteed asylum, so that applications for asylum can be made in the European Union, then the European Union must declare what differentiates the politically persecuted applying for asylum from the immigrant who is not politically persecuted and must not be given the opportunity, or forced, to use asylum as a key to gaining entrance. If we want to avoid undermining asylum rights because of a lack of acceptance, with citizens of the European Union thinking that asylum seekers actually do not want asylum, but just the chance to immigrate, then we must have an immigration law to protect asylum law, and it should if possible not be split down into fifteen parts, but unified.
Finally, if this is to function within the European Union, we need qualified security of the European Union's external borders, whose internal borders have already disappeared. I have had an opportunity of observing the Italian External Border Security Service, which is very keen and highly qualified. I looked at the Border Security element of the Italian Coastguard in the Bay of Naples. They are all excellent officers and I asked them what they saw as their status there. They stared at me, not having understood my question. I then asked if they were Italian or European officials - of course they are Italian: green, white and red.
Their reply was that they had nothing to do with Europe. But that is not true. Since Italy became a full Schengen Member, and the borders between Austria, Italy, and Germany were thrown open, we have been aware that well organized gangs of human smugglers - this happened only yesterday - land ships on the Italian coast - yesterday it seems to have been with 800 Kurds on board whose objective was not Italy, but other European Union states. What is the significance of this for the other countries in the European Union? It means that the Italian external border has become the German border, that it is also the Swedish border, and the French border, or that the border between Finland and Russia is now Italy's border, because anyone entering the European Union has freedom of movement, once he has been accepted by any Member State.
We have a varying structure for external border defence in each of the States, however. In the long term that cannot function. We need unification of the external border defences. Mrs Zimmermann made mention of this in her report. The Odysseus programme for the training of individual national state officials is one important point, because the individual official, such as a Fin, must understand the significance of his job to his Italian colleague, and vice versa. In the final event, however, it will be of no avail if we do not take communizing steps in those areas where the European Union does not need increasing cooperation between states, but its own European laws. It is at this point that essential national interests are touched on. This is why Mrs Zimmermann's point, about harmonization being unavoidable as a sort of follow-up to training, is one of the central messages that Parliament must communicate in this declaration.
Mr Schulz, I did not interrupt you in a speech which was distinguished by its brilliance and I allowed you to exceed your time. But I did not interrupt you for another reason also: you must be aware that I particularly appreciate the fact that almost all the colleagues in the Chamber at this time are among those I see regularly whenever I am in the chair. These are things we should appreciate and I must say that, personally, I appreciate them very much.
Mr President, ladies and gentlemen, the report talks first about amalgamating the Odysseus and Sherlock programmes. Amalgamating Odysseus with Sherlock is certainly extremely difficult, even with the help of gene technology, which is why I - though a fan of English detective novels - must talk about Odysseus. For we are actually on an odyssey as far as asylum law in the European Union is concerned. I think, however, that Mrs Zimmermann has pointed out the right path, not just in her speech, but in her excellent report.
I think it really is necessary to ensure that asylum law is maintained by the training of officers. This asylum law can only be kept alive when its massive abuse and when illegal immigration are reduced and ended. For that reason it is very important - and this does occur to some extent on our external borders - that we take measures to lay down security criteria for internal security, just as currency criteria are laid down for currency policy. Austria is an example of where the mistake was made of joining first, and then undertaking the harmonization procedures which are now in hand.
For that reason we should, with the future membership of central and eastern European states in mind, lay particular emphasis on including these states right from the beginning in the training programmes. These states are in the process of picking up Community standards with great effort, particularly in the field of internal and legislative policy, but obviously they have some catching up to do. That is why it should be our priority in this long-term project.
We must see to it that within the European Union we come to look upon ourselves as a single unit - Mr Schulz expressed that very well. Spain really does border on Russia. Looked at in this way it is typical that a member from the southernmost country, Spain, spoke on behalf of our group, and I am a representative of the current eastern border. We should ponder on whether we can in the long term leave the security of our external borders to the most Southerly or the most Easterly states, or if we should not arrive here at communal measures such as, for example, a European Border Protection Service, which would take on and Europeanize the positive experience of perhaps the German Federal Border Guard.
And so I believe that Odysseus could be a first step in the right direction, and I should like to join in the proposal by Mr Schulz that we must come to the next phase of European, Community measures.
Madam President, the multi annual Odysseus programme is aimed primarily at improving practical cooperation between those who are engaged in border control, asylum and immigration policy in our Member States. Effective border control and immigration policy is to a certain extent determined by the ability to handle different types of documents. That is why initiatives to improve the ability to detect false documents are included in the programme.
In response to Mrs van Dijk's question, it is impossible to generalize that the moment a false document is detected, it would make the asylum application redundant. I dare not make a generalization about this, as of course asylum policy, too, has to be implemented and applied to each individual case.
The existing Sherlock programme concerned with false or falsified documents will therefore be incorporated in its entirety in the Odysseus programme. The initiative is based on a number of successful trial projects which the Commission carried out in 1996. This involved primarily extra training and exchange programmes for civil servants in the Member States. During the evaluation of the projects it transpired that this kind of practical cooperation is at least as important as the more closely attuning of rules to one another.
This is not only the case for the fifteen Member States between themselves, but also for the new European democracies. These experiences largely determined the programme. Odysseus will run for five years and has a budget of ECU 14 million, which includes the five million already set aside for the Sherlock programme.
The Luxembourg Presidency has submitted the Odysseus programme to the European Parliament for consultation. The honourable Member of Parliament Mrs Zimmerman highlighted a few crucial issues in her report, and I would like to go into some of these a bit further.
As far as request 12 is concerned, I fully agree that a phrase should be added to article 7 of the proposal which explicitly mentions frontier-running. The Commission also agrees that article 9 has to be worked out further to show that is it our aim to improve knowledge of the institutional, judicial and administrative system of our Member States.
The report also contains a number of editorial adjustments which make it clearer which activities, according to our proposal, fall under our programme. These can incorporated straight away.
At the same time, Mrs Zimmerman's report suggests that referral should be made to the Treaty of Amsterdam. In that case - and this has been said - it has to be clear that the new Treaty has not yet come into effect. I am, for that matter, prepared to bring up this issue in the Council of Ministers.
To conclude I would like to thank the Committee on Legal Affairs and Citizens' Rights and in particular the rapporteur for the excellent work they have done. It is clear now that during further consultation with the Council, the proposal will be able to depend on major support from the European Parliament.
Thank you very much, Commissioner van den Broek.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Future of the ESF
The next item is the report (A4-0327/97) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, concerning the future of the European Social Fund.
Madam President, Mr Commissioner, ladies and gentlemen, although the social fund legislation does not expire until 1991, preparations for the new regulations are already running at full speed. The Commission has declared that it will present proposals in January, perhaps even December. If we want the Commission to know at the outset of their deliberations what this House expects from a new regulation, then we must say so now, and not only in December or January. This is why the Committee on Social Affairs and my group have been urging a debate on this initiative report today, and I must say I am really happy that we have achieved this together, despite all the technical difficulties we have encountered.
Here and now we are concerned not with the existence or otherwise of the European social fund. The fund is not available for allocation, but we are concerned with altering the fund to meet changes in the employment market, and also to create procedural simplifications. This is not a matter of basic reform, but rather of a revision of the social fund. The most important points are, first, we want to maintain horizontal support by the social fund. That is very important. But we also want to give more financial support than previously to those regions where unemployment is particularly high.
Secondly, we are also appealing for a common horizontal objective in place of objectives 3 and 4, i.e., in order to simplify planning and administration we want to amalgamate measures for combatting unemployment and measures for a preventive employment policy, in other words to amalgamate measures on behalf of people threatened with unemployment. Thirdly, we want above all to hold onto the twin aims of the Social fund, that is, we want in future by means of market-oriented qualifications to improve at short notice the employment opportunities for the unemployed and those threatened by unemployment.
But we also want to give precise aid to those people - and this is very important - who are faced with becoming social outcasts. They too must have the opportunity in the long term of finding work. We want here to maintain specific measures for women and young people without jobs, for handicapped people and for the long term unemployed.
Fourthly, we want the social fund to pose a completely new challenge. It should do more for the unemployed and those threatened by unemployment who are 45 years of age and older. Their qualifications are usually out of date, and above all most national schemes no longer offer them any new professional opportunities. Here our aim really is to fill a new gap with social fund measures.
We are also concerned with technical points. Criticism of the value for money of the social fund, of delayed payments and of high administrative costs is well known, and the Court of Audit raises it repeatedly. We propose first of all to improve the payments. That will be achieved by paying Member States from the social fund in a single annual slice, not three instalments as previously. That will significantly simplify the administration. But in addition Member States will have for their part to ensure that they really shorten the payment channels and payment deadlines for passing the funds to the final recipient.
Secondly, we propose a distribution mechanism which will finally put an end to our accumulating unused social payments from year to year. That means that, should we find at the end of the third and sixth years of the support period that funds are not fully allocated, the distribution system will operate. Thus, unused moneys will first be allocated to other regions within the same Member State, but then to other Member States. The requirement to become recipients of these moneys will obviously be that they must have exhausted their own social funds, and that they must have carried out high quality projects.
So that these extra funds can be quickly allocated, because only that makes sense of this distribution mechanism, the most badly affected regions - our Objective 1 regions - will be able to get up to 90 % of the measures funded. Other regions will receive a maximum of 70 %. In plain words that means that anyone who does not secure the funds as planned with their own complimentary funds must reckon in future with financial sanctions. Those who put the funds to good use, however, will be rewarded. We think that as a result there will be no further place for ideas about national rights.
Thirdly, a funding period of seven years is very long. We propose initially to place 5 % of the Social fund into reserves. The reserves would only come into use during the last three years, when they would be used to smooth out requirements. For this, however, the medium term use of funds by Member States would also be taken into consideration.
Finally, we ask for better evaluation at all stages of planning and operation, so that projects can be more accurately assessed. All that only has any point, however, if Member States pass the necessary structural funds laws, including the social fund laws, in good time. The past has really taught us that Member States require one year to adjust their planning to new support criteria. If in the worst case the necessary passage of regulations should not be achieved, then we propose to introduce an interim year.
Madam President, Karin Jöns has done this House a great service. It was a very illuminating report, which goes into considerable depth and detail on various problems, and puts forward some very interesting, concrete and, in some cases, novel proposals for the future of the Fund. For example, her last comment about a reserve and keeping money back from those who do not execute it well and giving it to those who implement Community policy well, is a measure which the Commission should give serious consideration to adopting.
One of the problems in many of the debates in the Committee on Employment and Social Affairs concerns the management and administration of the Fund. Sometimes it is the Commission's fault but, more often than not, it is what happens in the Member States, particularly in states like Italy where there does not appear to be a proper regional structure and where there are all sorts of problems with funds not being allocated properly. Indeed, in this week's report by the Court of Auditors - it is very timely that we should be debating it the same week - various areas of the social fund are singled out again for poor implementation. Italy, Spain and Portugal are three Member States which are given a dishonourable mention by the Auditors. So it is very important that we tighten up our act. We must improve our administration of Community taxpayers' money.
The social fund is investment in people. Many of the other funds - infrastructure and so on - are going to industrialists or large companies. In these cases the individual has very little tangible experience of a fund, whereas a young person who gets some training and, as a result of that training gets a job, can see that some benefit has resulted from the European social fund. So it really is a people's Fund - it is human resources. It is not just young people: there are also many older Community citizens and, given the current demographic trends, there are going to be more and more of them. For example, in 1992 32 % of the Union's population were over 45; by 1996 that had risen to 36 % and by 2015 it will be over 50 %. Thus it is important that we consider the training of older workers, particularly when we have a flexible labour market and people will be going in and out of different occupations.
In the report Karin Jöns also touched on this problem of additionality. This again was mentioned this week in the Auditors' report which stated that there had not been a proper definition by the Member States of additionality or cofinancing. Obviously, this is another area which the Commission must address. We in the United Kingdom have had considerable problems with this. The former Commissioner Millan was very anxious to do something about this and started an investigation into the regional fund and other funds but it was dropped. The Commission should take additionality up again and look at it very seriously. We have this recurring problem of administration, which we must get to grips with.
Karin Jöns is putting forward in this report some very concrete and well-thought-out proposals. I commend them to the House and I am quite sure we will vote them through tomorrow. It is a tribute to the rapporteur that we are coming to the plenary with a report on something like the social fund and there are only about ten or eleven amendments to the whole report. It shows that she has convinced most of her colleagues in the committee. Many of the amendments are just tidying-up amendments and I think she will be able to accept many of them.
Madam President, it's such a shame that a report that involved such a great deal of analysis and summary for the rapporteur, has been somewhat sacrificed in the debate. However, we are not underestimating the effect our contribution might have at this time.
Our thanks to Mr Jöns are inversely proportional to the moment and time of discussion granted us and so we are deeply grateful, giving a favourable opinion both on the report and on the readiness to accept several amendments.
Firstly, I would like to state and confirm that, for us too, this strategic role exists for the European social fund, a role that holds and will continue to hold respect for the new objectives laid down by the Treaty of Amsterdam, respect also for the forthcoming Conference on Employment, and respect above all for the drama of unemployment. The rapporteur clearly states that changes are needed; but this cannot prevent us from seeing the favourable impact this European social fund has had on integration, particularly between the training and education system and the in-service training system; it has had a significant impact on the overall system of governing training policies that have been reinforced in our countries. What the rapporteur is saying is this: the future lies in the changes, and these changes are those required by the economic, social and employment situation, but also in the management of the Fund itself which should be simplified and stricter. The social fund is the only fund that is directly beneficial to people and against social exclusion and it is the only direct line, the only incentive we have to exploit the human capital that may enable us to incorporate both competitiveness and social guarantees.
For this reason, the social fund has to make innovations. It cannot be degraded to a simple financial channel incorporating other funds and has to maintain its characteristic as a place of experimentation and innovation. It has to be used, as has already partly happened, to initiate new offers and to support new methods of training. I believe that paragraph 10 of her report answers this objective and assumes responsibility for these new aspects. It should be read, in my opinion, in the sense that, to support the policies on employment, it cannot be limited to professional courses, but should encourage and finance ways of intervention in which different means have to be used to achieve a specific objective.
The rapporteur very realistically dealt with the limited financial resources and their desired commitment, and the need to use them better; she also dealt with the subject of bureaucratic streamlining, cofinancing and, in particular, the reallocation of budgets; a gradual, rigorous procedure was provided for; aware that this paragraph might create problems in some countries, including my own. We would certainly have preferred reprogramming within the State itself; I have to say, however, that we approve that paragraph as an incentive, because, although we can assume responsibility for the difficulties of decentralized programming that is sometimes laborious in some countries and should therefore be assessed for what it is it, it is no longer permitted to take responsibility for bureaucratic incompetence or for incompetent planning.
Madam President, maintaining the European social fund is of extreme importance for the social face of the European Union. Be that as it may, a fundamental reform of the structural funds is needed. A number of aims and initiatives in particular need to be simplified, with similar procedures for the new aims.
Mr Commissioner, I am delighted to be able to speak to you in Dutch, even though your are wearing your headphones, and am glad that as Foreign Affairs Commissioner you have to listen to a contribution from home. I completely agree with the Jöns report and it is extraordinary really that this Parliament is so unanimous. But it is a well-considered and expert report with good proposals on the simplification and efficiency of the ESF.
Reports from the Court of Auditors still show that a large part of the available money is not being used. And in 1995 that amounted to approximately 15 billion guilders. In addition there are many complaints about the slow handing-over of the European social fund monies to the eventual recipient. This is not only the fault of the European Union, colleagues, Madam President, Mr Commissioner. In any case not in this case. It is often to do with Member States not passing on the money. I think it is excellent, therefore that this report suggest that the completion of payment procedures should be simplified, for example, by carrying out it once a year, and thus the red tape can be pushed back.
In addition, the involvement of local and regional authorities must increase. This fund must be applied - and I ask you Commissioner, to pass this on to your colleague Flynn - to the new challenges of which we have so many in Europe, such as the effects of the information society, industrial changes, flexible working patterns, and so on.
Only too often Member States reach for the till, and the Netherlands is no exception; I myself haven been involved as Chair of a regional employment policy board, and then you see that national financial problems are solved through this fund, that money goes to regular education projects, and that money is used to compensate for cuts to an organization like the regional employment policy board. I mention these examples, as they are the ones I am most familiar with, but the same happens in the United Kingdom, Germany, and I should think it also occurs in France. So I believe that the fund should be used for what it is set up for. I hope this report will be passed unanimously tomorrow, that it will have a big impact on the reform of the Fund, and that you will give it your full attention.
Madam President. First let me thank Mrs Jöns most sincerely for her report. The Group of the European People's Party voted against this report in committee. These points were, however, removed or at least blunted by compromise solutions. As a result I am not entirely happy, but at least the report now seems to be capable of receiving my vote.
One point worries me. We now have different percentages, Mrs Jöns, for the reserves, for the payment rates, for the ESF as opposed to the ERDF. That will make the Commission's work more difficult in future. I think that it is inadvisable for Parliament to use different data for two funds.
I believe the expenditure of the ESF will in future be more important and have greater coverage. Up to now the ESF has been partly successful, but there was a part which was less so. I must admit, however, that assessment of the various measures was difficult. Nevertheless, the results must in future be better balanced and be presented more quickly, in my opinion, so that conclusions can be drawn without delay.
The ESF will certainly become more important because of increasing globalization. That is why I accept cofinancing so that the funds, which are essentially too small for 15 countries, can be increased. Subsidies of 70 % or even 90 % must remain the exception, or we shall be unable to increase the funds substantially.
Finally I should draw urgent attention to the fact that the ESF must look more to rural areas and their populations, rather than conurbations. In my view, rural areas will otherwise become yet more depopulated, and we know the result of that. Conurbations increase in size, and we must avoid the results of that - increased costs, more problems - by use of the ESF.
Madam President, a few brief comments on this very important report:
Firstly, what is being asked of the European social fund is the correct use of the money that is made available within its action framework, and I personally am not at all sure about that, and I do not think that that has always been the case.
Secondly, active policies on employment must be promoted by the European social fund, and more generally, measures against unemployment. This is something which, at present, is happening only in a limited way.
In view of the revision of the regulations of the structural fund, I would like to point out the following:
Firstly, there must be harmonization of the procedures and of the mechanisms of the structural fund, to allow for simplification and less bureaucracy.
Secondly, there must be horizontal action of the European social fund, but, at the same time, it must be present in the peripheral regions, so that its presence can be seen by the citizens in those regions.
Thirdly, objectives 3 and 4 should be merged.
Fourthly, there should be just one Community initiative for social policy, today's employment.
Fifthly, emphasis should be given to the control of the structures and mechanisms of the Member States, and not to the control of the programmes, in order to achieve the goal of transparency.
I have some objections, in addition to those expressed by Mr Schiedermeier, with which I agree, and these objections are:
Firstly, to what Mrs Jöns said, that is, for there to be allocations to the Funds and after that allocations to the Member States. I would say that, although I understand the need to say something concrete and forward-looking in this report, we should think it through again. I think that we will have problems on this issue.
Secondly, as regards your proposal to channel funds that are not absorbed to other Member States. We have the Commission proposal on Agenda 200 which says that we should retain 10 % of funds to reward the best. This is a constructive step and I personally applaud it. Beyond that, I think that your proposal will cause problems. Today it may be Italy or Greece or some other countries that are not doing too well in absorbing the funds, and tomorrow or the day after it may be Germany or Portugal etc., and there you will have a problem from a different angle. Nor must we forget that often there are objective reasons why the funds have not been absorbed, which we must not ignore.
As a result, I would say that we must be careful to remain within the Commission proposal concerning the 10 % which will eventually go to rewarding those that have best absorbed the funds.
Madam President, may I, partly on behalf of my colleague Flynn, congratulate Mrs Jöns on her extremely well-considered and far-sighted report. I can say on behalf of the Commission that the Commission largely agrees with the opinions of the Committee on Social Affairs and Employment on the fund, and we expect to have a constructive dialogue within Parliament as the reform of the structural funds progresses.
The European social fund has been working for about 40 years towards a healthy, modern labour market in Europe, and generally speaking I would like to highlight the three main functions of the fund.
First of all, within the less developed regions it is an important motor for the improvement of systems, education, training and retraining. Elsewhere in the Union, it helps Member States to better tailor their labour supply to the ever changing requirements of the economy. And thirdly, and by no means least, it is tangible proof of the large amount of attention the Union devotes to issues concerning participation in society, and equal opportunities for all. Points which are emphasized in the draft resolution. It is beyond doubt that the fund will have to engage in these aims in the future, but within a different context. In Agenda 2000 the new challenges it will be confronted with are laid out, and I do not want go into that today.
When we place Mrs Jöns's report in the perspective the Commission has outlined, we see four fundamental points of agreement.
Firstly, there is our mutual recognition that there is an essential role is for guaranteeing vitality and fairness in our labour market, or in other words, promoting both economic and social cohesion. The importance of these efforts is underlined by the work that the Commission has done for the summit conference which is taking place in Luxembourg at the moment; but also for the implementation of the European employment strategy and for the guidelines for employment which will be a result of that process. This will have far-reaching results on the European social fund in the coming period.
Then a second point of communality. There is the recognition that the challenges agreed by the Fund have both a horizontal and a regional dimension. Mrs Jöns also pointed this out in her verbal explanation. The European social fund is the most important form of support the European Union extends to the labour market policy of the Member States. And in that sense it functions independently from all exclusive regional contexts. Integrated regional approaches are necessary but that does not mean that the European social fund should be separated from its most important task: supporting the reform of labour market measures and practices in accordance with European employment strategy, and in accordance with yearly guidelines for employment. Mechanisms which will guarantee this horizontal role in the next programming period, will form an essential part of the progress under which the reforms will be arranged.
A third common point is our mutual assessment that a strong, innovative and transnational component of our activities should be maintained, in particular via the new generation of Community initiatives. We look forward to specific support for the new initiative concerning equal opportunities and for the measures against discrimination in the labour market.
And the fourth point of common recognition is that the way in which the fund operates must be streamlined and modernized. Streamlining and modernization must go hand in hand. There is a double challenge. Firstly, finding the right balance between granting scarce public resources to the relevant authorities in a quick, flexible, approachable, but also responsible fashion. And then secondly, introducing a partnership system with the Member States which brings with it the advantages of subsidiarity and democracy on a national, regional and European level, but also via the European partnership lead to a distinct extra value. In our opinion the aspects of the new partnership must be as follows. First of all, more emphasis on policy development whereby the Commission and the Member States together are better able to benefit from the lessons from the past about improvement of the policy. And secondly, a new definition of management and financial responsibilities, whereby the Commission will concentrate on cooperation with the Member States towards the strategic aims and to concur with them in an agreement which binds both parties. This means more operational and financial responsibility will be left to the Member States, and for that it is necessary, as a guarantee of the interest of the Union in its entirety that a wide spectrum of interested groups takes part in the decision-making process.
Finally, on behalf of the European Commission I would like to thank the Social Affairs Committee and in particular Mrs Jöns for their support of the main points of the Commission's own proposals. As I said, there are a few small detailed points on which the Commission would be delighted to exchange ideas once we have entered the phase during which our detailed proposals will be prepared. But generally speaking, I believe that this report is an important step on the road to the development of a new vision for the European social fund during the first years of the new millennium.
Thank you very much Commissioner van den Broek.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 7.45 p.m.)